UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments Aggressive Allocation Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Value Percentage Equity Funds (90.9% ) 1,987,338 Thrivent Partner Small Cap Growth Fund # $22,576,160 6.1% 1,305,106 Thrivent Partner Small Cap Value Fund 18,441,151 4.9 1,793,346 Thrivent Small Cap Stock Fund # 27,940,335 7.5 815,176 Thrivent Mid Cap Growth Fund # 12,953,145 3.5 1,298,659 Thrivent Partner Mid Cap Value Fund 14,376,155 3.9 1,954,546 Thrivent Mid Cap Stock Fund 28,868,644 7.7 5,784,951 Thrivent Partner International Stock Fund 72,080,485 19.3 13,771,786 Thrivent Large Cap Growth Fund 77,810,590 20.8 1,851,341 Thrivent Large Cap Value Fund 28,492,132 7.6 1,438,498 Thrivent Large Cap Stock Fund 35,674,756 9.6 Total Equity Funds (cost $361,685,686) Debt Funds (9.2% ) 1,629,734 Thrivent High Yield Fund 7,806,427 2.1 2,253,459 Thrivent Income Fund 19,176,939 5.1 602,585 Thrivent Limited Maturity Bond Fund 7,568,462 2.0 Total Debt Funds (cost $34,768,494) Total Investments (cost $396,454,180) 100.1% Other Assets and Liabilities, Net (0.1%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $155,731 Gross unrealized depreciation (22,844,530) Net unrealized appreciation (depreciation) ($22,688,799) Cost for federal income tax purposes $396,454,180 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Moderately Aggressive Allocation Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Value Percentage Equity Funds (78.0% ) 2,413,976 Thrivent Partner Small Cap Growth Fund # $27,422,770 3.0% 1,501,723 Thrivent Partner Small Cap Value Fund 21,219,346 2.3 2,323,431 Thrivent Small Cap Stock Fund # 36,199,062 4.0 990,188 Thrivent Mid Cap Growth Fund # 15,734,085 1.7 1,261,926 Thrivent Partner Mid Cap Value Fund 13,969,520 1.6 2,532,573 Thrivent Mid Cap Stock Fund 37,406,106 4.1 8,938,651 Thrivent Partner International Stock Fund 111,375,586 12.3 26,288,963 Thrivent Large Cap Growth Fund 148,532,641 16.4 8,695,318 Thrivent Large Cap Value Fund 133,820,944 14.8 5,334,277 Thrivent Large Cap Stock Fund 132,290,073 14.6 2,779,080 Thrivent Real Estate Securities Fund 29,152,553 3.2 Total Equity Funds (cost $756,871,291) Debt Funds (22.0% ) 8,832,278 Thrivent High Yield Fund 42,306,609 4.6 13,925,584 Thrivent Income Fund 118,506,721 13.1 3,097,469 Thrivent Limited Maturity Bond Fund 38,904,212 4.3 Total Debt Funds (cost $200,769,211) Total Investments (cost $957,640,502) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $502,054 Gross unrealized depreciation (51,302,328) Net unrealized appreciation (depreciation) ($50,800,274) Cost for federal income tax purposes $957,640,502 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Moderate Allocation Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Value Percentage Equity Funds (58.2% ) 1,188,903 Thrivent Partner Small Cap Growth Fund # $13,505,939 1.5% 821,671 Thrivent Partner Small Cap Value Fund 11,610,218 1.3 858,314 Thrivent Small Cap Stock Fund # 13,372,537 1.5 557,546 Thrivent Mid Cap Growth Fund # 8,859,400 1.0 1,035,824 Thrivent Partner Mid Cap Value Fund 11,466,568 1.3 1,871,149 Thrivent Mid Cap Stock Fund 27,636,871 3.1 5,938,810 Thrivent Partner International Stock Fund 73,997,579 8.3 21,977,232 Thrivent Large Cap Growth Fund 124,171,364 14.0 6,202,640 Thrivent Large Cap Value Fund 95,458,629 10.8 4,258,683 Thrivent Large Cap Stock Fund 105,615,328 11.9 2,963,285 Thrivent Real Estate Securities Fund 31,084,864 3.5 Total Equity Funds (cost $550,577,324) Debt Funds (40.1% ) 8,496,387 Thrivent High Yield Fund 40,697,694 4.6 20,698,818 Thrivent Income Fund 176,146,936 19.8 11,044,691 Thrivent Limited Maturity Bond Fund 138,721,324 15.7 Total Debt Funds (cost $356,732,461) Short-Term Investments (1.7% ) 15,215,435 Thrivent Money Market Fund 15,215,435 1.7 Total Short-Term Investments (cost $15,215,435) Total Investments (cost $922,525,220) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $593,470 Gross unrealized depreciation (35,558,004) Net unrealized appreciation (depreciation) ($34,964,534) Cost for federal income tax purposes $922,525,220 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Moderately Conservative Allocation Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Value Percentage Equity Funds (38.4% ) 721,748 Thrivent Small Cap Stock Fund # $11,244,827 3.3% 544,616 Thrivent Mid Cap Stock Fund 8,043,983 2.3 1,249,665 Thrivent Partner International Stock Fund 15,570,824 4.6 5,789,127 Thrivent Large Cap Growth Fund 32,708,568 9.6 1,604,712 Thrivent Large Cap Value Fund 24,696,517 7.2 1,090,265 Thrivent Large Cap Stock Fund 27,038,564 7.9 1,148,819 Thrivent Real Estate Securities Fund 12,051,107 3.5 Total Equity Funds (cost $140,023,897) Debt Funds (56.8% ) 2,510,685 Thrivent High Yield Fund 12,026,179 3.5 6,205,106 Thrivent Income Fund 52,805,454 15.5 10,299,264 Thrivent Limited Maturity Bond Fund 129,358,753 37.8 Total Debt Funds (cost $194,438,974) Short-Term Investments (4.8% ) 16,510,452 Thrivent Money Market Fund 16,510,452 4.8 Total Short-Term Investments (cost $16,510,452) Total Investments (cost $350,973,323) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $350,274 Gross unrealized depreciation (9,268,369) Net unrealized appreciation (depreciation) ($8,918,095) Cost for federal income tax purposes $350,973,323 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Technology Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Communications Equipment (22.0% ) 2,000 First Solar, Inc. # $363,540 68,500 Cisco Systems, Inc. # $1,678,250 15,900 Hub Group, Inc. # 463,167 43,900 Corning, Inc. 1,056,673 5,000 JA Solar Holdings Company, Ltd. ADR # 254,150 18,100 F5 Networks, Inc. # 425,893 3,200 SunPower Corporation #* 221,088 25,500 Foundry Networks, Inc. # 351,900 Total Industrials 34,600 Juniper Networks, Inc. # 939,390 50,200 Motorola, Inc. 578,806 Internet Software & Services (11.3% ) 30,500 QUALCOMM, Inc. 1,293,810 15,400 DealerTrack Holdings, Inc. # 415,184 15,200 Research in Motion, Ltd. # 1,426,976 4,200 Google, Inc. # 2,370,060 Total Communications 39,200 Limelight Networks, Inc. #* 274,792 Equipment 48,400 Yahoo!, Inc. #* 928,312 Total Internet Computers & Peripherals (14.1% ) Software & Services 11,700 Apple Computer, Inc. # 1,583,712 24,000 Data Domain, Inc. #* 540,960 IT Consulting & Services (0.8% ) 179,800 EMC Corporation #* 2,853,425 10,200 Cognizant Technology Solutions Total Computers & Peripherals Corporation # 284,580 Total IT Consulting & Services Consumer Discretionary (4.2% ) 8,400 DIRECTV Group, Inc. # 189,672 Materials (0.7% ) 8,900 International Game Technology 379,763 2,100 Monsanto Company 236,124 31,300 Time Warner, Inc. 492,662 Total Materials 11,500 WMS Industries, Inc. # 430,100 Total Consumer Discretionary Semiconductors & Semiconductor Equipment (9.8% ) 34,900 Applied Materials, Inc. 625,408 Energy (3.6% ) 26,500 Broadcom Corporation # 585,120 7,000 Cameco Corporation 236,950 73,100 Intel Corporation 1,549,720 2,700 Vestas Wind Systems # 262,243 16,500 NVIDIA Corporation # 405,735 23,500 Willbros Group, Inc. #* 783,020 27,500 Teradyne, Inc. # 301,675 Total Energy Total Semiconductors & Semiconductor Equipment Financials (0.8% ) 8,100 Digital Realty Trust, Inc. * 289,413 Software (11.0% ) Total Financials 15,100 Adobe Systems, Inc. # 527,443 96,500 Compuware Corporation # 820,250 Health Care (9.3% ) 63,400 Lawson Software, Inc. #* 550,946 6,400 Beckman Coulter, Inc. 425,600 38,000 Microsoft Corporation 1,238,800 4,800 C.R. Bard, Inc. 463,536 46,500 Nuance Communications, Inc. #* 738,885 6,500 Cephalon, Inc. #* 426,595 Total Software 9,900 Hansen Medical, Inc. # 177,012 5,700 McKesson Corporation 357,903 Telecommunications Services (2.0% ) 31,900 Mylan Laboratories, Inc. 475,629 22,700 Clearwire Corporation # 311,898 7,500 Shire Pharmaceuticals Group plc ADR 403,875 36,700 Sprint Nextel Corporation 386,451 6,900 Zimmer Holdings, Inc. # 540,063 Total Telecommunications Total Health Care Services Industrials (5.2% ) Total Common Stock 13,500 American Superconductor (cost $37,519,050) Corporation #* 273,375 19,900 Evergreen Solar, Inc. #* 242,581 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Technology Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (21.7%) Rate (+) Date Value 7,630,600 Thrivent Financial Securities Lending Trust 4.140% N/A $7,630,600 Total Collateral Held for Securities Loaned (cost $7,630,600) Interest Maturity Shares Short-Term Investments (4.9%) Rate (+) Date Value 1,717,444 Thrivent Money Market Fund 4.350% N/A $1,717,444 Total Short-Term Investments (at amortized cost) Total Investments (cost $46,867,094) 121.4% Other Assets and Liabilities, Net (21.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,051,114 Gross unrealized depreciation (6,137,049) Net unrealized appreciation (depreciation) ($4,085,935) Cost for federal income tax purposes $46,867,094 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Partner Small Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (92.8%) Value Shares Common Stock (92.8%) Value Consumer Discretionary (11.5% ) 20,200 DiamondRock Hospitality Company $265,630 10,760 Aeropostale, Inc. # $303,109 11,890 Digital Realty Trust, Inc. * 424,830 12,580 AirMedia Group, Inc. ADR #* 287,956 19,259 Greenhill & Company, Inc. * 1,300,560 25,156 BJs Restaurants, Inc. #* 434,193 9,220 Investment Technology Group, Inc. # 433,063 4,540 Capella Education Company # 286,383 21,959 KBW, Inc. #* 652,402 3,640 Chipotle Mexican Grill, Inc. # 443,134 5,740 MSCI, Inc. # 189,248 3,400 Deckers Outdoor Corporation #* 412,216 21,955 Signature Bank # 735,712 9,740 Fossil, Inc. # 330,965 30,569 Texas Capital Bancshares, Inc. # 532,818 20,000 Great Wolf Resorts, Inc. # 165,400 32,484 Thomas Weisel Partners Group, Inc. #* 415,795 7,800 Gymboree Corporation # 298,116 15,700 Waddell & Reed Financial, Inc. 520,926 17,540 Interactive Data Corporation 507,783 Total Financials 8,490 J. Crew Group, Inc. #* 388,163 9,380 Lennar Corporation 193,228 Health Care (19.4% ) 17,980 LKQ Corporation # 321,662 6,910 Acorda Therapeutics, Inc. # 175,238 6,340 Lululemon Athletica, Inc. #* 214,863 8,090 Alexion Pharmaceuticals, Inc. # 528,439 2,520 New Oriental Education & Technology 56,029 American Medical Systems Group, Inc. # 142,758 Holdings, Inc. #* 800,654 4,570 Priceline.com, Inc. #* 495,936 10,140 AMERIGROUP Corporation # 380,453 90,753 Shuffle Master, Inc. #* 865,784 28,170 Angiodynamics, Inc. # 571,006 7,570 Sothebys Holdings, Inc. 235,200 17,286 ArthroCare Corporation #* 691,959 2,880 Strayer Education, Inc. 497,030 20,800 BioMarin Pharmaceutical, Inc. #* 770,848 22,870 Tractor Supply Company #* 881,410 23,645 Cepheid, Inc. # 722,118 30,915 WMS Industries, Inc. # 1,156,221 5,910 Healthways, Inc. #* 332,733 Total Consumer Discretionary 8,600 Hologic, Inc. #* 553,496 6,910 ICON plc ADR # 433,119 Consumer Staples (2.3% ) 5,122 Illumina, Inc. #* 326,271 16,151 Bare Escentuals, Inc. #* 385,040 10,760 Immucor, Inc. # 310,318 5,870 Central European Distribution 23,132 Integra LifeSciences Holdings Corporation # 308,586 Corporation #* 962,291 11,113 Chattem, Inc. #* 852,589 18,770 K-V Pharmaceutical Company #* 487,645 11,065 Flowers Foods, Inc. 265,560 4,310 LifeCell Corporation #* 170,288 Total Consumer Staples 28,154 Mentor Corporation * 974,691 1 Meridian Bioscience, Inc. 16 Energy (5.0% ) 5,920 MWI Veterinary Supply, Inc. # 226,322 4,570 Alpha Natural Resources, Inc. # 152,912 9,490 NuVasive, Inc. # 374,001 8,870 Arena Resources, Inc. # 315,506 7,890 Onyx Pharmaceuticals, Inc. # 375,012 4,905 Bill Barrett Corporation #* 204,882 11,990 PAREXEL International Corporation # 652,376 28,328 Cal Dive International, Inc. #* 268,549 14,860 Perrigo Company 458,282 16,150 Concho Resources, Inc. # 327,845 4,380 Pharmion Corporation # 302,001 3,410 Core Laboratories NV # 384,307 30,305 Phase Forward, Inc. # 522,761 1,350 Dawson Geophysical Company # 77,328 12,740 PSS World Medical, Inc. # 220,275 23,538 Dril-Quip, Inc. # 1,142,535 9,530 Rigel Pharmaceuticals, Inc. #* 262,361 7,320 Hornbeck Offshore Services, Inc. #* 283,138 7,030 Savient Pharmaceuticals, Inc. # 136,030 23,630 Petrohawk Energy Corporation # 372,172 9,800 TomoTherapy, Inc. #* 145,138 9,340 Willbros Group, Inc. #* 311,209 51,720 Trizetto Group, Inc. # 1,009,574 Total Energy 8,160 United Therapeutics Corporation #* 685,277 6,230 Xenoport, Inc. # 382,273 Financials (8.7% ) Total Health Care 14,400 Capstead Mortgage Corporation # 215,280 36,123 Cohen & Steers, Inc. * 1,029,144 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Partner Small Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (92.8%) Value Shares Common Stock (92.8%) Value Industrials (15.3% ) 36,543 Euronet Worldwide, Inc. #* $966,197 30,960 AAR Corporation # $912,082 16,240 FLIR Systems, Inc. # 491,747 14,370 Actuant Corporation * 392,732 23,380 Foundry Networks, Inc. # 322,644 8,950 Aecom Technology Corporation # 220,438 23,430 Heartland Payment Systems, Inc. * 568,880 1,851 Aircastle, Ltd. # 45,498 69,103 Informatica Corporation #* 1,334,379 8,410 American Superconductor Corporation #* 170,302 42,655 Intermec, Inc. #* 849,688 5,240 Bucyrus International, Inc. 485,800 10,240 Jack Henry & Associates, Inc. 251,699 1,790 Ceradyne, Inc. # 86,188 62,935 Macrovision Corporation #* 1,056,679 41,357 CoStar Group, Inc. # 1,751,055 4,093 Mercadolibre, Inc. # 151,564 14,975 CRA International, Inc. # 625,056 7,450 MICROS Systems, Inc. # 458,771 24,127 Forward Air Corporation 747,937 12,150 Net 1 UEPS Technology, Inc. # 348,462 9,730 FTI Consulting, Inc. #* 538,166 4,860 Netsuite, Inc. # 133,553 14,839 Genesis Lease, Ltd. # 298,264 37,868 NeuStar, Inc. #* 1,125,058 4,550 Grupo Aeroportuario del Sureste 12,925 Nice Systems, Ltd. ADR # 395,634 SAB de CV 246,428 49,702 Omniture, Inc. #* 1,228,633 6,360 Huron Consulting Group, Inc. # 456,775 46,881 Perficient, Inc. # 651,177 11,031 IDEX Corporation 344,498 4,780 Sigma Designs, Inc. #* 216,152 6,050 IHS, Inc. # 374,737 4,880 SINA Corporation # 193,736 7,050 JA Solar Holdings Company, Ltd. ADR # 358,352 18,760 Take-Two Interactive Software, Inc. #* 308,414 16,220 Ladish Company, Inc. # 575,648 30,580 TIBCO Software, Inc. # 227,515 3,310 Landstar System, Inc. 165,599 20,720 Trimble Navigation, Ltd. # 548,044 1,080 Middleby Corporation # 64,379 94,107 ValueClick, Inc. #* 2,054,359 11,620 Orbital Sciences Corporation # 270,746 29,755 Vasco Data Security International, Inc. # 564,452 9,830 Orion Energy Systems, Inc. # 128,478 31,567 Veraz Networks, Inc. #* 153,416 28,399 Polypore International, Inc. # 527,369 3,592 ViaSat, Inc. # 74,606 9,780 RBC Bearings, Inc. # 292,813 11,750 VistaPrint, Ltd. # 437,218 6,080 Robbins & Myers, Inc. 402,982 8,700 Vocus, Inc. # 255,954 4,450 Teledyne Technologies, Inc. # 229,754 18,800 Websense, Inc. # 385,400 8,980 TransDigm Group, Inc. # 371,592 Total Information Technology 7,990 Wabtec Corporation 274,776 1,010 Waste Connections, Inc. # 29,452 Materials (2.6% ) 6,400 Woodward Governor Company * 401,792 8,290 Century Aluminum Company # 430,997 Total Industrials 2,150 CF Industries Holdings, Inc. 229,900 5,050 Compass Minerals International, Inc. # 214,221 Information Technology (25.9% ) 5,470 Greif, Inc. 359,926 11,780 ANSYS, Inc. # 411,240 10,290 Terra Industries, Inc. #* 463,770 17,190 Atheros Communications, Inc. #* 469,459 8,290 Zoltek Companies, Inc. #* 302,585 10,805 Blackboard, Inc. # 377,959 Total Materials 22,720 Brightpoint, Inc. # 288,998 14,520 Cavium Networks, Inc. #* 277,477 Telecommunications Services (1.7% ) 8,630 Comscore, Inc. #* 231,025 11,670 Cbeyond, Inc. # 393,746 11,744 Comverge, Inc. # 218,908 6,170 Cellcom Israel, Ltd. 189,913 10,380 Concur Technologies, Inc. # 363,923 42,722 Paetec Holdings Corporation # 406,286 12,370 Constant Contact, Inc. #* 263,728 13,410 Syniverse Holdings, Inc. # 211,744 26,550 CyberSource Corporation # 444,712 5,860 Time Warner Telecom, Inc. # 102,433 18,755 Double-Take Software, Inc. # 290,702 Total Telecommunications 9,270 EMS Technologies, Inc. # 254,740 Services 5,030 Equinix, Inc. #* 379,916 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Partner Small Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (92.8%) Value Utilities (0.4% ) 5,780 ITC Holdings Corporation $305,415 Total Utilities Total Common Stock (cost $71,713,985) Interest Maturity Shares Collateral Held for Securities Loaned (31.1%) Rate (+) Date Value 24,020,934 Thrivent Financial Securities Lending Trust 4.140% N/A $24,020,934 Total Collateral Held for Securities Loaned (cost $24,020,934) Shares or Principal Interest Maturity Amount Short-Term Investments (7.5%) Rate (+) Date Value $2,606,000 Mont Blanc Capital Corporation 3.140% 2/1/2008 $2,606,000 1,659,189 Thrivent Money Market Fund 4.350 N/A 1,659,189 1,500,000 Total Capital SA 3.000 2/1/2008 1,500,000 Total Short-Term Investments (at amortized cost) Total Investments (cost $101,500,108) 131.4% Other Assets and Liabilities, Net (31.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $5,736,896 Gross unrealized depreciation (5,851,097) Net unrealized appreciation (depreciation) ($114,201) Cost for federal income tax purposes $101,500,108 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Partner Small Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.0%) Value Shares Common Stock (96.0%) Value Consumer Discretionary (10.0% ) 38,700 Compass Diversified Trust $559,602 93,000 Aaron Rents, Inc. $1,778,160 34,100 East West Bancorp, Inc. * 820,446 36,700 Building Materials Holding 20,000 Employers Holdings, Inc. 349,200 Corporation * 249,927 61,700 First Financial Fund, Inc. * 670,062 30,800 Cavco Industries, Inc. # 1,012,396 47,600 Glacier Bancorp, Inc. * 885,836 29,700 CSS Industries, Inc. 866,646 61,800 Hercules Technology Growth 53,700 Dixie Group, Inc. # 445,710 Capital, Inc. * 719,970 32,600 Dorman Products, Inc. # 360,882 31,500 Home Bancshares, Inc. * 679,140 41,200 Drew Industries, Inc. # 1,116,108 32,000 JMP Group, Inc. 254,720 41,100 Freds, Inc. * 387,573 57,300 Kohlberg Capital Corporation 709,374 17,800 Fuel Systems Solutions, Inc. #* 225,348 30,500 LaSalle Hotel Properties * 836,005 71,600 Haverty Furniture Companies, Inc. * 732,468 2,200 Markel Corporation # 1,018,600 20,200 Lee Enterprises, Inc. 241,188 52,200 Max Re Capital, Ltd. * 1,481,958 30,200 M/I Homes, Inc. * 450,584 22,800 Midland Company 1,459,656 25,300 Matthews International Corporation 1,236,411 28,000 National Interstate Corporation 794,920 45,400 Meritage Homes Corporation #* 728,670 29,600 Parkway Properties, Inc. 1,063,232 5,700 Orient Express Hotels, Ltd. 294,975 12,600 Piper Jaffray Companies # 596,988 76,700 Regent Communications, Inc. # 100,477 35,200 Potlatch Corporation * 1,511,136 49,900 Saga Communications, Inc. # 290,917 47,300 ProAssurance Corporation # 2,729,210 66,800 Shiloh Industries, Inc. 529,724 54,500 ProCentury Corporation 799,515 37,200 Stanley Furniture Company, Inc. * 500,712 32,400 Sandy Spring Bancorp, Inc. * 970,380 43,000 Steak n Shake Company #* 375,820 34,400 Seabright Insurance Holdings # 505,336 88,100 Stein Mart, Inc. * 562,959 31,000 Strategic Hotel Capital, Inc. * 444,850 53,800 Winnebago Industries, Inc. * 1,133,028 28,700 SVB Financial Group #* 1,389,080 Total Consumer Discretionary 25,500 Washington Real Estate Investment Trust * 802,230 Consumer Staples (2.0% ) 26,400 Wintrust Financial Corporation * 1,004,256 118,500 Alliance One International, Inc. # 446,745 Total Financials 27,300 Caseys General Stores, Inc. 709,800 33,800 Nash Finch Company * 1,205,984 Health Care (6.3% ) 17,200 Winn-Dixie Stores, Inc. #* 304,784 10,600 Analogic Corporation 626,036 Total Consumer Staples 27,500 Angiodynamics, Inc. #* 557,425 38,500 Capital Senior Living Corporation # 295,295 Energy (8.6% ) 82,000 Momenta Pharmaceuticals, Inc. #* 599,420 13,000 Atwood Oceanics, Inc. # 1,080,170 13,700 Myriad Genetics, Inc. #* 589,237 18,500 Carbo Ceramics, Inc. * 635,475 22,400 National Healthcare Corporation * 1,122,464 43,000 Forest Oil Corporation # 1,944,460 52,800 Owens & Minor, Inc. * 2,181,696 62,600 Geomet, Inc. #* 321,764 16,600 Pharmion Corporation #* 1,144,570 34,700 Hercules Offshore, Inc. #* 799,835 13,800 Triple-S Management Corporation # 262,338 78,800 Mariner Energy, Inc. # 1,974,728 29,900 West Pharmaceutical Services, Inc. * 1,169,090 45,800 TETRA Technologies, Inc. # 716,770 Total Health Care 25,600 Union Drilling, Inc. # 393,728 34,400 W-H Energy Services, Inc. # 1,673,560 Industrials (24.1% ) 38,800 Whiting Petroleum Corporation # 2,085,112 47,700 Accuride Corporation # 299,079 Total Energy 27,800 Alaska Air Group, Inc. # 703,340 18,500 Ameron International Corporation 1,662,225 Financials (19.0% ) 106,000 Beacon Roofing Supply, Inc. #* 983,680 69,300 Ares Capital Corporation 968,814 36,500 Belden, Inc. * 1,543,950 24,500 Boston Private Financial Holdings, Inc. * 559,335 43,800 C&D Technologies, Inc. #* 259,296 108,000 Cedar Shopping Centers, Inc. 1,202,040 16,100 Cascade Corporation 831,082 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Partner Small Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.0%) Value Shares Common Stock (96.0%) Value Industrials  continued Materials (9.4% ) 31,500 Circor International, Inc. $1,336,545 31,300 Airgas, Inc. $1,452,633 20,000 Courier Corporation 530,000 56,600 American Vanguard Corporation * 864,848 43,000 Dollar Thrifty Automotive 53,500 AptarGroup, Inc. * 2,018,020 Group, Inc. #* 1,049,630 24,000 Arch Chemicals, Inc. 808,080 62,500 Electro Rent Corporation 880,000 33,800 Carpenter Technology Corporation 2,083,432 22,400 Franklin Electric Company, Inc. * 843,136 22,500 Chesapeake Corporation 99,900 30,000 FTI Consulting, Inc. #* 1,659,300 8,500 Deltic Timber Corporation 453,560 32,400 G & K Services, Inc. 1,295,028 31,000 Innospec, Inc. 488,870 53,700 Genesee & Wyoming, Inc. # 1,466,547 46,500 Metal Management, Inc. 2,310,120 52,300 Gibraltar Industries, Inc. 690,360 15,400 Minerals Technologies, Inc. 837,760 57,300 Hub Group, Inc. # 1,669,149 62,600 Myers Industries, Inc. 735,550 39,650 IDEX Corporation 1,238,270 67,500 Wausau-Mosinee Paper Corporation 604,125 47,700 Insituform Technologies, Inc. #* 605,790 Total Materials 50,000 Kirby Corporation # 2,299,000 16,000 LSI Industries, Inc. 196,480 Telecommunications Services (1.1% ) 59,200 McGrath Rentcorp 1,378,768 116,700 Kratos Defense & Security 35,500 Nordson Corporation 1,770,740 Solutions, Inc. # 259,074 22,600 School Specialty, Inc. # 733,596 96,000 Premiere Global Services, Inc. # 1,170,240 46,700 Sterling Construction Company, Inc. # 957,817 Total Telecommunications 31,200 Universal Forest Products, Inc. 1,129,440 Services 91,800 Vitran Corporation, Inc. # 1,312,740 38,500 Waste Connections, Inc. # 1,122,660 Utilities (5.5% ) 35,200 Woodward Governor Company * 2,209,856 36,000 Black Hills Corporation * 1,394,640 Total Industrials 57,300 Cleco Corporation * 1,481,205 41,800 El Paso Electric Company #* 979,374 Information Technology (10.0% ) 23,500 Empire District Electric Company * 520,995 60,000 Advanced Energy Industries, Inc. # 648,600 42,200 Southwest Gas Corporation 1,204,810 68,900 Ariba, Inc. # 686,933 32,800 UniSource Energy Corporation 963,664 18,900 ATMI, Inc. # 497,070 31,700 Vectren Corporation 870,165 66,079 Brooks Automation, Inc. # 812,111 Total Utilities 54,800 Catapult Communications Corporation #* 352,912 63,500 Exar Corporation # 521,335 Total Common Stock 92,700 GSI Group, Inc. # 851,913 (cost $121,464,109) 22,800 Methode Electronics, Inc. 276,336 116,700 MPS Group, Inc. # 1,172,835 95,300 Palm, Inc. * 516,526 47,000 Progress Software Corporation # 1,387,440 Shares Preferred Stock (0.4%) Value 229,300 Safeguard Scientifics, Inc. #* 440,256 33,500 SPSS, Inc. # 1,107,175 40,000 National Healthcare Corporation, 58,100 StarTek, Inc. # 502,565 Convertible $551,600 2,000 Synnex Corporation # 42,600 Total Preferred Stock 72,200 TNS, Inc. 1,275,774 (cost $541,100) 111,400 Wind River Systems, Inc. # 934,646 39,900 Xyratex, Ltd. # 720,195 315,800 Zarlink Semiconductor, Inc. #* 224,218 48,700 Zygo Corporation # 571,251 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Partner Small Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (27.5%) Rate (+) Date Value 37,331,866 Thrivent Financial Securities Lending Trust 4.140% N/A $37,331,866 Total Collateral Held for Securities Loaned (cost $37,331,866) Interest Maturity Shares Short-Term Investments (3.7%) Rate (+) Date Value 5,051,781 Thrivent Money Market Fund 4.350% N/A $5,051,781 Total Short-Term Investments (at amortized cost) Total Investments (cost $164,388,856) 127.6% Other Assets and Liabilities, Net (27.6%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $25,888,984 Gross unrealized depreciation (17,294,273) Net unrealized appreciation (depreciation) $8,594,711 Cost for federal income tax purposes $164,388,856 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Small Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (90.4%) Value Shares Common Stock (90.4%) Value Consumer Discretionary (10.4% ) 47,000 Helmerich & Payne, Inc. $1,843,340 90,100 Aeropostale, Inc. #* $2,538,117 64,800 Input/Output, Inc. #* 803,520 28,700 Aftermarket Technology Corporation # 729,267 220,262 Petrohawk Energy Corporation # 3,469,126 43,300 American Public Education, Inc. # 1,706,453 57,500 Petroleum Development Corporation # 3,306,250 32,000 Bally Technologies, Inc. # 1,524,480 50,128 Range Resources Corporation 2,617,684 121,800 Burger King Holdings, Inc. 3,209,430 57,700 Southwestern Energy Company # 3,226,007 18,500 Capella Education Company # 1,166,980 39,500 Tesco Corporation # 898,230 10,500 Chipotle Mexican Grill, Inc. # 1,006,110 70,100 Willbros Group, Inc. #* 2,335,732 26,200 DeVry, Inc. 1,445,978 Total Energy 59,600 Dicks Sporting Goods, Inc. # 1,939,980 34,300 Dolan Media Company # 777,238 Financials (16.8% ) 65,600 Fossil, Inc. # 2,229,088 22,200 Alexandria Real Estate Equities, Inc. 2,180,706 126,300 Fuqi International, Inc. # 1,076,076 39,900 Bank of Hawaii Corporation * 2,009,763 69,300 Hasbro, Inc. * 1,799,721 68,200 BioMed Realty Trust, Inc. 1,574,056 95,500 Jack in the Box, Inc. # 2,791,465 10,311 BOK Financial Corporation 561,743 29,000 Life Time Fitness, Inc. #* 1,285,860 71,400 Boston Private Financial Holdings, Inc. * 1,630,062 143,900 LKQ Corporation #* 2,574,371 70,900 CastlePoint Holdings, Ltd. * 917,446 53,400 Matthews International Corporation 2,609,658 28,107 Cullen/Frost Bankers, Inc. 1,530,145 16,400 Meredith Corporation * 770,636 45,800 Digital Realty Trust, Inc. * 1,636,434 22,500 Priceline.com, Inc. #* 2,441,700 76,200 East West Bancorp, Inc. * 1,833,372 110,400 Regal Entertainment Group * 2,046,816 63,300 Endurance Specialty Holdings, Ltd. 2,564,916 187,200 Texas Roadhouse, Inc. # 2,259,504 46,500 FCStone Group, Inc. # 2,062,275 30,100 TJX Companies, Inc. 949,956 54,700 First State Bancorporation 687,032 30,600 Vail Resorts, Inc. #* 1,448,604 40,500 Investment Technology Group, Inc. # 1,902,285 62,400 Warnaco Group, Inc. # 2,239,536 74,900 Investors Real Estate Trust * 734,020 135,100 WMS Industries, Inc. #* 5,052,740 21,300 iShares Russell Microcap Index Fund * 1,039,653 106,300 Wolverine World Wide, Inc. 2,690,453 206,500 iShares Russell 2000 Index Fund * 14,636,721 Total Consumer Discretionary 125,300 KBW Regional Banking ETF #* 4,811,520 34,400 MF Global, Ltd. # 1,033,720 Consumer Staples (5.4% ) 225,700 MFA Mortgage Investments, Inc. 2,302,140 163,400 Calavo Growers, Inc. 3,366,040 21,000 Mid-America Apartment 138,900 Caseys General Stores, Inc.  3,611,400 Communities, Inc. 962,010 104,600 Central European Distribution 65,800 National Retail Properties, Inc. 1,494,976 Corporation #* 5,498,822 86,800 Nationwide Health Properties, Inc. * 2,739,408 65,700 Chattem, Inc. #* 5,040,504 59,200 optionsXpress Holdings, Inc. 1,605,504 126,600 Elizabeth Arden, Inc. # 2,538,330 32,100 Philadelphia Consolidated Holding 113,850 Flowers Foods, Inc. * 2,732,400 Corporation # 1,149,180 61,100 Longs Drug Stores Corporation 2,811,211 78,000 Platinum Underwriters Holdings, Ltd. 2,632,500 18,600 United Natural Foods, Inc. # 446,028 46,000 Potlatch Corporation * 1,974,780 Total Consumer Staples 104,400 PowerShares Zacks Micro Cap Portfolio * 1,462,644 43,400 ProAssurance Corporation # 2,504,180 Energy (6.6% ) 65,900 Prosperity Bancshares, Inc. 1,894,625 29,200 Arena Resources, Inc. # 1,038,644 71,900 Senior Housing Property Trust 1,609,841 22,100 Atwood Oceanics, Inc. # 1,836,289 20,500 Signature Bank # 686,955 161,900 Brigham Exploration Company #* 1,123,586 213,557 Sterling Bancshares, Inc. 2,141,977 49,900 Bristow Group, Inc. # 2,512,465 17,300 Sterling Financial Corporation 307,767 41,100 Cabot Oil & Gas Corporation * 1,590,159 28,500 Stifel Financial Corporation #* 1,235,475 61,800 Denbury Resources, Inc. # 1,563,540 46,000 SVB Financial Group #* 2,226,400 54,200 Dril-Quip, Inc. # 2,630,868 70,900 Tower Group, Inc. 2,071,698 26,000 Forest Oil Corporation # 1,175,720 106,500 UCBH Holdings, Inc. * 1,503,780 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 Small Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (90.4%) Value Shares Common Stock (90.4%) Value Financials  continued 11,800 United Therapeutics Corporation # $990,964 56,100 United Bankshares, Inc. * $1,804,176 113,700 Universal American Financial 45,100 Waddell & Reed Financial, Inc. 1,496,418 Corporation #* 2,379,741 61,189 Washington Federal, Inc. 1,494,235 31,700 Varian Medical Systems, Inc. # 1,648,083 11,900 Westamerica Bancorporation * 589,288 54,100 Varian, Inc. # 2,934,925 Total Financials 53,400 VCA Antech, Inc. #* 2,064,444 Total Health Care Health Care (17.0% ) 69,800 Amedisys, Inc. #* 2,975,574 Industrials (12.0% ) 84,800 AMERIGROUP Corporation # 3,181,696 97,500 BE Aerospace, Inc. # 3,764,475 26,600 AmerisourceBergen Corporation 1,240,890 13,000 C.H. Robinson Worldwide, Inc. 722,020 63,700 AmSurg Corporation # 1,640,912 36,350 CAI International, Inc. # 349,687 91,700 Animal Health International, Inc. # 1,100,400 53,800 Chicago Bridge and Iron Company  2,393,562 104,300 Applera Corporation (Celera Group) # 1,597,876 17,600 Consolidated Graphics, Inc. # 885,456 26,700 Beckman Coulter, Inc. 1,775,550 44,900 Curtiss-Wright Corporation 1,872,330 51,500 BioMarin Pharmaceutical, Inc. #* 1,908,590 49,900 DRS Technologies, Inc. 2,678,133 14,100 Bio-Rad Laboratories, Inc. # 1,342,461 4,200 Dryships, Inc. * 312,606 12,600 C.R. Bard, Inc. 1,216,782 40,600 Flowserve Corporation 3,334,072 59,000 Community Health Systems, Inc. # 1,893,900 79,700 FTI Consulting, Inc. #* 4,408,207 31,500 Covance, Inc. #* 2,619,540 52,200 Hub Group, Inc. # 1,520,586 260,100 Dexcom, Inc. #* 2,187,441 27,600 Huron Consulting Group, Inc. #* 1,982,232 19,500 Express Scripts, Inc. # 1,316,055 28,325 IDEX Corporation 884,590 15,500 Gen-Probe, Inc. # 885,825 106,100 Interline Brands, Inc. # 2,107,146 52,298 Hansen Medical, Inc. #* 935,088 76,100 Kirby Corporation # 3,499,078 79,400 HealthExtras, Inc. # 2,195,410 32,300 Manitowoc Company, Inc. 1,231,276 38,000 Healthways, Inc. #* 2,139,400 24,600 Middleby Corporation #* 1,466,406 23,288 Hologic, Inc. #* 1,498,816 71,500 Pall Corporation 2,637,635 14,700 Humana, Inc. # 1,180,410 47,600 Roper Industries, Inc. * 2,661,792 26,500 Invitrogen Corporation #* 2,270,255 11,400 Shaw Group, Inc. # 644,100 6,500 Kendle International, Inc. #* 275,535 14,574 Standard Parking Corporation # 282,298 71,700 Kindred Healthcare, Inc. # 1,974,618 71,000 Stanley, Inc. # 1,979,480 71,100 K-V Pharmaceutical Company #* 1,847,178 53,300 Teledyne Technologies, Inc. # 2,751,879 62,100 Magellan Health Services, Inc. # 2,716,254 87,300 Titan Machinery, Inc. # 1,438,704 51,750 Masimo Corporation #* 1,846,958 27,700 UAL Corporation #* 1,051,215 51,000 Millennium Pharmaceuticals, Inc. # 773,670 78,400 Ultrapetrol Bahamas, Ltd. #* 1,258,320 68,800 NuVasive, Inc. #* 2,711,408 67,300 URS Corporation # 2,954,470 67,800 Omnicell, Inc. # 1,700,424 162,725 Waste Connections, Inc. # 4,745,061 45,900 Orthofix International NV # 2,509,812 36,400 Woodward Governor Company 2,285,192 41,200 Owens & Minor, Inc. * 1,702,384 Total Industrials 42,400 Pediatrix Medical Group, Inc. # 2,887,016 52,000 Pharmaceutical Product Information Technology (10.0% ) Development, Inc. * 2,254,720 44,900 Anixter International, Inc. #* 3,145,694 82,700 PSS World Medical, Inc. #* 1,429,883 48,858 Avnet, Inc. # 1,739,833 48,900 Sepracor, Inc. #* 1,380,936 116,200 Bluephoenix Solutions, Ltd. #* 1,732,542 53,700 STERIS Corporation 1,330,686 102,800 China GrenTech Corporation, Ltd. ADR # 731,936 134,600 Sun Healthcare Group, Inc. # 2,319,158 141,500 Compuware Corporation # 1,202,750 91,500 Tercica, Inc. #* 607,560 31,200 Comtech Telecommunications 111,000 The Spectranetics Corporation #* 1,385,280 Corporation # 1,397,760 2,900 Trans1, Inc. #* 42,311 63,600 Constant Contact, Inc. #* 1,355,952 156,600 Trizetto Group, Inc. # 3,056,832 97,500 Cypress Semiconductor Corporation #* 2,071,875 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 14 Small Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (90.4%) Value Shares Common Stock (90.4%) Value Information Technology  continued 33,600 Greif, Inc. $2,210,880 118,100 Epicor Software Corporation # $1,305,005 299,800 IAMGOLD Corporation 2,383,410 109,188 FLIR Systems, Inc. # 3,306,213 92,700 Pactiv Corporation # 2,652,147 54,700 Ingram Micro, Inc. # 972,566 45,300 Rock-Tenn Company 1,295,127 130,700 Insight Enterprises, Inc. #* 2,257,189 130,800 RPM International, Inc. 2,830,512 42,100 Ixia # 311,540 19,000 Sigma-Aldrich Corporation 943,540 191,300 Lawson Software, Inc. #* 1,662,397 28,300 streetTRACKS Gold Trust # 2,587,752 41,000 MICROS Systems, Inc. # 2,524,780 41,900 Terra Industries, Inc. #* 1,888,433 56,000 Nanometrics, Inc. # 337,120 15,800 Texas Industries, Inc. * 895,386 67,800 Plexus Corporation # 1,531,602 Total Materials 59,700 Progress Software Corporation # 1,762,344 66,300 ScanSource, Inc. # 2,099,058 Telecommunications Services (0.7% ) 150,400 SkillSoft plc ADR # 1,370,144 12,700 Golden Telecom, Inc. # 1,304,417 319,500 Skyworks Solutions, Inc. # 2,571,975 59,350 Iowa Telecommunications Services, Inc. * 915,177 119,400 Solera Holdings, Inc. # 2,721,126 95,200 Premiere Global Services, Inc. # 1,160,488 46,900 SPSS, Inc. # 1,550,045 Total Telecommunications 101,200 Sybase, Inc. # 2,855,864 Services 53,200 Take-Two Interactive Software, Inc. #* 874,608 204,200 TIBCO Software, Inc. #* 1,519,248 Utilities (4.7% ) 67,000 Trimble Navigation, Ltd. # 1,772,150 91,800 Alliant Energy Corporation  3,387,420 16,275 Varian Semiconductor Equipment 20,500 Chesapeake Utilities Corporation 617,255 Associates, Inc. # 524,218 70,200 Cleco Corporation * 1,814,670 89,300 Zoran Corporation # 1,053,740 68,300 El Paso Electric Company # 1,600,269 Total Information Technology 45,500 Energen Corporation 2,861,950 49,900 National Fuel Gas Company * 2,151,189 Materials (6.8% ) 54,600 Northwest Natural Gas Company * 2,584,764 81,200 Airgas, Inc.  3,768,492 36,500 Otter Tail Corporation * 1,188,805 17,300 Albemarle Corporation  627,298 108,200 UGI Corporation 2,880,284 57,100 Apex Silver Mines, Ltd. #* 813,675 126,600 Vectren Corporation 3,475,170 93,000 AptarGroup, Inc.  3,507,960 Total Utilities 18,157 Century Aluminum Company # 943,982 19,800 CF Industries Holdings, Inc. 2,117,214 Total Common Stock 60,500 FMC Corporation 3,216,180 (cost $406,153,660) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 15 Small Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (21.7%) Rate (+) Date Value 104,578,206 Thrivent Financial Securities Lending Trust 4.140% N/A $104,578,206 Total Collateral Held for Securities Loaned (cost $104,578,206) Shares or Principal Interest Maturity Amount Short-Term Investments (9.8%) Rate (+) Date Value $6,000,000 Chariot Funding, LLC  3.600% 2/4/2008 $5,998,200 2,100,000 Federal National Mortgage Association  3.812 5/16/2008 2,084,380 3,576,000 Jupiter Security Corporation, LLC 3.700 2/13/2008 3,571,590 36,077,246 Thrivent Money Market Fund 4.350 N/A 36,077,246 Total Short-Term Investments (cost $47,723,807) Total Investments (cost $558,455,673) 121.9% Other Assets and Liabilities, Net (21.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Mini-Futures 411 March 2008 $29,198,775 $29,386,500 $187,725 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At January 31, 2008, $2,084,380 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $35,007,531 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. ETF  Exchange Traded Fund. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $46,685,477 Gross unrealized depreciation (16,408,811) Net unrealized appreciation (depreciation) $30,276,666 Cost for federal income tax purposes $558,445,673 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 16 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Consumer Discretionary (12.9% ) 1,000 Libbey, Inc. * $15,480 1,000 4Kids Entertainment, Inc. # $13,250 1,200 Lithia Motors, Inc. * 18,348 3,975 Aaron Rents, Inc. 76,002 5,400 Live Nation, Inc. # 58,860 2,200 Arbitron, Inc.  87,934 8,400 LKQ Corporation # 150,276 700 Arctic Cat, Inc. 6,475 1,000 M/I Homes, Inc. 14,920 1,400 Audiovox Corporation # 14,364 1,400 Maidenform Brands, Inc. # 17,360 800 Bassett Furniture Industries, Inc. 10,424 1,700 Marcus Corporation 30,107 1,600 Big 5 Sporting Goods Corporation 19,056 1,300 MarineMax, Inc. #* 20,111 1,200 Blue Nile, Inc. #* 66,300 4,000 Mens Wearhouse, Inc. 101,960 2,000 Bright Horizons Family Solutions, Inc. # 85,140 2,000 Meritage Homes Corporation #* 32,100 3,250 Brown Shoe Company, Inc. 55,900 1,000 Midas, Inc. # 17,600 1,200 Buffalo Wild Wings, Inc. #* 30,204 2,300 Monaco Coach Corporation 23,391 2,100 Building Materials Holding Corporation * 14,301 1,100 Monarch Casino & Resort, Inc. # 23,507 3,000 Cabelas, Inc. # 44,250 1,400 Movado Group, Inc. 33,908 2,100 California Pizza Kitchen, Inc. # 28,203 1,700 Multimedia Games, Inc. # 13,141 2,350 Cato Corporation 38,470 300 National Presto Industries, Inc. 16,815 2,150 CEC Entertainment, Inc. # 50,160 2,300 Nautilus Group, Inc. * 10,695 5,700 Champion Enterprises, Inc. #* 55,689 1,600 OCharleys, Inc. 22,192 1,800 Charlotte Russe Holding, Inc. # 32,454 1,100 Oxford Industries, Inc. * 25,047 1,800 Childrens Place Retail Stores, Inc. # 33,372 2,000 P.F. Changs China Bistro, Inc. # 56,880 2,600 Christopher & Banks Corporation 33,202 2,500 Panera Bread Company #* 94,450 4,100 CKE Restaurants, Inc. 53,792 1,500 Papa Johns International, Inc. # 37,935 1,100 Coachmen Industries, Inc. 5,720 900 Peets Coffee & Tea, Inc. # 19,746 2,000 Coinstar, Inc. # 61,500 3,000 Pep Boys  Manny, Moe & Jack * 32,790 300 CPI Corporation 6,090 1,900 PetMed Express, Inc. # 23,465 6,100 Crocs, Inc. #* 212,219 4,500 Pinnacle Entertainment, Inc. # 82,125 1,000 Deckers Outdoor Corporation #* 121,240 2,600 Polaris Industries, Inc. * 112,944 3,400 Dress Barn, Inc. #* 41,446 3,475 Pool Corporation * 85,624 1,400 Drew Industries, Inc. # 37,926 700 Pre-Paid Legal Services, Inc. #* 38,885 2,300 Ethan Allen Interiors, Inc. * 71,185 9,100 Quiksilver, Inc. #* 86,723 3,200 Finish Line, Inc. 7,168 6,000 Radio One, Inc. # 9,600 4,700 Fleetwood Enterprises, Inc. #* 21,996 1,500 RC2 Corporation # 28,170 3,500 Fossil, Inc. # 118,930 1,300 Red Robin Gourmet Burgers, Inc. # 45,344 3,100 Freds, Inc. 29,233 1,200 Russ Berrie and Company, Inc. # 17,316 1,700 Genesco, Inc. # 56,712 1,500 Ruths Chris Steak House, Inc. #* 12,420 1,600 Group 1 Automotive, Inc. 42,304 3,550 Select Comfort Corporation # 27,903 2,100 Gymboree Corporation #* 80,262 2,575 Shuffle Master, Inc. # 24,566 1,600 Haverty Furniture Companies, Inc. * 16,368 2,500 Skechers USA, Inc. # 50,050 2,350 Hibbett Sports, Inc. # 43,686 500 Skyline Corporation 14,565 3,175 Hot Topic, Inc. # 17,621 2,400 Sonic Automotive, Inc. 48,120 4,200 Iconix Brand Group, Inc. # 87,318 4,575 Sonic Corporation # 101,474 1,100 IHOP Corporation * 58,564 2,500 Spartan Motors, Inc. 22,425 4,500 Jack in the Box, Inc. # 131,535 3,000 Stage Stores, Inc. 35,910 2,200 JAKKS Pacific, Inc. # 51,832 1,300 Stamps.com, Inc. #* 13,728 1,910 Jo-Ann Stores, Inc. # 24,200 800 Standard Motor Products, Inc. * 6,608 1,350 Joseph A. Bank Clothiers, Inc. #* 36,774 4,900 Standard Pacific Corporation * 18,669 2,000 Kellwood Company 39,960 2,100 Steak n Shake Company # 18,354 2,000 K-Swiss, Inc. 36,320 2,000 Stein Mart, Inc. * 12,780 900 Landrys Restaurants, Inc. * 18,459 1,700 Sturm, Ruger & Company, Inc. # 15,249 3,900 La-Z-Boy, Inc. * 29,718 1,800 Superior Industries International, Inc. * 32,796 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 17 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Consumer Discretionary  continued 2,100 Dril-Quip, Inc. # $101,934 4,000 Texas Roadhouse, Inc. # $48,280 800 Gulf Island Fabrication, Inc. 20,016 2,500 Tractor Supply Company #* 96,350 6,715 Helix Energy Solutions Group, Inc. # 248,254 4,700 Triarc Companies, Inc. 43,710 1,800 Hornbeck Offshore Services, Inc. # 69,624 2,300 Tuesday Morning Corporation 13,892 6,100 Input/Output, Inc. # 75,640 1,800 Tween Brands, Inc. # 57,654 1,000 Lufkin Industries, Inc. 52,870 1,100 UniFirst Corporation 44,924 5,900 Massey Energy Company 219,362 1,100 Universal Electronic Inc. # 26,191 1,900 Matrix Service Company # 34,238 1,800 Universal Technical Institute, Inc. #* 26,784 1,400 NATO Group, Inc. # 64,092 1,100 Volcom, Inc. # 22,198 4,200 Oceaneering International, Inc. # 241,836 2,200 Winnebago Industries, Inc. * 46,332 2,000 Patriot Coal Corporation # 79,500 3,000 WMS Industries, Inc. # 112,200 3,000 Penn Virginia Corporation 127,830 3,950 Wolverine World Wide, Inc. 99,974 1,100 Petroleum Development Corporation # 63,250 3,400 Zale Corporation #* 55,760 3,800 Pioneer Drilling Company # 39,558 1,300 Zumiez, Inc. # 24,999 1,700 SEACOR Holdings, Inc. # 149,940 Total Consumer Discretionary 4,600 St. Mary Land & Exploration Company 162,058 2,000 Stone Energy Corporation # 82,000 Consumer Staples (3.4% ) 1,200 Superior Well Services, Inc. # 23,388 6,600 Alliance One International, Inc. # 24,882 2,300 Swift Energy Company # 99,245 1,400 Andersons, Inc. * 63,770 5,600 TETRA Technologies, Inc. # 87,640 700 Boston Beer Company, Inc. # 24,878 3,400 Unit Corporation # 170,408 3,700 Caseys General Stores, Inc. 96,200 2,200 W-H Energy Services, Inc. # 107,030 5,300 Central Garden & Pet Company # 26,341 2,200 World Fuel Services Corporation 58,212 1,500 Chattem, Inc. #* 115,080 Total Energy 5,912 Flowers Foods, Inc. 141,888 1,700 Great Atlantic & Pacific Tea Financials (16.6% ) Company, Inc. # 50,779 2,300 Acadia Realty Trust  57,615 3,000 Hain Celestial Group, Inc. # 81,000 1,200 Alabama National BanCorporation  93,900 1,000 J & J Snack Foods Corporation 25,010 1,300 Anchor BanCorp Wisconsin, Inc. * 32,500 2,400 Lance, Inc. 43,992 3,900 Bank Mutual Corporation 47,931 2,400 Longs Drug Stores Corporation 110,424 3,100 BankAtlantic Bancorp, Inc. 17,515 1,200 Mannatech, Inc. * 7,344 2,400 BankUnited Financial Corporation * 14,232 1,000 Nash Finch Company 35,680 4,800 BioMed Realty Trust, Inc. 110,784 2,600 Performance Food Group Company # 82,238 2,800 Boston Private Financial Holdings, Inc. * 63,924 1,900 Ralcorp Holdings, Inc. # 103,379 4,300 Brookline Bancorp, Inc. 44,935 1,200 Sanderson Farms, Inc. * 40,332 2,100 Cascade Bancorp * 27,090 1,700 Spartan Stores, Inc. 29,886 2,100 Cash America International, Inc. 68,271 3,000 Spectrum Brands, Inc. #* 14,070 2,300 Central Pacific Financial Corporation 43,700 2,300 TreeHouse Foods, Inc. # 48,001 3,600 Colonial Properties Trust * 88,704 3,200 United Natural Foods, Inc. #* 76,736 1,400 Columbia Banking System, Inc. 35,994 700 USANA Health Sciences, Inc. #* 30,345 2,200 Community Bank System, Inc. 48,004 1,200 WD-40 Company 40,512 2,500 Corus Bankshares, Inc. * 31,800 Total Consumer Staples 3,300 Delphi Financial Group, Inc. 103,554 7,000 DiamondRock Hospitality Company 92,050 Energy (7.9% ) 1,850 Dime Community Bancshares 27,806 2,100 Atwood Oceanics, Inc. # 174,489 1,500 Downey Financial Corporation * 51,750 1,600 Basic Energy Services, Inc. # 28,624 4,700 East West Bancorp, Inc. 113,082 1,800 Bristow Group, Inc. # 90,630 1,700 EastGroup Properties, Inc. 70,363 7,200 Cabot Oil & Gas Corporation  278,568 2,100 Entertainment Properties Trust 103,950 1,500 Carbo Ceramics, Inc. * 51,525 1,800 Essex Property Trust, Inc. 186,498 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 18 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Financials  continued 2,000 Rewards Network, Inc. # $9,840 4,900 Extra Space Storage, Inc. $74,186 1,500 RLI Corporation 84,600 2,000 Financial Federal Corporation 48,080 1,200 Safety Insurance Group, Inc. 46,824 5,600 First BanCorp * 53,536 700 SCPIE Holdings, Inc. # 18,326 2,200 First Cash Financial Services, Inc. # 22,022 4,000 Selective Insurance Group, Inc. 95,640 4,800 First Commonwealth Financial 6,600 Senior Housing Property Trust 147,774 Corporation * 55,680 2,200 Signature Bank # 73,722 2,200 First Financial Bancorp 25,608 5,400 South Financial Group, Inc. * 93,312 3,600 First Midwest Bancorp, Inc. 112,320 1,600 Sovran Self Storage, Inc. 63,392 1,100 FirstFed Financial Corporation #* 46,145 1,300 Sterling Bancorp 18,603 2,700 Flagstar Bancorp, Inc. 22,275 5,375 Sterling Bancshares, Inc. 53,911 2,600 Forestar Real Estate Group, Inc. # 59,384 3,920 Sterling Financial Corporation 69,737 1,800 Franklin Bank Corporation # 10,584 1,300 Stewart Information Services 5,100 Fremont General Corporation #* 16,830 Corporation 44,499 3,100 Frontier Financial Corporation * 63,116 6,300 Susquehanna Bancshares, Inc. * 133,686 3,900 Glacier Bancorp, Inc. * 72,579 1,689 SWS Group, Inc. 25,926 2,600 Guaranty Financial Group, Inc. # 36,140 2,400 Tanger Factory Outlet Centers, Inc. * 90,168 1,800 Hancock Holding Company * 74,700 1,600 Tower Group, Inc. 46,752 3,000 Hanmi Financial Corporation 25,800 2,200 Tradestation Group, Inc. # 23,980 2,700 Hilb, Rogal and Hobbs Company * 97,686 1,000 Triad Guaranty, Inc. #* 6,990 1,385 Independent Bank Corporation 19,279 5,533 TrustCo Bank Corporation NY * 56,990 1,300 Infinity Property & Casualty 7,700 UCBH Holdings, Inc. 108,724 Corporation * 51,831 2,700 UMB Financial Corporation 113,751 4,300 Inland Real Estate Corporation * 57,534 4,400 Umpqua Holdings Corporation * 72,160 3,300 Investment Technology Group, Inc. # 155,001 2,800 United Bankshares, Inc. 90,048 1,500 Irwin Financial Corporation 17,235 2,900 United Community Banks, Inc. * 55,999 2,500 Kilroy Realty Corporation 122,575 1,700 United Fire & Casual Company 56,746 2,200 Kite Realty Group Trust 28,952 4,975 Whitney Holding Corporation 133,529 4,000 LaBranche & Company, Inc. #* 22,840 1,400 Wilshire Bancorp, Inc. 11,032 1,200 LandAmerica Financial Group, Inc. * 62,592 1,800 Wintrust Financial Corporation 68,472 4,800 Lexington Corporate Properties Trust * 71,760 1,194 World Acceptance Corporation # 35,748 1,500 LTC Properties, Inc. 39,075 2,800 Zenith National Insurance Corporation 111,496 3,800 Medical Properties Trust, Inc. * 48,032 Total Financials 1,900 Mid-America Apartment Communities, Inc. 87,039 Health Care (13.1% ) 1,700 Nara Bancorp, Inc. 20,672 4,300 Allscripts Healthcare Solutions, Inc. # 63,769 5,300 National Retail Properties, Inc. 120,416 3,100 Alpharma, Inc. # 63,612 1,000 Navigators Group, Inc. # 57,730 2,033 Amedisys, Inc. #* 86,681 3,300 optionsXpress Holdings, Inc. 89,496 5,300 American Medical Systems 1,200 Parkway Properties, Inc. 43,104 Holdings, Inc. #* 75,737 4,300 Philadelphia Consolidated Holding 3,800 AMERIGROUP Corporation # 142,576 Corporation # 153,940 2,100 AMN Healthcare Services, Inc. # 32,802 1,400 Piper Jaffray Companies # 66,332 2,400 AmSurg Corporation # 61,824 1,200 Portfolio Recovery Associates, Inc. * 43,632 1,050 Analogic Corporation 62,013 1,700 Presidential Life Corporation 31,178 2,500 ArQule, Inc. # 12,125 1,800 PrivateBancorp, Inc. * 66,240 2,100 ArthroCare Corporation #* 84,063 2,400 ProAssurance Corporation # 138,480 1,700 BioLase Technology, Inc. #* 5,746 2,900 Prosperity Bancshares, Inc. 83,375 1,000 Bradley Pharmaceuticals, Inc. # 19,890 2,355 Provident Bankshares Corporation 48,819 2,200 Cambrex Corporation 20,900 1,200 PS Business Parks, Inc. 60,300 3,200 Centene Corporation # 76,608 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 19 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Health Care  continued 1,300 RehabCare Group, Inc. # $27,287 1,700 Chemed Corporation $87,091 1,900 Res-Care, Inc. # 42,503 2,200 CONMED Corporation # 53,460 5,600 Respironics, Inc. # 366,858 3,400 Cooper Companies, Inc. 133,892 3,500 Salix Pharmaceuticals, Ltd. # 24,325 2,300 Cross Country Healthcare, Inc. # 29,049 3,200 Savient Pharmaceuticals, Inc. #* 61,920 1,850 CryoLife, Inc. # 12,858 2,700 Sciele Pharma, Inc. #* 64,584 1,700 Cyberonics, Inc. #* 20,400 4,100 Sierra Health Services, Inc. # 176,218 900 Datascope Corporation 29,178 3,400 Sunrise Senior Living, Inc. #* 97,614 1,300 Dionex Corporation # 91,130 1,200 SurModics, Inc. # 52,392 2,322 Enzo Biochem, Inc. #* 21,687 2,700 Symmetry Medical, Inc. # 49,140 2,100 Gentiva Health Services, Inc. # 38,808 2,400 Theragenics Corporation # 9,288 1,600 Greatbatch Technologies, Inc. # 36,128 5,300 ViroPharma, Inc. #* 46,958 1,800 Haemonetics Corporation # 107,712 500 Vital Signs, Inc. 24,250 2,800 HealthExtras, Inc. # 77,420 Total Health Care 2,600 Healthways, Inc. #* 146,380 1,700 HMS Holding Corporation # 53,720 Industrials (16.5% ) 5,200 Hooper Holmes, Inc. # 7,488 1,700 A.O. Smith Corporation 59,500 900 ICU Medical, Inc. #* 25,551 1,600 A.S.V., Inc. # 28,624 4,600 IDEXX Laboratories, Inc. # 259,302 2,800 AAR Corporation # 82,488 5,312 Immucor, Inc. # 153,198 3,200 ABM Industries, Inc. 66,304 1,300 Integra LifeSciences Holdings 3,200 Acuity Brands, Inc.  145,632 Corporation #* 54,080 1,700 Administaff, Inc.  51,017 2,400 Invacare Corporation 58,416 1,900 Albany International Corporation 66,519 2,400 inVentiv Health, Inc. # 78,936 700 Angelica Corporation 12,110 1,000 Kendle International, Inc. # 42,390 2,100 Apogee Enterprises, Inc. 36,645 900 Kensey Nash Corporation # 24,435 2,675 Applied Industrial Technologies, Inc. 80,758 1,400 LCA-Vision, Inc. 23,114 900 Applied Signal Technology, Inc. 12,024 1,100 LHC Group, Inc. # 25,366 1,700 Arkansas Best Corporation 52,343 2,200 LifeCell Corporation #* 86,922 1,500 Astec Industries, Inc. # 46,305 2,500 Martek Biosciences Corporation #* 71,250 3,400 Baldor Electric Company 102,952 1,500 Matria Healthcare, Inc. # 43,290 3,300 Barnes Group, Inc. * 87,945 1,100 MedCath Corporation # 27,368 3,325 Belden, Inc.  140,648 2,600 Mentor Corporation * 90,012 2,000 Bowne & Company, Inc. 24,600 3,050 Meridian Bioscience, Inc. 95,800 4,000 Brady Corporation 121,480 2,100 Merit Medical Systems, Inc. # 33,768 3,700 Briggs & Stratton Corporation 77,145 1,100 Molina Healthcare, Inc. # 37,521 1,900 C&D Technologies, Inc. #* 11,248 1,800 Noven Pharmaceuticals, Inc. #* 24,174 700 Cascade Corporation 36,134 2,450 Odyssey Healthcare, Inc. # 21,584 1,100 CDI Corporation 21,395 2,600 Omnicell, Inc. # 65,208 1,950 Ceradyne, Inc. # 93,892 1,400 Osteotech, Inc. # 8,232 3,800 CLARCOR, Inc. 142,538 3,100 Owens & Minor, Inc. 128,092 1,000 Consolidated Graphics, Inc. # 50,310 1,300 Palomar Medical Technologies, Inc. #* 18,746 1,200 Cubic Corporation 32,232 2,100 PAREXEL International Corporation # 114,261 3,400 Curtiss-Wright Corporation 141,780 3,700 Pediatrix Medical Group, Inc. # 251,933 4,800 EMCOR Group, Inc. # 105,264 2,300 PharMerica Corporation # 34,132 1,700 EnPro Industries, Inc. # 51,000 1,400 Pharmnet Development Group # 57,064 2,200 Esterline Technologies Corporation # 102,498 3,100 Phase Forward, Inc. # 53,475 2,300 Forward Air Corporation 71,300 1,300 Possis Medical, Inc. # 18,174 2,700 Frontier Airlines Holdings, Inc. #* 8,100 4,900 PSS World Medical, Inc. #* 84,721 1,500 G & K Services, Inc. 59,955 5,000 Regeneron Pharmaceuticals, Inc. # 101,400 3,900 Gardner Denver, Inc. # 126,516 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 20 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Industrials  continued 1,800 Watsco, Inc. * $66,384 4,200 GenCorp, Inc. # $49,308 3,200 Watson Wyatt Worldwide, Inc. 157,280 2,300 Gibraltar Industries, Inc. 30,360 2,400 Watts Water Technologies, Inc. 71,256 1,920 Griffon Corporation # 20,928 2,100 Woodward Governor Company 131,838 3,225 Healthcare Services Group, Inc. 78,238 Total Industrials 4,201 Heartland Express, Inc. 68,266 1,400 Heidrick & Struggles International, Inc. 38,472 Information Technology (17.5% ) 2,900 Hub Group, Inc. # 84,477 1,800 Actel Corporation # 21,438 2,100 Insituform Technologies, Inc. #* 26,670 8,900 Adaptec, Inc. # 27,768 4,100 Interface, Inc. 65,436 2,500 Advanced Energy Industries, Inc. # 27,025 1,900 Kaman Corporation 56,126 1,800 Agilysys, Inc. 27,396 2,200 Kaydon Corporation 96,118 4,800 AMIS Holdings, Inc. # 35,088 3,900 Kirby Corporation # 179,322 2,400 Anixter International, Inc. # 168,144 4,425 Knight Transportation, Inc. * 75,933 1,200 Ansoft Corporation # 25,488 4,100 Landstar System, Inc. 205,123 5,800 ANSYS, Inc. # 202,478 300 Lawson Products, Inc. 9,534 10,196 Arris Group, Inc. #* 89,619 4,700 Lennox International, Inc. 174,652 2,500 ATMI, Inc. # 65,750 900 Lindsay Manufacturing Company * 54,918 2,647 Avid Technology, Inc. #* 68,610 1,200 Lydall, Inc. # 10,896 7,500 Axcelis Technologies, Inc. # 29,925 2,200 MagneTek, Inc. # 8,338 1,000 Bankrate, Inc. #* 54,230 2,200 Mesa Air Group, Inc. # 7,722 800 Bel Fuse, Inc. 21,664 2,500 Mobile Mini, Inc. # 38,000 2,200 Bell Microproducts, Inc. #* 11,572 3,125 Moog, Inc. # 143,875 5,250 Benchmark Electronics, Inc. # 93,188 2,800 Mueller Industries, Inc. 78,400 1,400 Black Box Corporation 46,564 1,500 NCI Building Systems, Inc. #* 43,140 3,300 Blackbaud, Inc. 91,311 2,200 Old Dominion Freight Line # 64,130 2,900 Blue Coat Systems, Inc. #* 77,923 2,700 On Assignment, Inc. # 15,012 3,920 Brightpoint, Inc. # 49,862 2,400 Regal-Beloit Corporation 91,008 5,353 Brooks Automation, Inc. # 65,788 1,300 Robbins & Myers, Inc. 86,164 1,800 Cabot Microelectronics Corporation #* 62,244 1,300 School Specialty, Inc. # 42,198 2,300 CACI International, Inc. # 100,257 6,000 Shaw Group, Inc. # 339,000 1,900 Captaris, Inc. # 6,403 2,800 Simpson Manufacturing Company, Inc. * 77,140 600 Catapult Communications 4,600 SkyWest, Inc. 119,692 Corporation # 3,864 4,200 Spherion Corporation # 28,056 2,900 Checkpoint Systems, Inc. # 68,904 900 Standard Register Company 8,748 4,100 CIBER, Inc. # 19,762 1,000 Standex International Corporation 18,190 3,200 Cognex Corporation 48,960 2,600 Teledyne Technologies, Inc. # 134,238 1,700 Cohu, Inc. 25,415 4,400 Tetra Tech, Inc. # 86,636 1,800 Comtech Telecommunications 2,900 Toro Company 143,086 Corporation # 80,640 1,800 Tredegar Corporation 24,948 3,100 Concur Technologies, Inc. # 108,686 1,300 Triumph Group, Inc. * 70,200 2,600 CTS Corporation 27,560 3,200 TrueBlue, Inc. # 45,664 5,054 CyberSource Corporation # 84,654 1,900 United Stationers, Inc. # 104,994 2,300 Cymer, Inc. # 62,123 1,400 Universal Forest Products, Inc. 50,680 2,400 Daktronics, Inc. * 49,176 1,300 Valmont Industries, Inc. 108,810 2,200 DealerTrack Holdings, Inc. # 59,312 1,600 Viad Corporation 42,800 1,900 Digi International, Inc. # 22,249 1,400 Vicor Corporation 17,234 2,350 Diodes, Inc. #* 54,402 1,050 Volt Information Sciences, Inc. # 19,604 2,000 Ditech Networks, Inc. #* 6,240 2,300 Wabash National Corporation 21,137 2,500 DSP Group, Inc. # 28,625 4,975 Waste Connections, Inc. # 145,071 2,000 Electro Scientific Industries, Inc. # 32,880 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 21 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Information Technology  continued 3,200 Progress Software Corporation # $94,464 4,300 Epicor Software Corporation # $47,515 1,400 Quality Systems, Inc. * 42,546 2,000 EPIQ Systems, Inc. # 29,500 2,000 Radiant Systems, Inc. # 24,320 3,700 Exar Corporation # 30,377 1,700 RadiSys Corporation # 23,103 3,100 FactSet Research Systems, Inc. 173,383 1,300 Rogers Corporation # 40,573 1,300 Faro Technologies, Inc. # 31,044 2,200 Rudolph Technologies, Inc. # 22,550 2,800 FEI Company # 63,448 1,900 ScanSource, Inc. # 60,154 10,100 FLIR Systems, Inc. # 305,828 4,300 Secure Computing Corporation # 38,485 1,700 Gerber Scientific, Inc. # 14,994 1,000 SI International, Inc. # 27,330 1,700 Gevity HR, Inc. 11,934 12,000 Skyworks Solutions, Inc. # 96,600 6,900 Harmonic, Inc. #* 75,348 2,300 Smith Micro Software, Inc. #* 17,319 2,000 Hutchinson Technology, Inc. # 31,540 1,900 Sonic Solutions, Inc. #* 17,024 6,500 Informatica Corporation #* 125,515 1,500 SPSS, Inc. # 49,575 2,400 InfoSpace, Inc. 22,824 1,800 Standard Microsystems Corporation # 53,856 3,650 Insight Enterprises, Inc. #* 63,036 800 StarTek, Inc. # 6,920 1,700 Intevac, Inc. # 18,513 1,600 Stratasys, Inc. #* 35,360 2,200 Itron, Inc. #* 181,280 1,100 Supertex, Inc. #* 21,692 3,700 J2 Global Communication, Inc. # 81,067 2,500 Sykes Enterprises, Inc. # 39,475 2,000 JDA Software Group, Inc. # 35,580 3,450 Symmetricom, Inc. #* 15,076 1,100 Keithley Instruments, Inc. 11,495 2,000 Synaptics, Inc. # 53,000 2,000 Knot, Inc. # 29,280 1,300 Synnex Corporation # 27,690 5,000 Kopin Corporation # 16,850 5,450 Take-Two Interactive Software, Inc. #* 89,598 3,900 Kulicke and Soffa Industries, Inc. #* 21,021 3,000 Technitrol, Inc. 67,980 1,600 Littelfuse, Inc. # 48,624 5,000 THQ, Inc. #* 90,050 1,400 LoJack Corporation # 17,276 900 Tollgrade Communications, Inc. # 5,463 2,000 Manhattan Associates, Inc. # 49,580 9,000 Trimble Navigation, Ltd. # 238,050 1,500 ManTech International Corporation # 61,350 3,100 TTM Technologies, Inc. # 31,527 1,400 MAXIMUS, Inc. 49,392 2,600 Tyler Technologies, Inc. # 34,788 1,600 Mercury Computer Systems, Inc. # 13,280 1,800 Ultratech, Inc. # 17,100 2,800 Methode Electronics, Inc. 33,936 5,100 United Online, Inc. 56,967 4,100 Micrel, Inc. 25,010 5,575 Varian Semiconductor Equipment 3,000 MICROS Systems, Inc. # 184,740 Associates, Inc. # 179,571 5,700 Microsemi Corporation # 129,504 2,400 Veeco Instruments, Inc. # 33,984 3,700 MKS Instruments, Inc. # 68,820 2,000 ViaSat, Inc. # 41,540 1,400 MTS Systems Corporation 47,054 3,300 Websense, Inc. # 67,650 3,400 Napster, Inc. # 6,154 3,000 Wright Express Corporation # 89,820 2,700 NETGEAR, Inc. # 71,982 2,200 X-Rite, Inc. # 21,494 2,100 Network Equipment Total Information Technology Technologies, Inc. #* 15,624 2,700 Newport Corporation # 28,350 Materials (4.1% ) 2,400 Novatel Wireless, Inc. # 38,400 2,100 A. Schulman, Inc. 42,819 1,600 Park Electrochemical Corporation 37,888 1,200 A.M. Castle & Company 25,416 1,600 PC TEL, Inc. # 10,032 1,600 AMCOL International Corporation 39,232 2,300 Perficient, Inc. # 31,947 5,000 AptarGroup, Inc.  188,600 1,900 Pericom Semiconductor Corporation # 25,764 1,800 Arch Chemicals, Inc. 60,606 2,100 Phoenix Technologies, Ltd. # 31,920 1,600 Brush Engineered Materials, Inc. # 45,792 1,300 Photon Dynamics, Inc. # 11,596 2,900 Buckeye Technologies, Inc. # 38,135 3,200 Photronics, Inc. # 39,008 2,100 Caraustar Industries, Inc. # 6,258 1,400 Planar Systems, Inc. # 7,924 2,200 Century Aluminum Company # 114,378 3,500 Plexus Corporation # 79,065 1,400 Chesapeake Corporation 6,216 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 22 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Materials  continued Utilities (4.7% ) 700 Deltic Timber Corporation $37,352 1,800 ALLETE, Inc.  $69,282 2,600 Georgia Gulf Corporation * 20,280 1,300 American States Water Company 44,824 4,400 H.B. Fuller Company 91,344 6,600 Atmos Energy Corporation 189,552 3,200 Headwaters, Inc. #* 36,064 3,900 Avista Corporation 78,585 900 Material Sciences Corporation # 5,832 800 Central Vermont Public Service 2,198 Myers Industries, Inc. 25,826 Corporation 23,304 1,200 Neenah Paper, Inc. 32,520 1,000 CH Energy Group, Inc. * 38,590 2,300 OM Group, Inc. # 131,974 4,400 Cleco Corporation 113,740 3,100 OMNOVA Solutions, Inc. # 14,198 3,300 El Paso Electric Company # 77,319 900 Penford Corporation 20,133 1,700 Laclede Group, Inc. 57,086 6,900 PolyOne Corporation # 42,504 2,000 New Jersey Resources Corporation 93,780 800 Quaker Chemical Corporation 16,000 1,900 Northwest Natural Gas Company * 89,946 2,775 Quanex Corporation 145,438 5,600 Piedmont Natural Gas 2,500 Rock-Tenn Company 71,475 Company, Inc. * 140,392 1,800 RTI International Metals, Inc. # 99,450 2,300 South Jersey Industries, Inc. 80,569 1,100 Schweitzer-Mauduit 8,856 Southern Union Company  240,706 International, Inc. 26,224 3,100 Southwest Gas Corporation 88,505 2,000 Texas Industries, Inc. * 113,340 7,900 UGI Corporation 210,298 3,100 Tronox, Inc. 22,692 1,799 UIL Holdings Corporation 61,436 3,700 Wausau-Mosinee Paper Corporation 33,115 2,600 UniSource Energy Corporation 76,388 1,500 Zep, Inc. # 24,780 Total Utilities Total Materials Total Common Stock Telecommunications Services (0.1% ) (cost $28,890,353) 3,300 General Communication, Inc. # 23,793 Total Telecommunications Services 23,793 Interest Maturity Shares Collateral Held for Securities Loaned (14.7%) Rate (+) Date Value 5,630,966 Thrivent Financial Securities Lending Trust 4.140% N/A $5,630,966 Total Collateral Held for Securities Loaned (cost $5,630,966) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 23 Small Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (3.3%) Rate (+) Date Value $125,000 Federal National Mortgage Association  2.540% 5/16/2008 $124,070 1,134,605 Thrivent Money Market Fund 4.350 N/A 1,134,605 Total Short-Term Investments (cost $1,258,145) Total Investments (cost $35,779,464) 114.8% Other Assets and Liabilities, Net (14.8%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Mini-Futures 18 March 2008 $1,207,329 $1,287,000 $79,671 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At January 31, 2008, $124,070 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,966,912 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $12,438,342 Gross unrealized depreciation (4,281,059) Net unrealized appreciation (depreciation) $8,157,283 Cost for federal income tax purposes $35,779,464 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 24 Mid Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (94.9%) Value Shares Common Stock (94.9%) Value Consumer Discretionary (15.4% ) 13,700 Transocean, Inc. # $1,679,620 28,400 Abercrombie & Fitch Company $2,263,196 36,400 Ultra Petroleum Corporation #* 2,504,320 20,300 Apollo Group, Inc. # 1,618,722 25,177 XTO Energy, Inc. 1,307,693 118,600 Burger King Holdings, Inc. 3,125,110 Total Energy 14,400 Central European Media Enterprises, Ltd. # 1,364,976 Financials (7.0% ) 14,800 Chipotle Mexican Grill, Inc. #* 1,801,752 119,400 Annaly Capital Management, Inc. * 2,354,568 186,550 Coldwater Creek, Inc. #* 1,199,516 2,000 CME Group, Inc. 1,237,800 126,800 Corinthian Colleges, Inc. # 1,071,460 95,300 Hudson City Bancorp, Inc. 1,561,014 52,900 Crocs, Inc. #* 1,840,391 9,400 IntercontinentalExchange, Inc. # 1,315,624 7,800 Deckers Outdoor Corporation # 945,672 39,500 Lazard, Ltd. * 1,561,040 50,300 DeVry, Inc. * 2,776,057 11,350 Legg Mason, Inc. 817,200 11,800 Focus Media Holding, Ltd. ADR #* 566,990 85,000 New York Community Bancorp, Inc. 1,576,750 35,700 GameStop Corporation # 1,846,761 48,000 Northern Trust Corporation 3,521,280 45,000 Gentex Corporation 713,700 13,700 Nymex Holdings, Inc. * 1,575,500 23,800 Harley-Davidson, Inc. 965,804 24,400 Principal Financial Group, Inc. 1,454,484 86,800 Hasbro, Inc. 2,254,196 95,100 T. Rowe Price Group, Inc. * 4,811,109 75,600 International Game Technology 3,225,852 Total Financials 25,200 ITT Educational Services, Inc. # 2,302,020 94,600 Leapfrog Enterprises, Inc. #* 615,846 Health Care (17.6% ) 171,200 Quiksilver, Inc. #* 1,631,536 79,100 Advanced Medical Optics, Inc. #* 1,663,473 95,400 Scientific Games Corporation #* 2,270,520 71,200 Affymetrix, Inc. #* 1,428,272 54,200 Shuffle Master, Inc. #* 517,068 62,100 Alkermes, Inc. #* 827,172 42,800 Starwood Hotels & Resorts 68,000 Amylin Pharmaceuticals, Inc. #* 2,016,200 Worldwide, Inc. 1,936,700 46,500 BioMarin Pharmaceutical, Inc. #* 1,723,290 56,700 Texas Roadhouse, Inc. # 684,369 44,600 C.R. Bard, Inc. 4,307,022 97,600 TJX Companies, Inc. 3,080,256 36,500 Cephalon, Inc. #* 2,395,495 75,100 Volcom, Inc. #* 1,515,518 39,975 Coventry Health Care, Inc. # 2,261,786 102,800 WMS Industries, Inc. # 3,844,720 54,000 Elan Corporation plc ADR # 1,372,140 90,500 Zumiez, Inc. #* 1,740,315 22,900 Endo Pharmaceutical Holdings, Inc. # 598,606 Total Consumer Discretionary 1 ev3, Inc. # 3 47,700 Gen-Probe, Inc. # 2,726,055 Consumer Staples (3.7% ) 32,900 Genzyme Corporation # 2,570,477 21,400 Andersons, Inc. * 974,770 79,300 Gilead Sciences, Inc. # 3,623,217 41,100 Coca-Cola Enterprises, Inc. 948,177 34,700 Hologic, Inc. #* 2,233,292 87,600 H.J. Heinz Company 3,728,256 24,500 Illumina, Inc. #* 1,560,650 39,500 Longs Drug Stores Corporation 1,817,395 9,800 Intuitive Surgical, Inc. # 2,489,200 36,800 Pepsi Bottling Group, Inc. 1,282,480 32,500 Millipore Corporation #* 2,279,875 23,500 UST, Inc. 1,221,060 110,000 Mylan Laboratories, Inc. * 1,640,100 38,700 Whole Foods Market, Inc. * 1,526,328 67,900 NuVasive, Inc. # 2,675,939 Total Consumer Staples 57,600 Pharmaceutical Product Development, Inc. * 2,497,536 Energy (7.3% ) 56,000 Sepracor, Inc. #* 1,581,440 68,400 Cameron International Corporation # 2,753,784 33,500 Shire Pharmaceuticals Group plc ADR 1,803,975 31,400 Devon Energy Corporation 2,668,372 91,800 St. Jude Medical, Inc. # 3,718,818 38,200 Diamond Offshore Drilling, Inc. * 4,313,926 33,000 Thermo Electron Corporation # 1,699,170 26,700 Dril-Quip, Inc. # 1,296,018 47,700 Thoratec Corporation #* 763,200 25,500 National Oilwell Varco, Inc. # 1,535,865 2,450 Trans1, Inc. #* 35,746 121,300 Petrohawk Energy Corporation # 1,910,475 51,000 VCA Antech, Inc. # 1,971,660 43,900 Southwestern Energy Company # 2,454,449 Total Health Care The accompanying Notes to Schedule of Investments are an integral part of this schedule. 25 Mid Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (94.9%) Value Shares Common Stock (94.9%) Value Industrials (13.2% ) 130,862 JDS Uniphase Corporation # $1,362,273 12,600 AGCO Corporation # $758,772 56,500 Juniper Networks, Inc. # 1,533,975 54,300 BE Aerospace, Inc. # 2,096,523 179,300 Lawson Software, Inc. #* 1,558,117 18,100 Burlington Northern Santa Fe 69,100 Linear Technology Corporation * 1,911,997 Corporation 1,566,012 87,700 Marvell Technology Group, Ltd. # 1,040,999 31,100 C.H. Robinson Worldwide, Inc. 1,727,294 46,600 Maxim Integrated Products, Inc. 916,156 24,140 Expeditors International of 16,400 McAfee, Inc. # 552,024 Washington, Inc. * 1,141,581 43,000 NAVTEQ Corporation # 3,177,700 33,000 Flowserve Corporation 2,709,960 73,100 Network Appliance, Inc. # 1,697,382 47,700 Foster Wheeler, Ltd. # 3,266,019 100,500 Nuance Communications, Inc. #* 1,596,945 23,500 FTI Consulting, Inc. #* 1,299,785 81,900 NVIDIA Corporation # 2,013,921 15,000 Huron Consulting Group, Inc. # 1,077,300 37,700 Omniture, Inc. # 931,944 42,400 ITT Corporation * 2,519,832 172,500 ON Semiconductor Corporation #* 1,117,800 19,500 Jacobs Engineering Group, Inc. # 1,490,580 435,300 RF Micro Devices, Inc. #* 1,406,019 43,400 Joy Global, Inc. 2,736,370 146,000 Seagate Technology * 2,959,420 21,600 KBR, Inc. # 682,344 65,400 Synaptics, Inc. #* 1,733,100 43,900 McDermott International, Inc. # 2,071,202 90,000 Synopsys, Inc. # 1,981,800 68,200 Monster Worldwide, Inc. #* 1,899,370 146,000 Tellabs, Inc. # 995,720 34,100 Precision Castparts Corporation 3,880,580 27,700 Tyco Electronics, Ltd. 936,537 30,800 Rockwell Collins, Inc. 1,946,560 143,800 Western Union Company 3,221,120 26,300 Roper Industries, Inc. * 1,470,696 102,000 Xilinx, Inc. 2,230,740 50,700 Stericycle, Inc. #* 3,004,482 Total Information Technology 18,500 Suntech Power Holdings Company, Ltd. # 1,012,505 Materials (5.3% ) 30,200 Textron, Inc. 1,692,710 35,000 Air Products and Chemicals, Inc. 3,150,700 66,200 US Airways Group, Inc. # 914,222 9,400 Allegheny Technologies, Inc. 661,760 Total Industrials 76,900 Bemis Company, Inc. * 2,090,142 33,600 Celanese Corporation 1,249,248 Information Technology (21.9% ) 29,800 Newmont Mining Corporation 1,619,332 163,800 Activision, Inc. # 4,237,506 60,900 Pactiv Corporation # 1,742,349 104,734 Adobe Systems, Inc. # 3,658,359 62,200 Praxair, Inc. 5,032,601 46,000 Akamai Technologies, Inc. #* 1,389,200 32,200 Titanium Metals Corporation * 700,028 147,900 Broadcom Corporation # 3,265,632 Total Materials 162,700 Cadence Design Systems, Inc. #* 1,651,405 60,400 CIENA Corporation #* 1,638,652 Telecommunications Services (3.5% ) 154,500 CNET Networks, Inc. #* 1,219,005 67,010 American Tower Corporation # 2,514,885 114,600 Corning, Inc. 2,758,422 76,300 Clearwire Corporation #* 1,048,362 29,900 Dolby Laboratories, Inc. # 1,288,391 67,500 NII Holdings, Inc. # 2,879,550 58,900 Electronic Arts, Inc. # 2,790,093 81,800 SBA Communications Corporation # 2,422,098 52,300 Emulex Corporation # 815,880 105,200 Time Warner Telecom, Inc. #* 1,838,896 88,200 F5 Networks, Inc. # 2,075,346 Total Telecommunications 40,000 FormFactor, Inc. #* 968,800 Services 31,000 Hittite Microwave Corporation # 1,234,420 169,100 Integrated Device Technology, Inc. # 1,259,795 Total Common Stock 109,800 Intersil Corporation 2,528,694 (cost $275,883,462) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 26 Mid Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (12.8%) Rate (+) Date Value 39,676,220 Thrivent Financial Securities Lending Trust 4.140% N/A $39,676,220 Total Collateral Held for Securities Loaned (cost $39,676,220) Interest Maturity Shares Short-Term Investments (6.3%) Rate (+) Date Value 19,649,928 Thrivent Money Market Fund 4.350% N/A $19,649,928 Total Short-Term Investments (at amortized cost) Total Investments (cost $335,209,610) 114.0% Other Assets and Liabilities, Net (14.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $49,794,418 Gross unrealized depreciation (32,215,752) Net unrealized appreciation (depreciation) $17,578,666 Cost for federal income tax purposes $335,209,610 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 27 Partner Mid Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Consumer Discretionary (9.0% ) 6,496 Everest Re Group, Ltd. $660,578 5,759 BorgWarner, Inc. $291,463 5,663 Genworth Financial, Inc. 137,837 96,300 Charter Communications, Inc. #* 112,671 15,860 Highwoods Properties, Inc. * 474,690 7,620 Fortune Brands, Inc. 532,790 26,286 Hudson City Bancorp, Inc. 430,565 28,110 H&R Block, Inc. 541,680 20,312 KeyCorp 531,159 13,581 IAC InterActiveCorp # 352,291 3,843 Lazard, Ltd. * 151,875 10,336 J.C. Penney Company, Inc. 4,293 Legg Mason, Inc. 309,096 (Holding Company) 490,030 3,664 Liberty Property Trust 117,651 18,944 Johnson Controls, Inc. 670,049 7,013 M&T Bank Corporation 643,583 3,997 KB Home * 109,918 5,027 Mack-Cali Realty Corporation 178,559 16,662 Mattel, Inc. 350,069 9,370 Northern Trust Corporation 687,383 29,694 Newell Rubbermaid, Inc. 716,219 5,995 PartnerRe, Ltd. 475,284 7,641 Ross Stores, Inc. 222,735 13,991 Pennsylvania Real Estate 5,538 Tenneco, Inc. # 146,591 Investment Trust * 372,860 Total Consumer Discretionary 6,424 Philadelphia Consolidated Holding Corporation # 229,979 Consumer Staples (7.1% ) 4,390 RenaissanceRe Holdings, Ltd. 250,186 7,024 Campbell Soup Company 222,029 13,900 SLM Corporation 302,325 13,627 Clorox Company 835,608 25,375 Synovus Financial Corporation 335,204 8,848 Coca-Cola Enterprises, Inc. 204,123 4,139 Torchmark Corporation 252,727 20,293 ConAgra Foods, Inc. 436,908 16,971 UnumProvident Corporation 383,884 4,475 General Mills, Inc. 244,380 9,655 Vornado Realty Trust 872,812 2,576 Loews Corporation  Carolina Group 211,567 8,285 W.R. Berkley Corporation 250,704 2,973 Reynolds American, Inc. * 188,280 14,775 Webster Financial Corporation 500,429 10,633 Safeway, Inc. 329,517 6,703 Willis Group Holdings, Ltd. 236,214 3,561 Smithfield Foods, Inc. #* 99,174 4,605 XL Capital, Ltd. 207,225 25,295 SUPERVALU, Inc. 760,368 Total Financials Total Consumer Staples Health Care (4.1% ) Energy (12.8% ) 2,503 Coventry Health Care, Inc. # 141,620 19,099 Hess Corporation 1,734,762 9,354 Edwards Lifesciences Corporation # 432,810 7,766 Oil States International, Inc. # 272,276 2,721 Health Net, Inc. # 126,499 4,475 Quicksilver Resources, Inc. # 254,314 18,924 IMS Health, Inc. 452,094 35,595 Range Resources Corporation 1,858,771 6,603 Laboratory Corporation of 4,875 Smith International, Inc. 264,274 America Holdings # 487,830 6,953 W-H Energy Services, Inc. # 338,263 17,503 PerkinElmer, Inc. 435,650 53,057 Williams Companies, Inc. 1,696,232 Total Health Care Total Energy Industrials (8.8% ) Financials (23.7% ) 2,489 Alliant Techsystems, Inc. #* 263,461 17,541 Apartment Investment & Management 43,199 Allied Waste Industries, Inc. # 425,510 Company 695,325 2,848 Chicago Bridge and Iron Company 126,708 7,327 Assurant, Inc. 475,449 5,904 Cooper Industries, Ltd. 262,964 10,770 Astoria Financial Corporation 292,729 5,520 Eaton Corporation 456,835 3,039 Camden Property Trust 149,975 7,070 JB Hunt Transport Services, Inc. * 219,877 9,715 CIT Group, Inc. 271,631 5,462 KBR, Inc. # 172,545 8,964 Comerica, Inc. 391,010 12,859 Landstar System, Inc. 643,336 8,126 Commerce Bancshares, Inc. 360,876 7,601 Lennox International, Inc. 282,453 28,341 DCT Industrial Trust, Inc. * 268,389 5,632 Monster Worldwide, Inc. # 156,851 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 28 Partner Mid Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Industrials  continued Telecommunications Services (2.2% ) 8,589 Parker-Hannifin Corporation $580,702 51,089 Cincinnati Bell, Inc. #* $198,225 5,838 Rockwell Collins, Inc. 368,962 14,423 Embarq Corporation 653,362 9,354 Ryder System, Inc. * 486,969 43,219 Qwest Communications Total Industrials International, Inc. #* 254,128 Total Telecommunications Information Technology (5.9% ) Services 23,039 Activision, Inc. # 596,019 24,926 Amphenol Corporation 995,544 Utilities (14.9% ) 7,320 Lexmark International, Inc. # 265,057 10,392 American Electric Power Company, Inc. 445,089 30,171 Seagate Technology * 611,566 9,534 CMS Energy Corporation 149,398 12,520 Tessera Technologies, Inc. # 490,408 2,183 Constellation Energy Group, Inc. 205,115 Total Information Technology 31,539 DPL, Inc. * 875,523 16,240 Edison International, Inc. 847,078 Materials (5.7% ) 11,844 Entergy Corporation 1,281,284 12,604 Albemarle Corporation 457,021 9,237 Equitable Resources, Inc. 514,963 4,550 Allegheny Technologies, Inc. 320,320 10,006 FirstEnergy Corporation 712,627 10,168 Celanese Corporation 378,046 16,768 PG&E Corporation 688,159 1,025 CF Industries Holdings, Inc. 109,603 26,519 PPL Corporation 1,297,309 9,437 Commercial Metals Company 267,539 1,151 SCANA Corporation 42,921 15,803 International Paper Company 509,647 9,392 Wisconsin Energy Corporation 427,618 7,379 Rockwood Holdings, Inc. # 216,647 Total Utilities 4,642 Rohm and Haas Company 247,651 4,113 Steel Dynamics, Inc. * 214,493 Total Common Stock 1,436 United States Steel Corporation 146,630 (cost $46,315,241) Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (8.3%) Rate (+) Date Value 4,161,386 Thrivent Financial Securities Lending Trust 4.140% N/A $4,161,386 Total Collateral Held for Securities Loaned (cost $4,161,386) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 29 Partner Mid Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (5.6%) Rate (+) Date Value 2,807,899 Thrivent Money Market Fund 4.350% N/A $2,807,899 Total Short-Term Investments (at amortized cost) Total Investments (cost $53,284,526) 108.1% Other Assets and Liabilities, Net (8.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,328,181 Gross unrealized depreciation (3,315,211) Net unrealized appreciation (depreciation) $1,012,970 Cost for federal income tax purposes $53,284,526 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 30 Mid Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (94.9%) Value Shares Common Stock (94.9%) Value Consumer Discretionary (14.0% ) 154,900 Rayonier, Inc. REIT $6,555,368 134,300 Apollo Group, Inc. #* $10,709,082 113,900 SEI Investments Company 3,155,030 907,600 Burger King Holdings, Inc. 23,915,260 222,700 Strategic Hotel Capital, Inc. * 3,195,745 498,100 Goodyear Tire & Rubber Company # 12,537,177 715,100 U-Store-It Trust * 6,807,752 499,000 International Game Technology 21,292,330 356,350 W.R. Berkley Corporation 10,783,151 34,900 ITT Educational Services, Inc. # 3,188,115 222,900 Westamerica Bancorporation * 11,038,008 761,200 Royal Caribbean Cruises, Ltd. * 30,661,136 224,600 Zions Bancorporation * 12,294,604 2,509,700 Service Corporation International 30,191,691 Total Financials 288,500 WMS Industries, Inc. # 10,789,900 Total Consumer Discretionary Health Care (10.3% ) 118,500 AmerisourceBergen Corporation 5,528,025 Consumer Staples (10.4% ) 239,500 Applera Corporation (Celera Group) # 3,669,140 148,200 Central European Distribution 95,000 Beckman Coulter, Inc. 6,317,500 Corporation # 7,790,874 103,500 BioMarin Pharmaceutical, Inc. #* 3,835,710 98,600 Church & Dwight Company, Inc. 5,247,492 110,000 C.R. Bard, Inc. 10,622,700 47,800 Clorox Company 2,931,096 223,300 Community Health Systems, Inc. # 7,167,930 141,800 Dean Foods Company 3,970,400 111,200 Coventry Health Care, Inc. # 6,291,696 776,600 H.J. Heinz Company 33,052,096 65,200 DaVita, Inc. # 3,478,420 62,500 Kellogg Company 2,993,750 129,400 Endo Pharmaceutical Holdings, Inc. # 3,382,516 46,200 Kimberly-Clark Corporation 3,033,030 123,900 ImClone Systems, Inc. #* 5,385,933 364,600 Kroger Company 9,279,070 37,500 Intuitive Surgical, Inc. # 9,525,000 468,400 Safeway, Inc. * 14,515,716 61,300 Invitrogen Corporation #* 5,251,571 638,200 TreeHouse Foods, Inc. # 13,319,234 125,300 LifePoint Hospitals, Inc. # 3,383,100 188,100 UST, Inc. * 9,773,676 306,800 Millennium Pharmaceuticals, Inc. #* 4,654,156 Total Consumer Staples 75,500 ResMed, Inc. # 3,516,790 188,300 Sepracor, Inc. #* 5,317,592 Energy (0.9% ) 68,000 Shire Pharmaceuticals Group plc ADR 3,661,800 66,800 Holly Corporation 3,234,456 141,600 STERIS Corporation 3,508,848 49,900 Sunoco, Inc. 3,103,780 148,100 Varian Medical Systems, Inc. # 7,699,719 89,300 Willbros Group, Inc. #* 2,975,476 162,800 Vertex Pharmaceuticals, Inc. #* 3,314,608 Total Energy Total Health Care Financials (18.2% ) Industrials (4.3% ) 91,100 Bear Stearns Companies, Inc. * 8,226,330 287,400 C.H. Robinson Worldwide, Inc. 15,962,196 813,700 Colonial BancGroup, Inc. * 12,775,090 476,506 Hub Group, Inc. # 13,880,620 178,695 Commerce Bancshares, Inc. 7,935,845 60,200 Norfolk Southern Corporation 3,274,278 126,400 Cousins Properties, Inc. * 3,362,240 203,900 Ryder System, Inc. 10,615,034 201,800 Cullen/Frost Bankers, Inc. 10,985,992 Total Industrials 61,300 Eaton Vance Corporation 2,284,651 73,400 Endurance Specialty Holdings, Ltd. 2,974,168 Information Technology (9.6% ) 231,600 Equity One, Inc. * 5,468,076 185,400 Activision, Inc. # 4,796,298 145,900 General Growth Properties, Inc. 5,328,268 1,883,600 Atmel Corporation # 5,952,176 762,050 HCC Insurance Holdings, Inc. 21,230,713 261,600 Cadence Design Systems, Inc. #* 2,655,240 462,600 MGIC Investment Corporation * 8,558,100 89,500 CIENA Corporation #* 2,428,135 1,226,700 New York Community Bancorp, Inc. * 22,755,285 1,474,200 Compuware Corporation # 12,530,700 95,200 PartnerRe, Ltd. * 7,547,456 122,700 Data Domain, Inc. #* 2,765,658 143,100 Philadelphia Consolidated Holding 87,900 DealerTrack Holdings, Inc. #* 2,369,784 Corporation # 5,122,980 41,800 DST Systems, Inc. # 2,988,700 79,200 Protective Life Corporation 3,147,408 131,300 Electronic Arts, Inc. # 6,219,681 156,600 Raymond James Financial, Inc. 4,398,894 357,600 Emulex Corporation #* 5,578,560 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 31 Mid Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (94.9%) Value Shares Common Stock (94.9%) Value Information Technology  continued Telecommunications Services (0.4% ) 94,500 F5 Networks, Inc. # $2,223,585 1,113,900 Cincinnati Bell, Inc. #* $4,321,932 341,400 Fair Isaac Corporation * 8,705,700 Total Telecommunications 115,000 FormFactor, Inc. #* 2,785,300 Services 168,400 Foundry Networks, Inc. # 2,323,920 188,900 Juniper Networks, Inc. # 5,128,635 Utilities (7.8% ) 60,400 Lam Research Corporation # 2,318,756 648,200 AGL Resources, Inc. 24,534,370 156,800 McAfee, Inc. # 5,277,888 1,521,000 CMS Energy Corporation * 23,834,070 157,800 Paychex, Inc. 5,163,216 72,900 Nicor, Inc. * 2,988,900 100,900 Polycom, Inc. # 2,547,725 259,600 SCANA Corporation * 9,680,484 329,500 Synopsys, Inc. # 7,255,590 310,900 Sierra Pacific Resources 4,654,173 537,400 Teradyne, Inc. # 5,895,278 321,400 Vectren Corporation 8,822,430 Total Information Technology 104,200 Wisconsin Energy Corporation 4,744,226 Total Utilities Materials (19.0% ) 1,794,100 Crown Holdings, Inc. # 43,991,332 Total Common Stock 1,107,300 Owens-Illinois, Inc. #* 55,807,920 (cost $952,424,972) 1,972,803 Pactiv Corporation # 56,441,893 801,985 Silgan Holdings, Inc. 37,982,010 Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (20.4%) Rate (+) Date Value 208,805,510 Thrivent Financial Securities Lending Trust 4.140% N/A $208,805,510 Total Collateral Held for Securities Loaned (cost $208,805,510) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 32 Mid Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (5.0%) Rate (+) Date Value $20,530,000 Alcon Capital Corporation 2.980% 2/1/2008 $20,530,000 19,875,000 Barclays Bank PLC Repurchase Agreement ■ 2.850 2/1/2008 19,875,000 11,004,050 Thrivent Money Market Fund 4.350 N/A 11,004,050 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,212,639,532) 120.3% Other Assets and Liabilities, Net (20.3%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ■ Repurchase agreement dated January 31, 2008, $19,875,304 maturing February 1, 2008, collateralized by $20,272,810 Federal Farm Credit Bank, 3.6% due January 14, 2009. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $70,727,527 Gross unrealized depreciation (53,757,361) Net unrealized appreciation (depreciation) $16,970,166 Cost for federal income tax purposes $1,212,639,532 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 33 Mid Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Consumer Discretionary (12.9% ) 2,660 Mohawk Industries, Inc. #* $212,587 2,300 99 Cents Only Stores # $19,136 2,200 Netflix, Inc. #* 55,330 4,700 Advance Auto Parts, Inc.  167,696 300 NVR, Inc. # 189,450 3,200 Aeropostale, Inc. # 90,144 5,400 OReilly Automotive, Inc. # 158,922 10,050 American Eagle Outfitters, Inc.  231,452 3,400 Pacific Sunwear of California, Inc. # 37,808 2,400 American Greetings Corporation 49,248 6,000 PETsMART, Inc. * 137,220 2,900 AnnTaylor Stores Corporation # 72,935 2,600 Phillips-Van Heusen Corporation 109,564 3,517 ArvinMeritor, Inc. 47,761 2,000 Regis Corporation 50,660 2,260 Barnes & Noble, Inc. 76,727 3,100 Rent-A-Center, Inc. # 53,010 4,210 Belo Corporation 69,928 6,300 Ross Stores, Inc. 183,645 1,310 Blyth, Inc. 28,545 2,500 Ruby Tuesday, Inc. * 19,225 1,510 Bob Evans Farms, Inc. 44,907 1,900 Ryland Group, Inc. 64,049 2,760 Borders Group, Inc. * 31,078 6,610 Saks, Inc. # 119,310 5,380 BorgWarner, Inc. * 272,282 1,280 Scholastic Corporation # 43,866 2,600 Boyd Gaming Corporation 69,498 3,100 Scientific Games Corporation #* 73,780 4,962 Brinker International, Inc. 92,343 13,500 Service Corporation International 162,405 3,150 Callaway Golf Company 56,448 3,100 Sothebys Holdings, Inc. 96,317 4,200 Career Education Corporation # 91,308 600 Strayer Education, Inc. 103,548 10,200 CarMax, Inc. #* 227,460 1,600 Thor Industries, Inc. 56,512 1,300 CBRL Group, Inc. 40,651 2,400 Timberland Company # 39,384 5,600 Charming Shoppes, Inc. # 36,120 5,900 Toll Brothers, Inc. #* 137,352 3,300 Cheesecake Factory, Inc. #* 72,105 3,000 Tupperware Corporation 111,000 8,300 Chicos FAS, Inc. # 89,557 5,400 Urban Outfitters, Inc. # 156,600 1,600 Chipotle Mexican Grill, Inc. #* 194,784 2,260 Valassis Communications, Inc. #* 21,606 2,800 Coldwater Creek, Inc. #* 18,004 2,200 Warnaco Group, Inc. # 78,958 3,070 Collective Brands, Inc. # 54,093 4,060 Williams-Sonoma, Inc. * 109,133 4,100 Corinthian Colleges, Inc. # 34,645 Total Consumer Discretionary 2,890 DeVry, Inc. 159,499 4,000 Dicks Sporting Goods, Inc. # 130,200 Consumer Staples (3.1% ) 4,270 Dollar Tree Stores, Inc. # 119,603 3,900 Alberto-Culver Company 104,481 1,300 Entercom Communications Corporation 16,003 3,020 BJs Wholesale Club, Inc. # 97,969 7,200 Foot Locker, Inc. 98,568 3,080 Church & Dwight Company, Inc. 163,918 2,320 Furniture Brands International, Inc. * 22,156 3,500 Corn Products International, Inc. 118,300 6,800 Gentex Corporation 107,848 2,650 Energizer Holdings, Inc. # 248,093 2,300 Getty Images, Inc. # 57,500 2,900 Hansen Natural Corporation #* 111,824 2,600 Guess ?, Inc. * 97,006 3,500 Hormel Foods Corporation 135,590 4,400 Hanesbrands, Inc. # 112,684 2,788 J.M. Smucker Company 130,283 2,320 Harte-Hanks, Inc. 37,166 1,030 Lancaster Colony Corporation 35,906 1,800 Hovnanian Enterprises, Inc. #* 17,802 2,700 NBTY, Inc. # 65,394 1,550 International Speedway Corporation 63,457 2,860 PepsiAmericas, Inc. * 70,470 1,400 ITT Educational Services, Inc. # 127,890 1,790 Ruddick Corporation 61,003 2,200 John Wiley and Sons, Inc. 86,724 5,600 Smithfield Foods, Inc. # 155,960 3,700 Lamar Advertising Company 159,544 1,452 Tootsie Roll Industries, Inc. 36,271 3,600 Lear Corporation # 105,696 1,340 Universal Corporation 66,745 1,970 Lee Enterprises, Inc. 23,522 Total Consumer Staples 1,500 Life Time Fitness, Inc. #* 66,510 1,600 M.D.C. Holdings, Inc. 74,032 Energy (8.5% ) 1,400 Matthews International Corporation 68,418 6,700 Arch Coal, Inc. * 294,800 1,110 Media General, Inc. 21,112 1,600 Bill Barrett Corporation #* 66,832 1,450 Modine Manufacturing Company 22,388 3,800 Cimarex Energy Company 155,078 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 34 Mid Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Energy  continued 2,460 Hanover Insurance Group, Inc. $112,053 11,500 Denbury Resources, Inc. # $290,950 5,500 HCC Insurance Holdings, Inc. 153,230 2,600 Encore Acquisition Company # 84,760 4,100 Health Care REIT, Inc. * 175,849 3,116 Exterran Holdings, Inc. # 203,288 2,700 Highwoods Properties, Inc. * 80,811 6,100 FMC Technologies, Inc. # 293,776 2,050 Horace Mann Educators Corporation 37,658 4,100 Forest Oil Corporation # 185,402 4,400 Hospitality Properties Trust 149,380 4,900 Frontier Oil Corporation 172,823 3,700 IndyMac Bancorp, Inc. * 30,229 5,920 Grant Prideco, Inc. # 294,698 5,200 Jefferies Group, Inc. 105,144 4,940 Helmerich & Payne, Inc. 193,747 1,700 Jones Lang LaSalle, Inc. 132,260 6,100 Newfield Exploration Company # 304,268 4,400 Liberty Property Trust 141,284 1,390 Overseas Shipholding Group, Inc. 90,656 3,500 Macerich Company 239,295 7,300 Patterson-UTI Energy, Inc. 142,934 3,300 Mack-Cali Realty Corporation 117,216 5,550 Pioneer Natural Resources Company 232,545 1,700 Mercury General Corporation 81,753 5,242 Plains Exploration & Production 4,300 Nationwide Health Properties, Inc. * 135,708 Company # 254,971 15,210 New York Community Bancorp, Inc. * 282,146 7,800 Pride International, Inc. # 247,338 10,806 Old Republic International Corporation 161,334 2,500 Quicksilver Resources, Inc. #* 142,075 3,740 PMI Group, Inc. * 35,530 8,000 Southwestern Energy Company # 447,283 1,855 Potlatch Corporation 79,635 3,700 Superior Energy Services, Inc. # 148,333 3,350 Protective Life Corporation 133,129 2,610 Tidewater, Inc. 138,226 3,700 Radian Group, Inc. * 33,818 Total Energy 4,425 Raymond James Financial, Inc. 124,298 3,728 Rayonier, Inc. REIT 157,769 Financials (16.0% ) 4,700 Realty Income Corporation * 114,586 1,500 Alexandria Real Estate Equities, Inc. 147,345 3,200 Regency Centers Corporation 196,576 4,600 AMB Property Corporation  232,760 5,900 SEI Investments Company 163,430 3,450 American Financial Group, Inc. 95,668 2,500 StanCorp Financial Group, Inc. 123,025 5,300 AmeriCredit Corporation #* 70,543 1,600 SVB Financial Group # 77,440 4,400 Arthur J. Gallagher & Company 111,804 15,500 Synovus Financial Corporation 204,755 5,978 Associated Banc-Corp 168,460 5,080 TCF Financial Corporation 107,950 3,820 Astoria Financial Corporation 103,828 6,300 UDR, Inc. 143,829 2,370 Bank of Hawaii Corporation 119,377 2,490 Unitrin, Inc. 102,464 2,300 BRE Properties, Inc. * 100,257 7,550 W.R. Berkley Corporation 228,463 5,300 Brown & Brown, Inc. 119,303 3,900 Waddell & Reed Financial, Inc. 129,402 2,600 Camden Property Trust 128,310 4,196 Washington Federal, Inc. 102,466 2,400 Cathay General Bancorp * 62,232 2,550 Webster Financial Corporation 86,368 2,000 City National Corporation 113,760 3,500 Weingarten Realty Investors 117,670 7,400 Colonial BancGroup, Inc. 116,180 1,410 Westamerica Bancorporation * 69,823 2,100 Commerce Group, Inc. 75,915 3,340 Wilmington Trust Corporation 116,466 1,800 Cousins Properties, Inc. * 47,880 Total Financials 2,800 Cullen/Frost Bankers, Inc. 152,432 6,800 Duke Realty Corporation 160,752 Health Care (12.4% ) 5,800 Eaton Vance Corporation 216,166 2,856 Advanced Medical Optics, Inc. #* 60,062 1,800 Equity One, Inc. * 42,498 3,300 Affymetrix, Inc. #* 66,198 2,890 Everest Re Group, Ltd. 293,884 2,140 Apria Healthcare Group, Inc. # 45,411 2,600 Federal Realty Investment Trust 191,880 2,900 Beckman Coulter, Inc.  192,850 10,172 Fidelity National Financial, Inc. * 200,287 3,100 Cephalon, Inc. #* 203,453 4,400 First American Corporation 191,620 3,200 Cerner Corporation # 167,680 1,200 First Community Bancorp, Inc. 42,636 3,300 Charles River Laboratories 5,000 First Niagara Financial Group, Inc. 63,600 International, Inc. # 204,930 3,850 FirstMerit Corporation 86,124 4,500 Community Health Systems, Inc. # 144,450 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 35 Mid Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Health Care  continued 3,433 ChoicePoint, Inc. # $114,285 3,090 Covance, Inc. # $256,964 2,210 Con-way, Inc. 107,605 7,120 Dentsply International, Inc. 294,127 3,400 Copart, Inc. # 138,992 2,690 Edwards Lifesciences Corporation # 124,466 1,700 Corporate Executive Board Company 97,835 6,300 Endo Pharmaceutical Holdings, Inc. # 164,682 6,000 Corrections Corporation of America # 159,240 2,600 Gen-Probe, Inc. # 148,590 2,400 Crane Company 98,088 11,400 Health Management Associates, Inc. 61,446 2,400 Deluxe Corporation 58,368 5,140 Health Net, Inc. # 238,959 3,280 Donaldson Company, Inc. 137,432 4,200 Henry Schein, Inc. # 244,146 2,000 DRS Technologies, Inc. 107,340 2,930 Hillenbrand Industries, Inc. 151,540 2,700 Dun & Bradstreet Corporation 248,346 5,900 Hologic, Inc. # 379,724 5,880 Fastenal Company * 237,611 1,800 Intuitive Surgical, Inc. # 457,200 2,280 Federal Signal Corporation 26,425 2,200 Invitrogen Corporation # 188,474 2,620 Flowserve Corporation 215,154 1,500 Kindred Healthcare, Inc. # 41,310 2,300 GATX Corporation 86,480 2,600 Kinetic Concepts, Inc. # 129,428 2,950 Graco, Inc. 100,949 2,800 LifePoint Hospitals, Inc. # 75,600 1,745 Granite Construction, Inc. 66,432 3,700 Lincare Holdings, Inc. # 123,617 3,880 Harsco Corporation 220,850 2,600 Medicis Pharmaceutical Corporation 52,806 2,670 Herman Miller, Inc. 84,853 15,238 Millennium Pharmaceuticals, Inc. # 231,160 2,210 HNI Corporation * 74,389 5,680 Omnicare, Inc. 125,755 2,830 Hubbell, Inc. 134,934 1,500 Par Pharmaceutical Companies, Inc. # 28,770 3,800 IDEX Corporation 118,674 5,600 PDL BioPharma, Inc. # 83,608 4,200 JB Hunt Transport Services, Inc. * 130,620 3,720 Perrigo Company * 114,725 8,500 JetBlue Airways Corporation #* 58,735 5,000 Pharmaceutical Product 5,050 Joy Global, Inc. 318,402 Development, Inc. 216,800 3,600 Kansas City Southern, Inc. # 129,168 2,600 Psychiatric Solutions, Inc. # 78,442 7,900 KBR, Inc. # 249,561 3,700 ResMed, Inc. # 172,346 1,100 Kelly Services, Inc. 18,942 5,220 Sepracor, Inc. # 147,413 3,720 Kennametal, Inc. 113,944 2,970 STERIS Corporation 73,597 2,300 Korn/Ferry International # 37,007 1,900 Techne Corporation # 123,500 2,000 Lincoln Electric Holdings, Inc. 123,300 2,600 Universal Health Services, Inc. 122,538 3,740 Manpower, Inc. 210,412 4,370 Valeant Pharmaceuticals International # 49,468 1,300 Mine Safety Appliances Company * 58,019 1,400 Varian, Inc. # 75,950 2,300 MSC Industrial Direct Company, Inc. 94,461 3,900 VCA Antech, Inc. # 150,774 2,200 Navigant Consulting, Inc. #* 26,048 1,400 Ventana Medical Systems, Inc. # 124,670 1,580 Nordson Corporation 78,810 6,200 Vertex Pharmaceuticals, Inc. #* 126,232 3,600 Oshkosh Truck Corporation 164,736 2,000 Wellcare Health Plans, Inc. # 93,980 4,620 Pentair, Inc. 146,731 Total Health Care 7,990 Quanta Services, Inc. # 175,141 7,500 Republic Services, Inc. 225,000 Industrials (15.4% ) 2,043 Rollins, Inc. 36,345 4,310 AGCO Corporation # 259,548 4,200 Roper Industries, Inc. * 234,864 4,300 AirTran Holdings, Inc. #* 37,109 2,440 SPX Corporation 245,464 1,920 Alaska Air Group, Inc. # 48,576 4,100 Stericycle, Inc. # 242,966 2,050 Alexander & Baldwin, Inc. 93,562 1,920 Teleflex, Inc. 113,510 1,600 Alliant Techsystems, Inc. #* 169,360 2,500 Thomas & Betts Corporation # 113,125 4,960 AMETEK, Inc. 218,438 4,500 Timken Company 136,035 4,900 Avis Budget Group, Inc. # 65,415 3,795 Trinity Industries, Inc. * 107,474 4,300 BE Aerospace, Inc. # 166,023 3,600 United Rentals, Inc. # 65,700 2,340 Brinks Company 141,874 3,800 URS Corporation # 166,820 3,020 Carlisle Companies, Inc. 100,566 2,400 Wabtec Corporation 82,536 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 36 Mid Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Industrials  continued 4,000 MoneyGram International, Inc. * $21,360 2,300 Werner Enterprises, Inc. $46,851 4,720 MPS Group, Inc. # 47,436 2,600 YRC Worldwide, Inc. #* 47,606 2,650 National Instruments Corporation 71,179 Total Industrials 8,500 NCR Corporation # 182,580 3,600 NeuStar, Inc. # 106,956 Information Technology (13.3% ) 4,900 Palm, Inc. * 26,558 18,700 3Com Corporation # 77,231 5,400 Parametric Technology Corporation # 88,830 1,680 ACI Worldwide, Inc. # 25,032 2,300 Plantronics, Inc. 43,930 13,700 Activision, Inc. # 354,419 4,200 Polycom, Inc. # 106,050 3,430 Acxiom Corporation 36,392 13,600 RF Micro Devices, Inc. # 43,928 5,500 ADC Telecommunications, Inc. # 81,345 3,160 Semtech Corporation # 40,353 2,660 ADTRAN, Inc. * 55,355 2,700 Silicon Laboratories, Inc. # 84,348 900 Advent Software, Inc. # 40,644 2,000 SRA International, Inc. # 54,860 3,700 Alliance Data Systems Corporation # 187,109 4,160 Sybase, Inc. # 117,395 8,400 Amphenol Corporation  335,496 6,780 Synopsys, Inc. # 149,296 5,720 Arrow Electronics, Inc. # 195,738 2,640 Tech Data Corporation # 90,763 21,160 Atmel Corporation # 66,866 6,579 TriQuint Semiconductor, Inc. # 31,184 7,040 Avnet, Inc. # 250,694 4,600 ValueClick, Inc. # 100,418 2,260 Avocent Corporation # 37,516 8,670 Vishay Intertechnology, Inc. # 90,948 6,500 Broadridge Financial Solutions, LLC 140,790 10,300 Western Digital Corporation # 272,435 12,680 Cadence Design Systems, Inc. #* 128,702 3,600 Wind River Systems, Inc. # 30,204 3,067 CommScope, Inc. # 136,002 3,200 Zebra Technologies Corporation # 98,272 4,000 Cree, Inc. #* 118,200 Total Information Technology 1,740 CSG Systems International, Inc. # 22,202 7,510 Cypress Semiconductor Corporation # 159,588 Materials (6.8% ) 3,200 Diebold, Inc. 82,816 3,790 Airgas, Inc.  175,894 1,900 Digital River, Inc. # 71,250 3,780 Albemarle Corporation  137,063 2,460 DST Systems, Inc. # 175,890 3,170 Cabot Corporation 94,244 2,000 Dycom Industries, Inc. # 47,240 2,300 Carpenter Technology Corporation 141,772 4,100 F5 Networks, Inc. # 96,473 2,200 CF Industries Holdings, Inc. 235,246 2,350 Fair Isaac Corporation * 59,925 11,370 Chemtura Corporation 76,179 5,800 Fairchild Semiconductor 2,000 Cleveland-Cliffs, Inc. 203,680 International, Inc. # 71,050 5,500 Commercial Metals Company 155,925 7,000 Foundry Networks, Inc. # 96,600 1,950 Cytec Industries, Inc. 110,390 3,200 Gartner Group, Inc. # 47,520 2,090 Ferro Corporation 36,951 3,800 Global Payments, Inc. 142,120 3,500 FMC Corporation 186,060 6,380 Harris Corporation 348,922 4,800 Louisiana-Pacific Corporation 73,296 1,600 Imation Corporation 41,456 3,260 Lubrizol Corporation 171,509 6,900 Ingram Micro, Inc. # 122,682 2,000 Martin Marietta Materials, Inc. * 245,440 8,890 Integrated Device Technology, Inc. # 66,230 970 Minerals Technologies, Inc. 52,768 3,500 International Rectifier Corporation # 97,405 3,480 Olin Corporation 71,305 6,100 Intersil Corporation 140,483 4,300 Packaging Corporation of America 104,232 3,700 Jack Henry & Associates, Inc. 90,946 3,100 Reliance Steel & Aluminum Company 152,551 4,000 KEMET Corporation # 20,840 5,690 RPM International, Inc. 123,132 6,300 Lam Research Corporation # 241,857 2,100 Scotts Company 81,984 2,500 Macrovision Corporation # 41,975 2,120 Sensient Technologies Corporation 56,307 7,480 McAfee, Inc. # 251,777 4,740 Sonoco Products Company 146,276 4,140 Mentor Graphics Corporation # 34,155 4,600 Steel Dynamics, Inc. * 239,890 4,100 Metavante Technologies, Inc. # 90,815 5,000 Temple-Inland, Inc. 93,750 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 37 Mid Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Materials  continued 5,700 Equitable Resources, Inc. $317,775 4,300 Terra Industries, Inc. #* $193,801 4,130 Great Plains Energy, Inc. 115,144 4,820 Valspar Corporation 96,545 3,940 Hawaiian Electric Industries, Inc. 88,571 3,100 Worthington Industries, Inc. 50,809 2,320 IDACORP, Inc. * 75,725 Total Materials 8,525 MDU Resources Group, Inc. 220,968 3,960 National Fuel Gas Company * 170,716 Telecommunications Services (0.6% ) 7,260 Northeast Utilities Service Company 201,247 11,710 Cincinnati Bell, Inc. #* 45,435 5,140 NSTAR 166,690 5,110 Telephone and Data Systems, Inc. 269,501 4,260 OGE Energy Corporation 139,430 Total Telecommunications 4,800 ONEOK, Inc. 225,600 Services 3,660 PNM Resources, Inc. 70,711 5,720 Puget Energy, Inc. 149,578 Utilities (7.8% ) 5,590 SCANA Corporation 208,451 3,660 AGL Resources, Inc.  138,531 10,970 Sierra Pacific Resources 164,221 5,170 Alliant Energy Corporation  190,773 3,620 Vectren Corporation 99,369 6,366 Aqua America, Inc. * 126,874 4,400 Westar Energy, Inc. 107,184 17,790 Aquila, Inc. # 62,443 2,390 WGL Holdings, Inc. 77,054 1,880 Black Hills Corporation 72,831 5,620 Wisconsin Energy Corporation 255,879 5,320 DPL, Inc. * 147,683 Total Utilities 3,400 Energen Corporation 213,860 7,450 Energy East Corporation 188,112 Total Common Stock (cost $40,032,038) Interest Maturity Shares Collateral Held for Securities Loaned (10.9%) Rate (+) Date Value 5,590,692 Thrivent Financial Securities Lending Trust 4.140% N/A $5,590,692 Total Collateral Held for Securities Loaned (cost $5,590,692) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 38 Mid Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (3.3%) Rate (+) Date Value $125,000 Federal National Mortgage Association  4.030% 5/16/2008 $124,070 1,617,242 Thrivent Money Market Fund 4.350 N/A 1,617,242 Total Short-Term Investments (cost $1,740,782) Total Investments (cost $47,363,512) 111.0% Other Assets and Liabilities, Net (11.0%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Mini-Futures 22 March 2008 $1,669,461 $1,774,081 $104,620 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At January 31, 2008, $124,070 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,394,648 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $14,143,698 Gross unrealized depreciation (4,355,736) Net unrealized appreciation (depreciation) $9,787,962 Cost for federal income tax purposes $47,363,512 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 39 Mid Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Consumer Discretionary (13.0% ) 335 Media General, Inc. $6,372 466 99 Cents Only Stores # $3,877 440 Modine Manufacturing Company 6,794 1,150 Advance Auto Parts, Inc.  41,032 620 Mohawk Industries, Inc. # 49,550 650 Aeropostale, Inc. # 18,310 500 Netflix, Inc. #* 12,575 2,421 American Eagle Outfitters, Inc.  55,756 100 NVR, Inc. # 63,150 600 American Greetings Corporation 12,312 1,300 OReilly Automotive, Inc. # 38,259 700 AnnTaylor Stores Corporation # 17,605 800 Pacific Sunwear of California, Inc. # 8,896 886 ArvinMeritor, Inc. 12,032 1,400 PETsMART, Inc. * 32,018 495 Barnes & Noble, Inc. 16,805 600 Phillips-Van Heusen Corporation 25,284 915 Belo Corporation 15,198 400 Regis Corporation 10,132 315 Blyth, Inc. 6,864 800 Rent-A-Center, Inc. # 13,680 420 Bob Evans Farms, Inc. 12,491 1,420 Ross Stores, Inc. 41,393 565 Borders Group, Inc. * 6,362 500 Ruby Tuesday, Inc. * 3,845 1,280 BorgWarner, Inc.  64,781 400 Ryland Group, Inc. 13,484 600 Boyd Gaming Corporation 16,038 1,635 Saks, Inc. # 29,512 1,135 Brinker International, Inc.  21,122 310 Scholastic Corporation # 10,624 750 Callaway Golf Company 13,440 700 Scientific Games Corporation # 16,660 1,000 Career Education Corporation # 21,740 3,100 Service Corporation International 37,293 2,300 CarMax, Inc. #* 51,290 705 Sothebys Holdings, Inc. 21,904 180 CBRL Group, Inc. 5,629 100 Strayer Education, Inc. 17,258 1,300 Charming Shoppes, Inc. # 8,385 400 Thor Industries, Inc. 14,128 850 Cheesecake Factory, Inc. # 18,572 600 Timberland Company # 9,846 2,000 Chicos FAS, Inc. # 21,580 1,300 Toll Brothers, Inc. # 30,264 400 Chipotle Mexican Grill, Inc. # 48,696 700 Tupperware Corporation 25,900 700 Coldwater Creek, Inc. # 4,501 1,300 Urban Outfitters, Inc. # 37,700 725 Collective Brands, Inc. # 12,774 575 Valassis Communications, Inc. #* 5,497 900 Corinthian Colleges, Inc. # 7,605 500 Warnaco Group, Inc. # 17,945 695 DeVry, Inc. 38,357 970 Williams-Sonoma, Inc. * 26,074 900 Dicks Sporting Goods, Inc. # 29,295 Total Consumer Discretionary 1,002 Dollar Tree Stores, Inc. # 28,066 200 Entercom Communications Corporation 2,462 Consumer Staples (3.0% ) 1,600 Foot Locker, Inc.  21,904 1,000 Alberto-Culver Company 26,790 500 Furniture Brands International, Inc. * 4,775 730 BJs Wholesale Club, Inc. # 23,681 1,600 Gentex Corporation  25,376 665 Church & Dwight Company, Inc.  35,391 500 Getty Images, Inc. # 12,500 900 Corn Products International, Inc. 30,420 600 Guess ?, Inc. * 22,386 600 Energizer Holdings, Inc. # 56,172 1,100 Hanesbrands, Inc. # 28,171 700 Hansen Natural Corporation #* 26,992 535 Harte-Hanks, Inc. 8,571 725 Hormel Foods Corporation 28,086 500 Hovnanian Enterprises, Inc. #* 4,945 595 J.M. Smucker Company 27,804 255 International Speedway Corporation 10,440 145 Lancaster Colony Corporation 5,055 300 ITT Educational Services, Inc. # 27,405 600 NBTY, Inc. # 14,532 400 John Wiley and Sons, Inc. 15,768 610 PepsiAmericas, Inc. 15,030 800 Lamar Advertising Company 34,496 480 Ruddick Corporation 16,358 900 Lear Corporation # 26,424 1,200 Smithfield Foods, Inc. # 33,420 360 Lee Enterprises, Inc. 4,298 295 Tootsie Roll Industries, Inc. 7,369 400 Life Time Fitness, Inc. #* 17,736 350 Universal Corporation 17,434 300 M.D.C. Holdings, Inc. 13,881 Total Consumer Staples 400 Matthews International Corporation 19,548 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 40 Mid Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Energy (8.7% ) 1,100 First American Corporation  $47,905 1,600 Arch Coal, Inc.  $70,400 200 First Community Bancorp, Inc.  7,106 300 Bill Barrett Corporation #* 12,531 1,100 First Niagara Financial Group, Inc.  13,992 1,000 Cimarex Energy Company  40,810 970 FirstMerit Corporation  21,699 2,600 Denbury Resources, Inc. # 65,780 665 Hanover Insurance Group, Inc. 30,291 500 Encore Acquisition Company # 16,300 1,250 HCC Insurance Holdings, Inc. 34,825 698 Exterran Holdings, Inc. # 45,538 900 Health Care REIT, Inc. * 38,601 1,500 FMC Technologies, Inc. # 72,240 700 Highwoods Properties, Inc. * 20,951 1,000 Forest Oil Corporation # 45,220 430 Horace Mann Educators Corporation 7,899 1,200 Frontier Oil Corporation  42,324 1,000 Hospitality Properties Trust 33,950 1,430 Grant Prideco, Inc. # 71,185 800 IndyMac Bancorp, Inc. * 6,536 1,050 Helmerich & Payne, Inc. 41,181 1,300 Jefferies Group, Inc. 26,286 1,500 Newfield Exploration Company # 74,820 400 Jones Lang LaSalle, Inc. 31,120 370 Overseas Shipholding Group, Inc. 24,131 1,000 Liberty Property Trust 32,110 1,700 Patterson-UTI Energy, Inc. 33,286 800 Macerich Company 54,696 1,360 Pioneer Natural Resources Company 56,984 700 Mack-Cali Realty Corporation 24,864 1,230 Plains Exploration & Production 300 Mercury General Corporation 14,427 Company # 59,827 1,000 Nationwide Health Properties, Inc. * 31,560 1,900 Pride International, Inc. # 60,249 3,500 New York Community Bancorp, Inc. * 64,925 600 Quicksilver Resources, Inc. #* 34,098 2,621 Old Republic International Corporation 39,132 1,900 Southwestern Energy Company # 106,228 970 PMI Group, Inc. 9,215 800 Superior Energy Services, Inc. # 32,072 518 Potlatch Corporation 22,238 680 Tidewater, Inc. 36,013 855 Protective Life Corporation 33,978 Total Energy 900 Radian Group, Inc. * 8,226 950 Raymond James Financial, Inc. 26,686 Financials (16.0% ) 783 Rayonier, Inc. REIT 33,137 300 Alexandria Real Estate Equities, Inc. 29,469 1,100 Realty Income Corporation * 26,818 1,100 AMB Property Corporation  55,660 700 Regency Centers Corporation 43,001 700 American Financial Group, Inc. * 19,411 1,400 SEI Investments Company 38,780 1,300 AmeriCredit Corporation # 17,303 500 StanCorp Financial Group, Inc. 24,605 1,000 Arthur J. Gallagher & Company  25,410 400 SVB Financial Group # 19,360 1,344 Associated Banc-Corp  37,874 4,300 Synovus Financial Corporation 56,803 845 Astoria Financial Corporation 22,967 1,220 TCF Financial Corporation 25,925 485 Bank of Hawaii Corporation 24,429 1,500 UDR, Inc. 34,245 600 BRE Properties, Inc. * 26,154 515 Unitrin, Inc. 21,192 1,300 Brown & Brown, Inc.  29,263 1,750 W.R. Berkley Corporation  52,955 600 Camden Property Trust 29,610 1,000 Waddell & Reed Financial, Inc. 33,180 500 Cathay General Bancorp 12,965 873 Washington Federal, Inc. 21,319 510 City National Corporation  29,009 670 Webster Financial Corporation 22,693 1,700 Colonial BancGroup, Inc.  26,690 900 Weingarten Realty Investors 30,258 400 Commerce Group, Inc. 14,460 225 Westamerica Bancorporation * 11,142 500 Cousins Properties, Inc. * 13,300 670 Wilmington Trust Corporation 23,363 600 Cullen/Frost Bankers, Inc. 32,664 Total Financials 1,600 Duke Realty Corporation 37,824 1,400 Eaton Vance Corporation 52,178 Health Care (12.4% ) 500 Equity One, Inc. 11,805 624 Advanced Medical Optics, Inc. #* 13,123 705 Everest Re Group, Ltd. 71,691 800 Affymetrix, Inc. #* 16,048 700 Federal Realty Investment Trust 51,660 545 Apria Healthcare Group, Inc. # 11,565 2,385 Fidelity National Financial, Inc.  46,961 710 Beckman Coulter, Inc.  47,215 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 41 Mid Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Health Care  continued 1,210 Avis Budget Group, Inc. # $16,154 700 Cephalon, Inc. #* $45,941 1,000 BE Aerospace, Inc. # 38,610 700 Cerner Corporation # 36,680 505 Brinks Company 30,618 800 Charles River Laboratories 630 Carlisle Companies, Inc. 20,979 International, Inc. # 49,680 700 ChoicePoint, Inc. # 23,303 1,100 Community Health Systems, Inc. # 35,310 415 Con-way, Inc. 20,206 670 Covance, Inc. # 55,717 700 Copart, Inc. # 28,616 1,664 Dentsply International, Inc.  68,740 400 Corporate Executive Board Company 23,020 700 Edwards Lifesciences Corporation # 32,389 1,400 Corrections Corporation of America # 37,156 1,500 Endo Pharmaceutical Holdings, Inc. # 39,210 600 Crane Company 24,522 600 Gen-Probe, Inc. # 34,290 600 Deluxe Corporation 14,592 2,600 Health Management Associates, Inc. 14,014 690 Donaldson Company, Inc. 28,911 1,250 Health Net, Inc. # 58,112 500 DRS Technologies, Inc. 26,835 1,000 Henry Schein, Inc. # 58,130 700 Dun & Bradstreet Corporation 64,386 630 Hillenbrand Industries, Inc. 32,584 1,440 Fastenal Company  58,190 1,400 Hologic, Inc. # 90,104 495 Federal Signal Corporation  5,737 400 Intuitive Surgical, Inc. # 101,600 600 Flowserve Corporation  49,272 500 Invitrogen Corporation # 42,835 575 GATX Corporation 21,620 300 Kindred Healthcare, Inc. # 8,262 600 Graco, Inc.  20,532 600 Kinetic Concepts, Inc. # 29,868 330 Granite Construction, Inc.  12,563 600 LifePoint Hospitals, Inc. # 16,200 960 Harsco Corporation 54,643 930 Lincare Holdings, Inc. # 31,071 580 Herman Miller, Inc. 18,432 600 Medicis Pharmaceutical Corporation 12,186 415 HNI Corporation * 13,969 3,522 Millennium Pharmaceuticals, Inc. # 53,429 555 Hubbell, Inc. 26,462 1,385 Omnicare, Inc. 30,664 800 IDEX Corporation 24,984 400 Par Pharmaceutical Companies, Inc. # 7,672 1,010 JB Hunt Transport Services, Inc. 31,411 1,300 PDL BioPharma, Inc. # 19,409 1,900 JetBlue Airways Corporation #* 13,129 930 Perrigo Company 28,681 1,250 Joy Global, Inc. 78,812 1,200 Pharmaceutical Product Development, Inc. 52,032 900 Kansas City Southern, Inc. # 32,292 600 Psychiatric Solutions, Inc. # 18,102 1,900 KBR, Inc. # 60,021 900 ResMed, Inc. # 41,922 190 Kelly Services, Inc. 3,272 1,170 Sepracor, Inc. # 33,041 930 Kennametal, Inc. 28,486 780 STERIS Corporation 19,328 600 Korn/Ferry International # 9,654 500 Techne Corporation # 32,500 400 Lincoln Electric Holdings, Inc. 24,660 500 Universal Health Services, Inc. 23,565 950 Manpower, Inc. 53,447 1,070 Valeant Pharmaceuticals International # 12,112 300 Mine Safety Appliances Company 13,389 400 Varian, Inc. # 21,700 600 MSC Industrial Direct Company, Inc. 24,642 900 VCA Antech, Inc. # 34,794 500 Navigant Consulting, Inc. #* 5,920 300 Ventana Medical Systems, Inc. # 26,715 360 Nordson Corporation 17,957 1,500 Vertex Pharmaceuticals, Inc. #* 30,540 800 Oshkosh Truck Corporation 36,608 400 Wellcare Health Plans, Inc. # 18,796 1,030 Pentair, Inc. 32,713 Total Health Care 1,800 Quanta Services, Inc. # 39,456 1,750 Republic Services, Inc. 52,500 Industrials (15.4% ) 510 Rollins, Inc. 9,073 1,010 AGCO Corporation # 60,822 1,000 Roper Industries, Inc. * 55,920 1,000 AirTran Holdings, Inc. #* 8,630 640 SPX Corporation 64,384 535 Alaska Air Group, Inc. # 13,536 1,000 Stericycle, Inc. # 59,260 550 Alexander & Baldwin, Inc. 25,102 335 Teleflex, Inc. 19,805 400 Alliant Techsystems, Inc. # 42,340 500 Thomas & Betts Corporation # 22,625 1,130 AMETEK, Inc.  49,765 1,100 Timken Company 33,253 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 42 Mid Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Industrials  continued 1,795 McAfee, Inc. # $60,420 880 Trinity Industries, Inc. $24,922 950 Mentor Graphics Corporation # 7,838 800 United Rentals, Inc. # 14,600 900 Metavante Technologies, Inc. # 19,935 800 URS Corporation # 35,120 900 MoneyGram International, Inc. 4,806 500 Wabtec Corporation 17,195 1,025 MPS Group, Inc. # 10,301 475 Werner Enterprises, Inc. 9,676 550 National Instruments Corporation 14,773 700 YRC Worldwide, Inc. #* 12,817 1,900 NCR Corporation # 40,812 Total Industrials 800 NeuStar, Inc. # 23,768 1,200 Palm, Inc. * 6,504 Information Technology (13.3% ) 1,300 Parametric Technology Corporation # 21,385 4,300 3Com Corporation # 17,759 600 Plantronics, Inc. 11,460 485 ACI Worldwide, Inc. # 7,226 990 Polycom, Inc. # 24,998 3,177 Activision, Inc. # 82,189 3,100 RF Micro Devices, Inc. # 10,013 845 Acxiom Corporation 8,965 700 Semtech Corporation # 8,939 1,300 ADC Telecommunications, Inc. # 19,227 700 Silicon Laboratories, Inc. # 21,868 590 ADTRAN, Inc. 12,278 400 SRA International, Inc. # 10,972 200 Advent Software, Inc. # 9,032 900 Sybase, Inc. # 25,398 900 Alliance Data Systems Corporation #* 45,513 1,600 Synopsys, Inc. # 35,232 1,900 Amphenol Corporation  75,886 545 Tech Data Corporation # 18,737 1,425 Arrow Electronics, Inc. # 48,764 1,515 TriQuint Semiconductor, Inc. # 7,181 4,890 Atmel Corporation # 15,452 1,100 ValueClick, Inc. # 24,013 1,660 Avnet, Inc. # 59,113 2,095 Vishay Intertechnology, Inc. # 21,977 600 Avocent Corporation # 9,960 2,400 Western Digital Corporation # 63,480 1,600 Broadridge Financial Solutions, LLC 34,656 900 Wind River Systems, Inc. # 7,551 2,980 Cadence Design Systems, Inc. # 30,247 700 Zebra Technologies Corporation # 21,497 757 CommScope, Inc. # 33,563 Total Information Technology 900 Cree, Inc. #* 26,595 445 CSG Systems International, Inc. # 5,678 Materials (6.8% ) 1,740 Cypress Semiconductor Corporation #* 36,975 895 Airgas, Inc.  41,537 790 Diebold, Inc. 20,445 860 Albemarle Corporation 31,184 400 Digital River, Inc. # 15,000 775 Cabot Corporation 23,041 590 DST Systems, Inc. # 42,185 600 Carpenter Technology Corporation 36,984 500 Dycom Industries, Inc. # 11,810 600 CF Industries Holdings, Inc. 64,158 900 F5 Networks, Inc. # 21,177 2,620 Chemtura Corporation 17,554 600 Fair Isaac Corporation  15,300 400 Cleveland-Cliffs, Inc. 40,736 1,300 Fairchild Semiconductor 1,300 Commercial Metals Company 36,855 International, Inc. # 15,925 465 Cytec Industries, Inc. 26,324 1,600 Foundry Networks, Inc. # 22,080 390 Ferro Corporation  6,895 800 Gartner Group, Inc. # 11,880 800 FMC Corporation  42,528 900 Global Payments, Inc.  33,660 1,100 Louisiana-Pacific Corporation 16,797 1,590 Harris Corporation 86,957 770 Lubrizol Corporation 40,510 400 Imation Corporation 10,364 405 Martin Marietta Materials, Inc. 49,702 1,600 Ingram Micro, Inc. # 28,448 170 Minerals Technologies, Inc. 9,248 2,055 Integrated Device Technology, Inc. # 15,310 885 Olin Corporation 18,134 800 International Rectifier Corporation # 22,264 1,100 Packaging Corporation of America 26,664 1,500 Intersil Corporation 34,545 700 Reliance Steel & Aluminum Company 34,447 800 Jack Henry & Associates, Inc. 19,664 1,315 RPM International, Inc. 28,457 900 KEMET Corporation # 4,689 400 Scotts Company 15,616 1,500 Lam Research Corporation # 57,585 610 Sensient Technologies Corporation 16,202 500 Macrovision Corporation # 8,395 1,075 Sonoco Products Company 33,174 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 43 Mid Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Materials  continued 1,300 Equitable Resources, Inc.  $72,475 1,000 Steel Dynamics, Inc. $52,150 1,030 Great Plains Energy, Inc.  28,716 1,200 Temple-Inland, Inc. 22,500 970 Hawaiian Electric Industries, Inc. 21,806 1,100 Terra Industries, Inc. # 49,577 525 IDACORP, Inc. * 17,136 1,100 Valspar Corporation 22,033 2,150 MDU Resources Group, Inc. 55,728 700 Worthington Industries, Inc. 11,473 870 National Fuel Gas Company 37,506 Total Materials 1,625 Northeast Utilities Service Company 45,045 1,130 NSTAR 36,646 Telecommunications Services (0.6% ) 965 OGE Energy Corporation 31,584 2,660 Cincinnati Bell, Inc. #* 10,321 1,200 ONEOK, Inc. 56,400 1,235 Telephone and Data Systems, Inc. 65,134 795 PNM Resources, Inc. 15,359 Total Telecommunications Services 1,225 Puget Energy, Inc. 32,034 1,190 SCANA Corporation 44,375 Utilities (7.6% ) 2,470 Sierra Pacific Resources 36,976 785 AGL Resources, Inc.  29,712 840 Vectren Corporation 23,058 1,175 Alliant Energy Corporation  43,358 1,000 Westar Energy, Inc. 24,360 1,400 Aqua America, Inc. * 27,902 580 WGL Holdings, Inc. 18,699 4,095 Aquila, Inc. # 14,373 1,210 Wisconsin Energy Corporation 55,091 370 Black Hills Corporation 14,334 Total Utilities 1,245 DPL, Inc. * 34,561 800 Energen Corporation 50,320 Total Common Stock 1,665 Energy East Corporation 42,041 (cost $8,346,012) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 44 Mid Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (5.7%) Rate (+) Date Value 687,125 Thrivent Financial Securities Lending Trust 4.140% N/A $687,125 Total Collateral Held for Securities Loaned (cost $687,125) Shares or Principal Interest Maturity Amount Short-Term Investments (2.6%) Rate (+) Date Value $100,000 Federal National Mortgage Association  2.540% 5/16/2008 $99,256 209,645 Thrivent Money Market Fund 4.350 N/A 209,644 Total Short-Term Investments (cost $308,477) Total Investments (cost $9,341,614) 105.1% Other Assets and Liabilities, Net (5.1%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Mini-Futures 3 March 2008 $247,868 $241,920 ($5,948) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At January 31, 2008, $99,256 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,181,967 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,048,531 Gross unrealized depreciation (782,429) Net unrealized appreciation (depreciation) $3,266,102 Cost for federal income tax purposes $9,341,614 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 45 Partner International Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (95.5%) Value ^ Shares Common Stock (95.5%) Value ^ Australia (4.3%) 29,000 Power Corporation * $1,028,184 52,733 Babcock & Brown, Ltd. * $884,533 31,900 Research In Motion, Ltd. # 2,988,262 145,052 BHP Billiton, Ltd. * 4,863,636 27,800 Shoppers Drug Mart Corporation 1,359,406 21,430 Cochlear, Ltd. 1,351,331 Total Canada 63,106 CSL, Ltd. 1,975,578 170,895 Harvey Norman Holdings, Ltd. 866,314 Denmark (0.7% ) 11,266 Incitec Pivot, Ltd. 1,233,912 41,744 Novo Nordisk AS * 2,633,647 36,268 Leighton Holdings, Ltd. * 1,632,180 19,200 Vestas Wind Systems # 1,864,836 19,258 Macquarie Group, Ltd. * 1,121,859 Total Denmark 151,513 OneSteel, Ltd. 915,161 25,112 Rio Tinto, Ltd. * 2,832,950 Finland (1.3% ) 182,591 Seek, Ltd. * 1,042,493 24,816 Konecranes Oyj 759,939 1 Suncorp-Metway, Ltd. 14 186,693 Nokia Oyj 6,874,777 131,100 Westpac Banking Corporation 3,057,516 Total Finland 87,059 Woolworths, Ltd. 2,268,972 49,135 WorleyParsons, Ltd. 1,746,230 France (5.4% ) Total Australia 9,174 Alstom 1,852,661 14,442 Arkema # 819,935 Austria (0.2%) 182,300 Axa SA 6,261,785 23,592 Voestalpine AG 1,454,872 23,164 Bouygues SA 1,786,008 Total Austria 10,000 Michelin Class B 965,117 9,718 Nexans SA 1,073,966 Belgium (0.5% ) 50,800 Schneider Electric SA 5,876,426 21,658 InBev NV 1,787,448 17,002 UBISOFT Entertainment SA # 1,545,342 11,091 KBC Groep NV 1,416,030 5,782 Unibail-Rodamco 1,372,132 Total Belgium 33,007 Vinci SA 2,256,661 214,879 Vivendi Universal SA 8,659,055 Bermuda (0.1% ) Total France 325,000 GOME Electrical Appliances Holdings, Ltd. 740,900 Germany (9.5% ) Total Bermuda 137,200 Adidas AG 8,751,161 26,867 BASF SE 3,499,341 Brazil (0.9% ) 40,801 Bayer AG 3,347,842 127,100 Empresa Brasileira de Aeronautica 95,300 Celesio AG 5,612,371 SA ADR 5,516,140 11,279 DaimlerChrysler AG 882,049 Total Brazil 17,411 Deutsche Boerse AG 3,046,664 204,100 Deutsche Post AG-REG 6,585,396 Canada (4.1% ) 31,750 E.ON AG 5,847,244 25,000 Addax Petroleum Corporation 1,006,623 23,191 Fresenius Medical Care AG & Company 1,193,230 27,600 Agrium, Inc. # 1,779,528 13,434 MAN AG 1,656,149 65,900 Barrick Gold Corporation 3,400,338 38,124 MG Technologies AG # 1,178,114 159,000 Bombardier, Inc. # 783,836 854 Porsche AG 1,533,093 121,778 CGI Group, Inc. # 1,218,872 9,289 Q-Cells AG #* 873,970 53,800 EnCana Corporation 3,546,481 9,497 RWE AG 1,165,868 15,500 First Quantum Minerals, Ltd. 1,160,686 9,083 Salzgitter AG 1,424,559 35,000 Imperial Oil, Ltd. * 1,720,546 24,137 SGL Carbon AG # 1,222,873 13,400 Petrobank Energy & Resources, Ltd. # 673,003 78,521 Siemens AG 10,121,901 21,700 Petro-Canada 986,128 Total Germany 22,700 Potash Corporation of Saskatchewan 3,206,395 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 46 Partner International Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (95.5%) Value ^ Shares Common Stock (95.5%) Value ^ Greece (0.9% ) 115,000 Matsushita Electric Industrial 47,400 Alpha Bank AE $1,570,839 Company, Ltd. $2,452,399 42,972 Coca-Cola Hellenic Bottling 46,800 Mitsubishi Corporation 1,240,162 Company SA 1,814,312 89,000 Mitsubishi Estate Company, Ltd. 2,395,761 32,832 National Bank of Greece SA 2,006,779 374,000 Mitsubishi Materials Corporation 1,548,309 Total Greece 660,000 Mitsubishi UFJ Financial Group, Inc. 6,541,565 130,000 Mitsui Osk Lines, Ltd. 1,595,891 Hong Kong (1.5% ) 353,850 Mitsui Sumitomo Insurance Company 3,667,203 304,000 BOC Hong Kong (Holdings), Ltd. 760,107 108,900 Nikon Corporation 3,027,981 98,000 Henderson Land Development 6,100 Nintendo Company, Ltd. 3,084,667 Company, Ltd. 846,407 78,000 Nippon Electric Glass Company, Ltd. 1,165,280 85,000 Hong Kong Exchanges and 232,477 Nippon Sheet Glass Company 1,073,261 Clearing, Ltd. 1,772,468 7,094 Nisshinbo Industries, Inc. * 76,390 134,000 Kerry Properties, Ltd. 903,329 42,000 Nomura Research Institute, Ltd. 1,117,095 282,900 Swire Pacific, Ltd. 3,841,758 47,000 Olympus Corporation 1,585,438 203,111 Vtech Holdings, Ltd. 1,171,081 57,500 Sony Corporation 2,716,350 Total Hong Kong 528,200 Sumitomo Corporation 7,381,183 710,300 Sumitomo Trust and Banking Italy (3.9% ) Company, Ltd. 4,572,811 123,502 Enel SPA 1,371,798 36,000 Taisho Pharmaceutical Company, Ltd. 750,215 183,300 Eni SPA 5,926,809 76,200 Takeda Pharmaceutical Company, Ltd. 4,653,049 79,369 Fiat SPA 1,863,968 30,800 Tokai Rika Company, Ltd. 938,084 247,900 Finmeccanica SPA 7,409,873 101,600 Toyota Motor Corporation 5,500,732 49,194 Prysmian SPA # 988,188 31,000 Trend Micro, Inc. * 1,119,666 779,000 UniCredito Italiano SPA 5,773,472 91,200 Urban Corporation 849,517 Total Italy Total Japan Japan (17.1% ) Luxembourg (0.2% ) 28,200 Aisin Seiki Company, Ltd. 1,129,605 26,850 Oriflame Cosmetics SA 1,473,830 135,000 Asahi Glass Company, Ltd. * 1,698,346 Total Luxembourg 316,300 Bridgestone Corporation 5,371,637 19,600 Canon, Inc. 830,904 Netherlands (2.2% ) 205 Central Japan Railway Company 1,899,024 51,911 Arcelor Mittal 3,400,533 97,000 Chiba Bank, Ltd. 723,237 23,577 Furgo NV 1,616,083 145,200 Daiichi Sankyo Company, Ltd. 4,358,020 163,800 ING Groep NV 5,337,162 40,400 Daikin Industries, Ltd. 1,829,185 12,676 Koninklijke Boskalis Westminster NV 690,218 135,900 Daito Trust Construction 18,032 Koninklijke DSM NV 761,239 Company, Ltd. 7,382,787 49,954 Unilever NV 1,629,068 403 Geo Corporation * 625,816 Total Netherlands 317,000 Hitachi, Ltd. 2,375,042 21,200 IBIDEN Company, Ltd. 1,345,930 Norway (2.0% ) 161,000 ITOCHU Corporation 1,488,284 82,000 DnB NOR ASA 1,071,753 355 Japan Tobacco, Inc. 1,883,973 357,700 Norsk Hydro ASA 4,285,921 257 KDDI Corporation 1,756,168 228,849 Statoil ASA 6,025,803 74,700 Komatsu, Ltd. 1,821,130 50,100 Tandberg ASA 873,257 98,000 Konica Minolta Holdings, Inc. 1,579,278 Total Norway 42,600 Kyocera Corporation 3,403,211 39,400 Makita Corporation 1,476,611 Singapore (2.6% ) 220,000 Marubeni Corporation 1,534,512 296,000 Capitaland, Ltd. 1,253,457 20,531 Matsuda Sangyo Company, Ltd. 535,813 59,670 City Developments, Ltd. 481,314 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 47 Partner International Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (95.5%) Value ^ Shares Common Stock (95.5%) Value ^ Singapore  continued United Kingdom (19.2% ) 71,000 DBS Group Holdings, Ltd. $885,806 80,052 Aggreko plc $855,835 626,000 Golden Agri-Resources, Ltd. 862,440 70,649 Anglo American plc 3,903,607 144,000 Keppel Land, Ltd. 638,153 131,163 AstraZeneca plc 5,508,194 2,642,590 Singapore Telecommunications, Ltd. 6,882,856 80,023 Autonomy Corporation plc # 1,462,421 384,100 United Overseas Bank, Ltd. 4,776,285 175,974 BG Group plc 3,882,205 Total Singapore 112,628 BHP Billiton plc 3,405,670 94,684 British American Tobacco plc 3,391,679 South Korea (1.6% ) 629,500 British Sky Broadcasting Group plc 6,915,863 30,050 LG Electronics, Inc. 2,916,623 311,644 Centricia plc 2,068,724 11,031 Samsung Electronics Company, Ltd. 7,027,829 74,572 Charter plc # 1,038,892 Total South Korea 36,848 Chemring Group plc 1,587,028 273,928 GAME GROUP plc 1,091,463 Spain (5.3% ) 411,648 GlaxoSmithKline plc 9,755,787 204,300 Banco Bilbao Vizcaya Argentaria SA * 4,297,772 120,255 Group 4 Securicor plc 528,725 22,602 Bolsas y Mercados Espanoles 1,392,953 2 Henderson Group plc 4 54,991 Grifols SA 1,343,535 52,235 Imperial Tobacco Group plc 2,554,966 322,000 Iberdrola SA 4,907,843 206,732 International Power plc 1,650,403 28,722 Industria de Diseno Textil SA (Inditex) 1,443,005 94,320 John Wood Group plc 717,068 591,016 Telefonica SA 17,278,297 1,606,400 Kingfisher plc 4,693,346 22,828 Union Fenosa SA 1,526,398 580,300 Lloyds TSB Group plc 5,067,730 Total Spain 35,561 National Express Group plc 838,049 420,000 Pearson plc 5,813,188 Sweden (1.6% ) 138,792 Petrofac, Ltd. 1,427,524 26,600 Alfa Laval AB 1,435,788 41,609 Reckitt Benckiser Group plc 2,179,388 35,475 Hennes & Mauritz AB 1,923,009 19,509 Rio Tinto plc 1,953,197 44,100 Ssab Svenskt Stal AB 1,168,895 385,800 Royal Bank of Scotland Group plc 2,974,166 2,295,000 Telefonaktiebolaget LM Ericsson 5,225,556 90,039 Shire plc 1,613,361 Total Sweden 202,669 Stagecoach Group plc 977,357 77,031 Standard Chartered plc 2,582,997 Switzerland (8.9% ) 430,898 Tesco plc 3,601,927 136,498 ABB, Ltd. 3,414,004 145,182 Thomas Cook Group plc # 772,620 24,126 Actelion, Ltd. #* 1,206,157 285,009 Unilever plc 9,394,586 1,855 Galenica AG 633,021 78,432 United Business Media plc 862,861 6,350 Givaudan SA * 6,261,834 2,526,487 Vodafone Group plc 8,837,932 28,000 Julius Baer Holding AG 1,966,840 339,975 William Morrison Supermarkets plc 2,045,461 38,370 Nestle SA 17,178,061 484,300 WPP Group plc 5,961,541 185,510 Novartis AG 9,398,544 45,144 Xstrata plc 3,475,630 12,884 Phonak Holding AG 1,151,759 176,742 Yell Group plc 1,178,608 20,378 Roche Holding AG 3,700,058 Total United Kingdom 5,955 Swatch Group AG 1,607,773 80,400 Swiss Reinsurance Company * 6,040,877 United States (0.5% ) 6,173 Zurich Financial Services AG 1,767,524 41,117 iShares MSCI EAFE Index Fund 2,972,348 Total Switzerland Total United States Taiwan (1.0% ) Total Common Stock 629,436 Taiwan Semiconductor Manufacturing (cost $532,776,853) Company, Ltd. ADR 5,841,166 Total Taiwan The accompanying Notes to Schedule of Investments are an integral part of this schedule. 48 Partner International Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (5.8%) Rate (+) Date Value 35,543,790 Thrivent Financial Securities Lending Trust 4.140% N/A $35,543,790 Total Collateral Held for Securities Loaned (cost $35,543,790) Shares or Principal Interest Maturity Amount Short-Term Investments (4.5%) Rate (+) Date Value $11,490,000 Mont Blanc Capital Corporation 3.140% 2/1/2008 $11,490,000 1,779,025 Thrivent Money Market Fund 4.350 N/A 1,779,025 10,000,000 UBS Finance Delaware, LLC 3.020 2/1/2008 10,000,000 4,000,000 Yorktown Capital, LLC 3.520 2/6/2008 3,998,044 Total Short-Term Investments (at amortized cost) Total Investments (cost $595,587,712) 105.8% Other Assets and Liabilities, Net (5.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by and issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $80,799,180 Gross unrealized depreciation (32,800,204) Net unrealized appreciation (depreciation) $47,998,976 Cost for federal income tax purposes $595,587,712 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 49 Large Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Consumer Discretionary (9.1% ) 42,278 Transocean, Inc. #* $5,183,283 25,700 Abercrombie & Fitch Company $2,048,033 52,600 Weatherford International, Ltd. # 3,251,206 79,700 Aeropostale, Inc. # 2,245,149 34,150 Willbros Group, Inc. #* 1,137,878 50,950 Amazon.com, Inc. #*~ 3,958,815 77,275 XTO Energy, Inc. 4,013,664 31,050 Apollo Group, Inc. # 2,475,927 Total Energy 81,050 Best Buy Company, Inc. 3,956,050 87,950 Burger King Holdings, Inc. 2,317,482 Financials (10.5% ) 98,300 Comcast Corporation # 1,768,417 79,750 American International Group, Inc. 4,399,010 35,900 Crocs, Inc. #* 1,248,961 64,450 Bank of New York Mellon Corporation 3,005,304 98,800 International Game Technology * 4,215,796 161,850 Charles Schwab Corporation * 3,609,255 37,100 Liberty Global, Inc. # 1,499,211 89,300 Citigroup, Inc. 2,520,046 85,250 McDonalds Corporation 4,565,138 13,950 CME Group, Inc. 8,633,655 39,600 McGraw-Hill Companies, Inc. 1,693,296 23,000 Franklin Resources, Inc. 2,397,290 23,800 MGM MIRAGE # 1,742,636 42,300 Goldman Sachs Group, Inc. 8,492,571 116,250 News Corporation 2,259,900 12,300 IntercontinentalExchange, Inc. # 1,721,508 63,600 NIKE, Inc. * 3,927,936 98,500 J.P. Morgan Chase & Company 4,683,675 13,800 Nordstrom, Inc. 536,820 71,110 Lehman Brothers Holdings, Inc. 4,563,129 60,890 Orbitz Worldwide, Inc. # 382,389 33,600 Nymex Holdings, Inc. * 3,864,000 43,950 Royal Caribbean Cruises, Ltd. * 1,770,306 36,150 Prudential Financial, Inc. 3,049,976 59,300 Staples, Inc. 1,419,642 35,150 State Street Corporation 2,886,518 37,350 Target Corporation * 2,075,913 47,450 T. Rowe Price Group, Inc. * 2,400,496 21,150 Wynn Resorts, Ltd. 2,431,827 39,350 UBS AG 1,624,762 45,900 Yum! Brands, Inc. 1,567,944 Total Financials Total Consumer Discretionary Health Care (15.5% ) Consumer Staples (7.4% ) 96,600 Abbott Laboratories 5,438,580 58,300 Altria Group, Inc. 4,420,306 61,450 Aetna, Inc. 3,272,827 64,700 Avon Products, Inc. 2,265,794 23,900 Alcon, Inc. 3,393,800 23,650 Bunge, Ltd. ~ 2,801,816 64,050 Allergan, Inc. 4,303,520 112,300 Coca-Cola Company 6,644,791 107,500 Baxter International, Inc. 6,529,550 69,150 Colgate-Palmolive Company 5,324,550 91,200 Bristol-Myers Squibb Company 2,114,928 57,750 Costco Wholesale Corporation 3,923,535 40,700 Cardinal Health, Inc. 2,359,379 144,850 CVS/Caremark Corporation 5,659,290 57,050 Celgene Corporation # 3,201,076 39,200 Molson Coors Brewing Company * 1,751,064 54,050 Express Scripts, Inc. # 3,647,834 25,150 Reynolds American, Inc. * 1,592,750 72,200 Genentech, Inc. # 5,067,718 97,400 Safeway, Inc. 3,018,426 29,905 Genzyme Corporation # 2,336,478 66,500 Wal-Mart Stores, Inc. 3,383,520 227,350 Gilead Sciences, Inc. # 10,387,622 Total Consumer Staples 44,850 Hologic, Inc. #* 2,886,546 9,700 Intuitive Surgical, Inc. #~ 2,463,800 Energy (7.4% ) 91,150 Merck & Company, Inc. 4,218,422 42,300 Devon Energy Corporation 3,594,654 82,350 Pfizer, Inc. 1,926,166 25,450 FMC Technologies, Inc. # 1,225,672 123,400 Schering-Plough Corporation * 2,414,938 34,100 Holly Corporation 1,651,122 78,200 St. Jude Medical, Inc. # 3,167,882 52,750 Marathon Oil Corporation 2,471,338 95,750 Teva Pharmaceutical Industries, Ltd. 50,500 National Oilwell Varco, Inc. # 3,041,615 ADR 4,408,330 48,000 Noble Corporation 2,100,960 131,844 Thermo Electron Corporation # 6,788,648 37,050 Petroleo Brasileiro SA ADR * 4,117,737 28,200 WellPoint, Inc. # 2,205,240 16,700 Range Resources Corporation 872,074 32,400 Zimmer Holdings, Inc. # 2,535,948 64,510 Schlumberger, Ltd. 4,867,925 Total Health Care 30,650 Suncor Energy, Inc. 2,880,487 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 50 Large Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Industrials (11.0% ) 12,800 International Business Machines 61,950 ABB, Ltd. $1,548,750 Corporation $1,373,952 21,200 AGCO Corporation #* 1,276,664 40,100 LDK Solar Company, Ltd. #* 1,413,525 28,350 Chicago Bridge and Iron Company 1,261,292 14,450 MasterCard, Inc. * 2,991,150 53,650 Danaher Corporation * 3,994,242 443,500 Microsoft Corporation 14,458,100 72,800 Deere & Company 6,388,928 73,750 Network Appliance, Inc. # 1,712,475 92,350 Emerson Electric Company 4,695,074 57,600 Nice Systems, Ltd. ADR # 1,763,136 62,600 Expeditors International of 62,500 Nokia Oyj ADR 2,309,375 Washington, Inc. * 2,960,354 34,625 NVIDIA Corporation # 851,429 55,550 Foster Wheeler, Ltd. # 3,803,508 276,895 Oracle Corporation # 5,690,192 44,650 General Dynamics Corporation 3,771,139 154,150 QUALCOMM, Inc. 6,539,043 229,720 General Electric Company 8,134,385 77,250 Research in Motion, Ltd. # 7,252,230 65,450 Honeywell International, Inc. 3,866,132 28,450 Riverbed Technology, Inc. # 635,858 43,000 McDermott International, Inc. # 2,028,740 36,850 Seagate Technology 746,950 95,950 Northwest Airlines Corporation # 1,795,224 6,050 Smith Micro Software, Inc. #* 45,556 28,050 Oshkosh Truck Corporation 1,283,568 1 Sun Microsystems, Inc. # 9 23,550 Precision Castparts Corporation 2,679,990 12,950 VMware, Inc. #* 733,618 49,500 Raytheon Company 3,224,430 94,300 Western Union Company 2,112,320 27,950 Suntech Power Holdings 120,400 Yahoo!, Inc. #~ 2,309,272 Company, Ltd. #~ 1,529,704 Total Information Technology 31,550 Textron, Inc. 1,768,378 58,000 UAL Corporation #* 2,201,100 Materials (5.7% ) 17,400 Union Pacific Corporation 2,175,522 33,650 Agrium, Inc. 2,167,733 Total Industrials 38,400 Air Products and Chemicals, Inc. 3,456,768 43,900 Freeport-McMoRan Copper & Gold, Inc. 3,908,417 Information Technology (27.7% ) 123,300 Monsanto Company 13,863,852 101,350 Accenture, Ltd. 3,508,737 35,600 Nucor Corporation * 2,057,680 193,600 Adobe Systems, Inc. # 6,762,448 36,100 Potash Corporation of 106,650 Apple Computer, Inc. # 14,436,144 Saskatchewan, Inc. 5,085,768 67,100 Applied Materials, Inc. 1,202,432 7,650 United States Steel Corporation #~ 781,142 128,125 Broadcom Corporation # 2,829,000 Total Materials 58,650 CIENA Corporation # 1,591,174 600,900 Cisco Systems, Inc. # 14,722,050 Telecommunications Services (2.9% ) 194,650 Corning, Inc. 4,685,226 101,500 America Movil SA de CV ADR 6,080,865 118,550 Dell, Inc. # 2,375,742 59,399 American Tower Corporation # 2,229,244 151,400 eBay, Inc. # 4,071,146 62,600 AT&T, Inc. 2,409,474 64,970 Electronic Arts, Inc. # 3,077,629 75,950 NII Holdings, Inc. # 3,240,027 240,330 EMC Corporation # 3,814,037 54,650 Tim Participacoes SA ADR * 2,087,084 60,050 F5 Networks, Inc. # 1,412,976 Total Telecommunications 60,600 Foundry Networks, Inc. # 836,280 Services 35,300 Google, Inc. # 19,919,783 154,450 Hewlett-Packard Company 6,757,188 Total Common Stock 338,600 Intel Corporation 7,178,320 (cost $527,944,512) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 51 Large Cap Growth Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.2%) Rate (+) Date Value 22,856,450 Thrivent Financial Securities Lending Trust 4.140% N/A $22,856,450 Total Collateral Held for Securities Loaned (cost $22,856,450) Interest Maturity Shares Short-Term Investments (3.1%) Rate (+) Date Value 17,040,740 Thrivent Money Market Fund 4.350% N/A $17,040,740 Total Short-Term Investments (at amortized cost) Total Investments (cost $567,841,702) 104.5% Other Assets and Liabilities, Net (4.5%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Amazon.com, Inc. 80 $75 February 2008 ($38,000) $13,835 Bunge, Ltd. 31 125 February 2008 (10,478) (2,600) Intuitive Surgical, Inc. 16 280 February 2008 (16,320) (2,891) Suntech Power Holdings Company, Ltd. 141 55 February 2008 (52,170) (3,805) United States Steel Corporation 38 110 February 2008 (5,871) 0 Yahoo! Inc. 366 20 February 2008 (16,836) 1,054 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $36,940,820 Gross unrealized depreciation (30,788,180) Net unrealized appreciation (depreciation) $6,152,640 Cost for federal income tax purposes $567,841,702 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 52 Large Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (97.0%) Value Shares Common Stock (97.0%) Value Consumer Discretionary (8.9% ) 280,480 Bank of America Corporation $12,439,288 63,600 Best Buy Company, Inc. * $3,104,316 247,003 Bank of New York Mellon 54,600 BorgWarner, Inc. * 2,763,306 Corporation * 11,517,750 70,600 Carnival Corporation 3,140,994 82,200 Chubb Corporation * 4,257,138 51,150 CBS Corporation * 1,288,468 355,732 Citigroup, Inc. * 10,038,757 110,850 Comcast Corporation # 2,013,036 44,400 City National Corporation 2,525,472 318,900 Gap, Inc. 6,097,368 16,400 Everest Re Group, Ltd. 1,667,716 104,400 General Motors Corporation * 2,955,564 83,440 Federal Home Loan Mortgage 73,484 Liberty Media Corporation  Capital # 7,908,348 Corporation 2,535,742 72,200 McDonalds Corporation 3,866,310 54,100 Federal National Mortgage Association 1,831,826 277,500 News Corporation 5,244,750 20,000 Goldman Sachs Group, Inc. 4,015,400 32,200 NIKE, Inc. * 1,988,672 20,580 Hartford Financial Services Group, Inc. 1,662,247 68,000 Omnicom Group, Inc. 3,085,160 415,700 Hudson City Bancorp, Inc. * 6,809,166 214,100 Time Warner, Inc. 3,369,934 37,400 iShares Nasdaq Biotechnology 115,000 TJX Companies, Inc. 3,629,400 Index Fund #* 2,915,330 60,500 Viacom, Inc. # 2,344,980 406,900 J.P. Morgan Chase & Company * 19,348,093 122,200 Walt Disney Company * 3,657,446 30,700 Lehman Brothers Holdings, Inc. 1,970,019 Total Consumer Discretionary 110,000 Merrill Lynch & Company, Inc. * 6,204,000 91,800 Morgan Stanley * 4,537,674 Consumer Staples (9.3% ) 29,400 PNC Financial Services Group, Inc. 1,929,228 169,700 Altria Group, Inc. 12,866,654 125,200 Principal Financial Group, Inc. 7,463,172 76,100 Anheuser-Busch Companies, Inc. * 3,540,172 59,100 State Street Corporation 4,853,292 196,200 ConAgra Foods, Inc. * 4,224,186 283,400 Synovus Financial Corporation 3,743,714 80,900 Costco Wholesale Corporation 5,496,346 133,300 Travelers Companies, Inc. 6,411,730 38,300 Diageo plc ADR 3,091,193 110,600 U.S. Bancorp * 3,754,870 204,600 General Mills, Inc. 11,173,206 134,414 Wachovia Corporation * 5,232,737 67,110 Kimberly-Clark Corporation 4,405,772 284,100 Washington Federal, Inc. * 6,937,722 199,100 Kraft Foods, Inc. 5,825,666 84,462 Washington Mutual, Inc. * 1,682,483 125,400 Kroger Company 3,191,430 204,500 Wells Fargo & Company * 6,955,045 47,200 Safeway, Inc. 1,462,728 Total Financials 110,700 Unilever NV ADR 3,599,964 Total Consumer Staples Health Care (9.5% ) 156,800 Abbott Laboratories 8,827,840 Energy (11.9% ) 38,700 Aetna, Inc. 2,061,162 74,550 Apache Corporation 7,115,052 82,200 Baxter International, Inc. 4,992,828 112,614 Chevron Corporation * 9,515,883 62,800 Eli Lilly and Company 3,235,456 106,612 ConocoPhillips 8,563,076 65,560 Johnson & Johnson 4,147,326 36,800 Devon Energy Corporation 3,127,264 100,200 McKesson Corporation 6,291,558 141,000 Exxon Mobil Corporation 12,182,400 72,000 Merck & Company, Inc. 3,332,160 84,900 Halliburton Company 2,816,133 570,000 Pfizer, Inc. 13,332,300 116,100 Occidental Petroleum Corporation 7,879,707 182,500 Sanofi-Aventis ADR * 7,462,425 40,300 Royal Dutch Shell plc ADR 2,877,823 40,000 WellPoint, Inc. # 3,128,000 34,500 Schlumberger, Ltd. 2,603,370 73,200 Wyeth * 2,913,360 150,500 Sunoco, Inc. 9,361,100 Total Health Care 127,600 Total SA ADR 9,286,728 Total Energy Industrials (10.8% ) 193,100 AMR Corporation #* 2,691,814 Financials (23.5% ) 34,500 Armstrong World Industries, Inc. # 1,266,495 35,200 ACE, Ltd. 2,053,568 85,900 CSX Corporation 4,164,432 60,700 Ameriprise Financial, Inc. 3,357,317 69,200 Deere & Company 6,072,992 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 53 Large Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (97.0%) Value Shares Common Stock (97.0%) Value Industrials  continued Materials (4.2% ) 95,800 Emerson Electric Company $4,870,472 107,850 Alcoa, Inc. $3,569,835 20,000 General Dynamics Corporation 1,689,200 59,900 Dow Chemical Company * 2,315,734 296,100 General Electric Company 10,484,901 135,700 E.I. du Pont de Nemours and Company 6,130,926 109,400 Honeywell International, Inc. 6,462,258 67,940 International Paper Company * 2,191,065 84,600 Lockheed Martin Corporation 9,130,032 219,500 MeadWestvaco Corporation 6,146,000 23,300 Northrop Grumman Corporation 1,849,088 53,200 Praxair, Inc. 4,304,412 130,250 Republic Services, Inc. 3,907,500 31,100 Rohm and Haas Company 1,659,185 120,850 Tyco International, Ltd. 4,756,656 Total Materials 90,200 United Technologies Corporation 6,621,582 139,400 Waste Management, Inc. 4,522,136 Telecommunications Services (5.4% ) Total Industrials 500,398 AT&T, Inc. 19,260,319 170,100 Time Warner Telecom, Inc. #* 2,973,348 Information Technology (11.0% ) 310,964 Verizon Communications, Inc. * 12,077,842 125,200 Accenture, Ltd. 4,334,424 Total Telecommunications 90,400 Amdocs, Ltd. # 2,991,336 Services 444,400 Amkor Technology, Inc. # 3,395,216 70,620 Applied Materials, Inc. 1,265,510 Utilities (2.5% ) 154,800 Automatic Data Processing, Inc. 6,280,236 46,800 Entergy Corporation 5,062,824 77,700 Cisco Systems, Inc. # 1,903,650 63,400 Exelon Corporation 4,830,446 2,300 F5 Networks, Inc. # 54,119 83,500 FirstEnergy Corporation 5,946,870 165,700 Hewlett-Packard Company 7,249,375 Total Utilities 437,600 Intel Corporation 9,277,120 132,950 International Business Machines Total Common Stock Corporation * 14,270,853 (cost $552,213,014) 196,700 Microsoft Corporation 6,412,420 82,500 Motorola, Inc. 951,225 82,050 Nokia Oyj ADR 3,031,748 109,800 Oracle Corporation # 2,256,390 34,300 Plexus Corporation # 774,837 143,400 Sybase, Inc. #* 4,046,748 25,550 Tyco Electronics, Ltd. 863,846 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 54 Large Cap Value Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (19.2%) Rate (+) Date Value 121,188,187 Thrivent Financial Securities Lending Trust 4.140% N/A $121,188,187 Total Collateral Held for Securities Loaned (cost $121,188,187) Interest Maturity Shares Short-Term Investments (3.5%) Rate (+) Date Value 21,956,648 Thrivent Money Market Fund 4.350% N/A $21,956,648 Total Short-Term Investments (at amortized cost) Total Investments (cost $695,357,849) 119.7% Other Assets and Liabilities, Net (19.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income taxpurposes, were as follows: Gross unrealized appreciation $96,074,325 Gross unrealized depreciation (34,931,106) Net unrealized appreciation (depreciation) $61,143,219 Cost for federal income tax purposes $695,357,849 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 55 Large Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Discretionary (6.2% ) 256,279 Occidental Petroleum Corporation $17,393,656 127,900 Amazon.com, Inc. #* $9,937,830 124,300 Petroleo Brasileiro SA ADR * 13,814,702 424,100 Best Buy Company, Inc. * 20,700,321 83,600 Royal Dutch Shell plc ADR 5,969,876 144,400 Carnival Corporation 6,424,356 70,391 Schlumberger, Ltd. * 5,311,705 230,051 Comcast Corporation # 4,177,726 113,690 Suncor Energy, Inc. * 10,684,586 661,400 Gap, Inc. * 12,645,968 310,600 Sunoco, Inc. 19,319,320 329,000 General Motors Corporation * 9,313,990 554,692 Total SA ADR * 40,370,484 398,700 Home Depot, Inc. 12,228,129 155,593 Transocean, Inc. #* 19,075,702 316,300 International Game Technology 13,496,521 110,900 Weatherford International, Ltd. # 6,854,729 135,083 Liberty Media Corporation  366,093 XTO Energy, Inc. * 19,014,870 Capital # 14,537,632 Total Energy 199,100 McDonalds Corporation 10,661,805 84,200 MGM MIRAGE # 6,165,124 Financials (19.4% ) 911,500 News Corporation 17,227,350 25,000 Allstate Corporation 1,231,750 211,100 News Corporation * 4,103,784 309,254 American Express Company * 15,252,407 143,767 Nordstrom, Inc. * 5,592,536 264,934 American International Group, Inc. * 14,613,759 140,700 Omnicom Group, Inc. 6,383,559 281,770 Ameriprise Financial, Inc. 15,584,699 205,600 Pulte Homes, Inc. * 3,359,504 1,057,401 Bank of America Corporation 46,895,734 324,289 Time Warner, Inc. 5,104,309 752,234 Bank of New York Mellon Corporation 35,076,671 363,242 TJX Companies, Inc. * 11,463,918 275,710 Chubb Corporation * 14,279,021 125,600 Viacom, Inc. # 4,868,256 784,377 Citigroup, Inc. * 22,135,119 231,450 Yum! Brands, Inc. 7,906,332 256,279 City National Corporation 14,577,150 Total Consumer Discretionary 45,908 CME Group, Inc. 28,412,461 230,404 Federal National Mortgage Consumer Staples (7.3% ) Association * 7,801,479 590,377 Altria Group, Inc. 44,762,384 422,400 Fifth Third Bancorp * 11,447,040 210,620 Anheuser-Busch Companies, Inc. * 9,798,042 121,321 Goldman Sachs Group, Inc. * 24,357,617 82,700 Bunge, Ltd. * 9,797,469 887,300 Hudson City Bancorp, Inc. * 14,533,974 216,900 Colgate-Palmolive Company 16,701,300 28,000 IntercontinentalExchange, Inc. # 3,918,880 882,253 ConAgra Foods, Inc. 18,994,907 77,100 iShares Nasdaq Biotechnology 333,350 Costco Wholesale Corporation 22,647,799 Index Fund #* 6,009,945 79,100 Diageo plc ADR 6,384,161 1,342,204 J.P. Morgan Chase & Company 63,821,800 386,002 General Mills, Inc. 21,079,569 328,800 Lehman Brothers Holdings, Inc. * 21,099,096 517,404 Kraft Foods, Inc. 15,139,241 161,283 Loews Corporation 7,530,303 260,200 Kroger Company 6,622,090 460,608 Merrill Lynch & Company, Inc. 25,978,291 328,900 Procter & Gamble Company 21,690,955 312,420 MetLife, Inc. 18,423,407 327,200 Safeway, Inc. 10,139,928 239,400 Morgan Stanley 11,833,542 352,200 Unilever NV ADR * 11,453,544 912,900 National City Corporation * 16,240,491 87,900 Wal-Mart Stores, Inc. * 4,472,352 135,800 Nymex Holdings, Inc. * 15,617,000 Total Consumer Staples 314,573 Principal Financial Group, Inc. * 18,751,697 133,481 Prudential Financial, Inc. 11,261,792 Energy (12.2% ) 122,701 State Street Corporation 10,076,206 217,316 Apache Corporation 20,740,639 581,500 Synovus Financial Corporation * 7,681,615 119,162 Chevron Corporation 10,069,189 133,400 T. Rowe Price Group, Inc. * 6,748,706 544,771 ConocoPhillips 43,756,007 431,361 Travelers Companies, Inc. 20,748,464 245,950 Devon Energy Corporation * 20,900,831 464,901 Wachovia Corporation * 18,098,596 1,069,344 Exxon Mobil Corporation 92,391,324 582,700 Washington Federal, Inc. * 14,229,534 173,700 Halliburton Company 5,761,629 593,655 Wells Fargo & Company * 20,190,207 136,650 National Oilwell Varco, Inc. #* 8,230,430 Total Financials 148,200 Noble Corporation 6,486,714 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 56 Large Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Health Care (14.2% ) Information Technology (18.4% ) 925,268 Abbott Laboratories $52,092,588 909,339 Accenture, Ltd. * $31,481,316 268,550 Aetna, Inc. 14,302,973 507,572 Adobe Systems, Inc. # 17,729,490 195,662 Allergan, Inc. 13,146,530 191,600 Amdocs, Ltd. # 6,340,044 369,593 Baxter International, Inc. 22,449,079 933,000 Amkor Technology, Inc. #* 7,128,120 232,400 Cardinal Health, Inc. 13,472,228 275,328 Apple Computer, Inc. # 37,268,398 131,700 Eli Lilly and Company 6,785,184 317,600 Automatic Data Processing, Inc. 12,885,032 339,916 Express Scripts, Inc. # 22,940,931 432,651 Broadcom Corporation # 9,552,934 1,078,236 Gilead Sciences, Inc. #* 49,264,603 252,700 CIENA Corporation # 6,855,751 767,614 Johnson & Johnson 48,559,262 1,552,455 Cisco Systems, Inc. # 38,035,148 424,917 McKesson Corporation 26,680,538 589,670 Corning, Inc. 14,193,357 270,529 Medtronic, Inc. * 12,598,536 267,000 Dell, Inc. #* 5,350,680 360,000 Merck & Company, Inc. 16,660,800 322,513 eBay, Inc. # 8,672,375 1,472,636 Pfizer, Inc. 34,444,956 643,450 EMC Corporation #* 10,211,552 476,767 Sanofi-Aventis ADR * 19,495,003 270,510 F5 Networks, Inc. # 6,365,100 251,500 St. Jude Medical, Inc. #* 10,188,265 97,642 Google, Inc. # 55,099,381 676,224 Thermo Electron Corporation #* 34,818,774 1,060,193 Hewlett-Packard Company 46,383,444 211,897 UnitedHealth Group, Inc. 10,772,843 2,115,507 Intel Corporation 44,848,748 216,833 WellPoint, Inc. # 16,956,341 515,730 International Business Machines Total Health Care Corporation * 55,358,458 724,600 LSI Corporation # 3,782,412 Industrials (10.3% ) 1,764,199 Microsoft Corporation 57,512,887 562,300 AMR Corporation #* 7,838,462 16,200 Nice Systems, Ltd. ADR # 495,882 155,550 Armstrong World Industries, Inc. # 5,710,240 234,550 Nokia Oyj ADR 8,666,622 46,152 Caterpillar, Inc. 3,283,253 758,004 Oracle Corporation #* 15,576,982 366,523 CSX Corporation * 17,769,035 70,500 Plexus Corporation # 1,592,595 178,106 Danaher Corporation * 13,259,992 344,063 QUALCOMM, Inc. 14,595,152 231,032 Deere & Company 20,275,368 187,350 Research in Motion, Ltd. # 17,588,418 318,350 Emerson Electric Company * 16,184,914 314,800 Sybase, Inc. #* 8,883,656 206,100 Expeditors International of 49,200 VMware, Inc. #* 2,787,180 Washington, Inc. * 9,746,469 341,400 Yahoo!, Inc. #* 6,548,052 166,600 Foster Wheeler, Ltd. # 11,407,102 Total Information Technology 1,531,935 General Electric Company 54,245,818 607,514 Honeywell International, Inc. 35,885,852 Materials (5.4% ) 204,429 Lockheed Martin Corporation 22,061,978 208,900 Agrium, Inc. * 13,457,338 59,332 Precision Castparts Corporation 6,751,982 125,893 Air Products and Chemicals, Inc. 11,332,888 164,400 Raytheon Company 10,709,016 586,122 Alcoa, Inc.  19,400,638 63,900 Suntech Power Holdings 363,251 E.I. du Pont de Nemours and Company 16,411,680 Company, Ltd. # 3,497,247 126,689 Freeport-McMoRan Copper & 248,200 Tyco International, Ltd. 9,769,152 Gold, Inc. * 11,279,122 239,766 UAL Corporation #* 9,099,120 729,874 MeadWestvaco Corporation 20,436,472 84,273 Union Pacific Corporation * 10,536,653 412,500 Monsanto Company * 46,381,500 294,726 United Technologies Corporation 21,635,836 295,142 Praxair, Inc. 23,879,939 648,777 Waste Management, Inc. 21,046,326 Total Materials Total Industrials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 57 Large Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Telecommunications Services (3.3% ) Utilities (1.3% ) 361,798 America Movil SA de CV ADR $21,675,318 1,099,355 Southern Company * $39,961,554 155,961 American Tower Corporation # 5,853,216 Total Utilities 1,183,600 AT&T, Inc.  45,556,764 275,762 NII Holdings, Inc. #* 11,764,007 Total Common Stock 733,046 Time Warner Telecom, Inc. #* 12,813,644 (cost $2,428,276,017) Total Telecommunications Services Interest Maturity Shares Collateral Held for Securities Loaned (19.7%) Rate (+) Date Value 592,275,415 Thrivent Financial Securities Lending Trust 4.140% N/A $592,275,415 Total Collateral Held for Securities Loaned (cost $592,275,415) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 58 Large Cap Stock Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.7%) Rate (+) Date Value $4,000,000 Federal National Mortgage Association  2.540% 5/16/2008 $3,970,248 7,983,854 Thrivent Money Market Fund 4.350 N/A 7,983,854 27,400,000 Total Capital SA 3.000 2/1/2008 27,400,000 13,035,000 UBS Finance Delaware, LLC 3.020 2/1/2008 13,035,000 Total Short-Term Investments (cost $52,372,141) Total Investments (cost $3,072,923,573) 119.4% Other Assets and Liabilities, Net (19.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 49 March 2008 $16,583,745 $16,900,100 $316,355 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At January 31, 2008, $3,970,248 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $19,822,000 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $647,523,678 Gross unrealized depreciation (130,858,702) Net unrealized appreciation (depreciation) $516,664,976 Cost for federal income tax purposes $3,072,923,573 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 59 Large Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Consumer Discretionary (8.6% ) 1,700 Limited Brands, Inc. $32,453 600 Abercrombie & Fitch Company $47,814 500 Liz Claiborne, Inc. 10,945 2,100 Amazon.com, Inc. #* 163,170 9,400 Lowes Companies, Inc. 248,536 1,000 Apollo Group, Inc. # 79,740 2,756 Macys Group, Inc 76,176 500 AutoNation, Inc. # 8,140 2,000 Marriott International, Inc. 71,920 300 AutoZone, Inc. # 36,264 2,100 Mattel, Inc. 44,121 1,700 Bed Bath & Beyond, Inc. # 54,808 7,800 McDonalds Corporation 417,690 2,375 Best Buy Company, Inc. 115,924 2,200 McGraw-Hill Companies, Inc. 94,072 500 Big Lots, Inc. # 8,680 300 Meredith Corporation 14,097 500 Black & Decker Corporation 36,270 1,000 New York Times Company * 16,740 500 Brunswick Corporation * 9,495 1,700 Newell Rubbermaid, Inc. 41,004 2,700 Carnival Corporation 120,123 15,200 News Corporation 287,280 4,550 CBS Corporation 114,614 2,600 NIKE, Inc. 160,576 800 Centex Corporation 22,224 1,300 Nordstrom, Inc. 50,570 600 Circuit City Stores, Inc. 3,264 1,600 Office Depot, Inc. # 23,728 3,300 Clear Channel Communications, Inc. 101,343 500 OfficeMax, Inc. 12,385 2,400 Coach, Inc. # 76,920 2,200 Omnicom Group, Inc. 99,814 20,230 Comcast Corporation # 367,377 400 Polo Ralph Lauren Corporation 24,236 1,700 D.R. Horton, Inc. 29,325 1,100 Pulte Homes, Inc. * 17,974 900 Darden Restaurants, Inc. 25,488 700 RadioShack Corporation 12,145 300 Dillards, Inc. 5,949 572 Sears Holdings Corporation #* 63,200 4,800 DIRECTV Group, Inc. # 108,384 700 Sherwin-Williams Company 40,047 600 E.W. Scripps Company * 24,432 400 Snap-On, Inc. 19,648 1,800 Eastman Kodak Company * 35,874 600 Stanley Works 30,816 1,400 Expedia, Inc. # 32,228 4,350 Staples, Inc. 104,139 800 Family Dollar Stores, Inc. 16,824 4,700 Starbucks Corporation # 88,877 13,100 Ford Motor Company #* 86,984 1,400 Starwood Hotels & Resorts 1,100 Fortune Brands, Inc. 76,912 Worldwide, Inc. 63,350 1,100 GameStop Corporation # 56,903 5,500 Target Corporation 305,690 1,600 Gannett Company, Inc. 59,200 900 Tiffany & Company 35,910 2,900 Gap, Inc. 55,448 23,750 Time Warner, Inc. 373,825 3,700 General Motors Corporation * 104,747 2,900 TJX Companies, Inc. 91,524 1,200 Genuine Parts Company 52,716 600 VF Corporation 46,422 1,600 Goodyear Tire & Rubber Company #* 40,272 4,350 Viacom, Inc. # 168,606 1,900 H&R Block, Inc. 36,613 12,500 Walt Disney Company 374,125 1,600 Harley-Davidson, Inc. * 64,928 40 Washington Post Company 29,760 400 Harman International Industries, Inc. 18,628 500 Wendys International, Inc. 12,210 700 Hasbro, Inc. 18,179 584 Whirlpool Corporation 49,680 10,900 Home Depot, Inc. 334,303 1,100 Wyndham Worldwide Corporation 25,916 1,300 IAC InterActiveCorp # 33,722 3,400 Yum! Brands, Inc. 116,144 2,100 International Game Technology 89,607 Total Consumer Discretionary 2,431 Interpublic Group of Companies, Inc. # 21,709 1,400 J.C. Penney Company, Inc. (Holding Consumer Staples (10.2% ) Company) 66,374 13,800 Altria Group, Inc.  1,046,316 4,000 Johnson Controls, Inc. 141,480 4,900 Anheuser-Busch Companies, Inc. * 227,948 400 Jones Apparel Group, Inc. 6,720 4,296 Archer-Daniels-Midland Company 189,239 500 KB Home 13,750 2,900 Avon Products, Inc. 101,558 2,100 Kohls Corporation # 95,844 600 Brown-Forman Corporation 37,788 800 Leggett & Platt, Inc. 15,216 1,300 Campbell Soup Company 41,093 800 Lennar Corporation 16,480 1,000 Clorox Company 61,320 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 60 Large Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Consumer Staples  continued 5,700 Halliburton Company $189,069 13,100 Coca-Cola Company $775,127 1,900 Hess Corporation 172,577 1,800 Coca-Cola Enterprises, Inc. 41,526 4,730 Marathon Oil Corporation 221,600 3,400 Colgate-Palmolive Company 261,800 1,300 Murphy Oil Corporation 95,602 2,900 ConAgra Foods, Inc. 62,437 1,700 Nabors Industries, Ltd. # 46,274 1,100 Constellation Brands, Inc. # 22,990 2,400 National Oilwell Varco, Inc. # 144,552 2,900 Costco Wholesale Corporation 197,026 1,800 Noble Corporation 78,786 9,610 CVS/Caremark Corporation 375,463 1,200 Noble Energy, Inc. 87,096 800 Dean Foods Company 22,400 5,500 Occidental Petroleum Corporation 373,285 700 Estee Lauder Companies, Inc. 29,540 1,700 Peabody Energy Corporation 91,834 2,300 General Mills, Inc. 125,603 1,000 Range Resources Corporation 52,220 1,900 H.J. Heinz Company 80,864 700 Rowan Companies, Inc. 23,828 1,100 Hershey Company 39,820 7,900 Schlumberger, Ltd. 596,134 1,800 Kellogg Company 86,220 1,400 Smith International, Inc. 75,894 2,800 Kimberly-Clark Corporation 183,820 3,770 Spectra Energy Corporation 86,107 9,880 Kraft Foods, Inc. 289,089 700 Sunoco, Inc. 43,540 4,400 Kroger Company 111,980 1,000 Tesoro Petroleum Corporation 39,050 900 McCormick & Company, Inc. 30,348 2,169 Transocean, Inc. # 265,861 900 Molson Coors Brewing Company 40,203 3,700 Valero Energy Corporation 219,003 1,000 Pepsi Bottling Group, Inc. 34,850 2,300 Weatherford International, Ltd. # 142,163 10,590 PepsiCo, Inc. 722,132 3,900 Williams Companies, Inc. 124,683 20,410 Procter & Gamble Company 1,346,040 3,250 XTO Energy, Inc. 168,805 1,200 Reynolds American, Inc. 75,996 Total Energy 2,900 Safeway, Inc. 89,871 4,200 Sara Lee Corporation 59,052 Financials (18.3% ) 1,310 SUPERVALU, Inc. 39,367 2,200 ACE, Ltd. 128,348 3,800 SYSCO Corporation * 110,390 3,200 AFLAC, Inc.  196,256 1,500 Tyson Foods, Inc. 21,375 3,800 Allstate Corporation 187,226 1,100 UST, Inc. 57,156 650 Ambac Financial Group, Inc. * 7,618 6,600 Walgreen Company 231,726 1,300 American Capital Strategies, Ltd. * 45,721 15,400 Wal-Mart Stores, Inc. 783,552 7,700 American Express Company 379,764 1,000 Whole Foods Market, Inc. * 39,440 16,544 American International Group, Inc. 912,567 1,475 William Wrigley Jr. Company 84,709 1,600 Ameriprise Financial, Inc. 88,496 Total Consumer Staples 2,000 Aon Corporation 87,040 635 Apartment Investment & Energy (12.2% ) Management Company 25,178 3,090 Anadarko Petroleum Corporation 181,043 700 Assurant, Inc. 45,423 2,222 Apache Corporation 212,068 600 Avalonbay Communities, Inc. 56,370 2,100 Baker Hughes, Inc. 136,353 29,003 Bank of America Corporation 1,286,283 1,600 BJ Services Company 34,800 7,405 Bank of New York Mellon Corporation 345,295 1,500 Cameron International Corporation # 60,390 3,300 BB&T Corporation 119,724 2,900 Chesapeake Energy Corporation 107,967 700 Bear Stearns Companies, Inc. 63,210 13,903 Chevron Corporation 1,174,804 800 Boston Properties, Inc. 73,536 10,488 ConocoPhillips 842,396 2,518 Capital One Financial Corporation 138,012 1,100 CONSOL Energy, Inc. 80,300 1,300 CB Richard Ellis Group, Inc. # 25,233 3,000 Devon Energy Corporation 254,940 5,900 Charles Schwab Corporation * 131,570 4,292 El Paso Corporation 70,732 2,500 Chubb Corporation * 129,475 1,000 ENSCO International, Inc. 51,120 907 Cincinnati Financial Corporation 34,956 1,700 EOG Resources, Inc. 148,750 1,200 CIT Group, Inc. 33,552 35,900 Exxon Mobil Corporation 3,101,760 32,606 Citigroup, Inc. 920,141 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 61 Large Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Financials  continued 1,700 ProLogis Trust $100,895 390 CME Group, Inc. $241,371 3,000 Prudential Financial, Inc. 253,110 1,000 Comerica, Inc. 43,620 900 Public Storage, Inc. 70,425 1,300 Commerce Bancorp, Inc. 49,543 4,314 Regions Financial Corporation 108,885 3,500 Countrywide Financial Corporation * 24,360 550 SAFECO Corporation 29,354 800 Developers Diversified Realty 1,500 Simon Property Group, Inc. 134,070 Corporation 32,920 3,300 SLM Corporation 71,775 3,000 Discover Financial Services 52,500 1,935 Sovereign Bancorp, Inc. 24,129 3,000 E*TRADE Financial Corporation #* 14,910 2,600 State Street Corporation 213,512 1,700 Equity Residential REIT 63,597 2,300 SunTrust Banks, Inc. 158,585 4,400 Federal Home Loan 1,800 T. Rowe Price Group, Inc. 91,062 Mortgage Corporation 133,716 700 Torchmark Corporation 42,742 6,500 Federal National Mortgage Association 220,090 4,164 Travelers Companies, Inc. 200,288 600 Federated Investors, Inc. 25,542 11,118 U.S. Bancorp * 377,456 3,322 Fifth Third Bancorp 90,026 2,200 UnumProvident Corporation 49,764 700 First Horizon National Corporation * 15,169 900 Vornado Realty Trust 81,360 1,100 Franklin Resources, Inc. 114,653 12,832 Wachovia Corporation 499,550 1,500 General Growth Properties, Inc. 54,780 5,601 Washington Mutual, Inc. * 111,572 2,800 Genworth Financial, Inc. 68,152 21,900 Wells Fargo & Company * 744,819 2,700 Goldman Sachs Group, Inc. 542,079 1,100 XL Capital, Ltd. 49,500 2,000 Hartford Financial Services Group, Inc. 161,540 800 Zions Bancorporation 43,792 3,100 Host Marriott Corporation 51,894 Total Financials 2,800 Hudson City Bancorp, Inc. 45,864 1,810 Huntington Bancshares, Inc. 24,344 Health Care (12.1% ) 400 IntercontinentalExchange, Inc. # 55,984 10,200 Abbott Laboratories  574,260 21,958 J.P. Morgan Chase & Company 1,044,103 3,300 Aetna, Inc. 175,758 1,000 Janus Capital Group, Inc. 27,010 2,100 Allergan, Inc. 141,099 2,400 KeyCorp 62,760 1,200 AmerisourceBergen Corporation 55,980 1,600 Kimco Realty Corporation 57,296 7,136 Amgen, Inc. # 332,466 900 Legg Mason, Inc. 64,800 1,200 Applera Corporation (Applied 3,400 Lehman Brothers Holdings, Inc. 218,178 Biosystems Group) 37,836 1,200 Leucadia National Corporation 53,004 800 Barr Pharmaceuticals, Inc. # 41,752 1,843 Lincoln National Corporation 100,185 4,200 Baxter International, Inc. 255,108 2,800 Loews Corporation 130,732 1,700 Becton, Dickinson and Company 147,101 500 M&T Bank Corporation 45,885 1,990 Biogen Idec, Inc. # 121,290 3,500 Marsh & McLennan Companies, Inc. 96,600 8,435 Boston Scientific Corporation # 102,317 1,500 Marshall & Ilsley Corporation 41,850 12,900 Bristol-Myers Squibb Company 299,151 800 MBIA, Inc. * 12,400 700 C.R. Bard, Inc. 67,599 5,700 Merrill Lynch & Company, Inc. 321,480 2,400 Cardinal Health, Inc. 139,128 4,900 MetLife, Inc. 288,953 2,600 Celgene Corporation # 145,886 500 MGIC Investment Corporation * 9,250 1,900 CIGNA Corporation 93,404 1,500 Moodys Corporation * 52,485 1,050 Coventry Health Care, Inc. # 59,409 6,900 Morgan Stanley 341,067 3,259 Covidien, Ltd. 145,449 3,900 National City Corporation 69,381 6,500 Eli Lilly and Company 334,880 1,300 Northern Trust Corporation 95,368 1,700 Express Scripts, Inc. # 114,733 1,800 NYSE Euronext * 141,570 2,100 Forest Laboratories, Inc. # 83,517 1,200 Plum Creek Timber Company, Inc. 50,100 1,800 Genzyme Corporation # 140,634 2,400 PNC Financial Services Group, Inc. 157,488 6,100 Gilead Sciences, Inc. # 278,709 1,800 Principal Financial Group, Inc. 107,298 1,050 Hospira, Inc. # 43,166 4,200 Progressive Corporation 77,952 1,200 Humana, Inc. # 96,360 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 62 Large Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Health Care  continued 1,500 Expeditors International of 1,200 IMS Health, Inc. $28,668 Washington, Inc. $70,935 18,790 Johnson & Johnson 1,188,655 2,100 FedEx Corporation 196,308 1,433 King Pharmaceuticals, Inc. # 15,032 600 Fluor Corporation 73,002 800 Laboratory Corporation of 2,700 General Dynamics Corporation 228,042 America Holdings # 59,104 66,300 General Electric Company 2,347,683 2,000 McKesson Corporation 125,580 900 Goodrich Corporation 56,295 3,650 Medco Health Solutions, Inc. # 182,792 4,900 Honeywell International, Inc. 289,443 7,500 Medtronic, Inc. 349,275 2,700 Illinois Tool Works, Inc. 136,080 14,300 Merck & Company, Inc. 661,804 1,800 Ingersoll-Rand Company 71,136 400 Millipore Corporation # 28,060 1,200 ITT Corporation * 71,316 1,700 Mylan Laboratories, Inc. 25,347 800 Jacobs Engineering Group, Inc. # 61,152 1,000 Patterson Companies, Inc. # 32,040 900 L-3 Communications Holdings, Inc. 99,747 700 PerkinElmer, Inc. 17,423 2,300 Lockheed Martin Corporation 248,216 44,640 Pfizer, Inc. 1,044,130 800 Manitowoc Company, Inc. 30,496 1,100 Quest Diagnostics, Inc. * 54,252 2,300 Masco Corporation 52,739 10,600 Schering-Plough Corporation 207,442 900 Monster Worldwide, Inc. # 25,065 2,200 St. Jude Medical, Inc. # 89,122 2,600 Norfolk Southern Corporation 141,414 1,600 Stryker Corporation 107,152 2,234 Northrop Grumman Corporation 177,290 2,500 Tenet Healthcare Corporation # 11,075 2,455 PACCAR, Inc. 115,189 2,800 Thermo Electron Corporation # 144,172 900 Pall Corporation 33,201 8,500 UnitedHealth Group, Inc. 432,140 1,050 Parker-Hannifin Corporation 70,990 900 Varian Medical Systems, Inc. # 46,791 1,500 Pitney Bowes, Inc. 55,050 700 Waters Corporation # 40,215 1,000 Precision Castparts Corporation 113,800 700 Watson Pharmaceuticals, Inc. # 18,277 1,500 R.R. Donnelley & Sons Company 52,335 3,800 WellPoint, Inc. # 297,160 2,800 Raytheon Company 182,392 8,800 Wyeth * 350,240 1,000 Robert Half International, Inc. 27,780 1,640 Zimmer Holdings, Inc. # 128,363 1,000 Rockwell Automation, Inc. * 57,020 Total Health Care 1,100 Rockwell Collins, Inc. 69,520 400 Ryder System, Inc. 20,824 Industrials (11.7% ) 4,200 Southwest Airlines Company 49,266 4,700 3M Company 374,355 600 Terex Corporation # 35,256 1,200 Allied Waste Industries, Inc. # 11,820 1,700 Textron, Inc. 95,285 700 Avery Dennison Corporation 36,274 1,200 Trane, Inc. 53,736 5,000 Boeing Company 415,900 3,159 Tyco International, Ltd. 124,338 2,000 Burlington Northern 1,800 Union Pacific Corporation 225,054 Santa Fe Corporation 173,040 6,900 United Parcel Service, Inc. 504,804 1,200 C.H. Robinson Worldwide, Inc. 66,648 6,500 United Technologies Corporation 477,165 4,200 Caterpillar, Inc. 298,788 500 W.W. Grainger, Inc. 39,785 800 Cintas Corporation 26,256 3,100 Waste Management, Inc. 100,564 1,200 Cooper Industries, Ltd. 53,448 Total Industrials 2,700 CSX Corporation 130,896 1,400 Cummins, Inc. 67,592 Information Technology (15.3% ) 1,700 Danaher Corporation * 126,565 3,700 Adobe Systems, Inc. # 129,241 3,000 Deere & Company 263,280 3,500 Advanced Micro Devices, Inc. # 26,740 1,400 Dover Corporation 56,504 700 Affiliated Computer Services, Inc. # 34,125 1,000 Eaton Corporation 82,760 2,500 Agilent Technologies, Inc. # 84,775 5,100 Emerson Electric Company 259,284 1,000 Akamai Technologies, Inc. #* 30,200 900 Equifax, Inc. 33,381 1,900 Altera Corporation 32,091 1,900 Analog Devices, Inc. 53,884 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 63 Large Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Information Technology  continued 2,200 Paychex, Inc. $71,984 5,700 Apple Computer, Inc. # $771,552 700 QLogic Corporation # 10,010 8,600 Applied Materials, Inc. 154,112 10,800 QUALCOMM, Inc. 458,136 1,600 Autodesk, Inc. # 65,840 1,500 SanDisk Corporation # 38,175 3,500 Automatic Data Processing, Inc. 141,995 5,300 Sun Microsystems, Inc. # 92,750 1,300 BMC Software, Inc. # 41,652 5,447 Symantec Corporation # 97,665 3,100 Broadcom Corporation # 68,448 2,200 Tellabs, Inc. # 15,004 2,400 CA, Inc. 52,872 1,100 Teradata Corporation # 26,202 585 CIENA Corporation # 15,871 800 Teradyne, Inc. # 8,776 39,700 Cisco Systems, Inc. # 972,650 9,100 Texas Instruments, Inc. 281,463 1,300 Citrix Systems, Inc. # 45,006 1,400 Total System Services, Inc. 32,340 2,000 Cognizant Technology Solutions 3,159 Tyco Electronics, Ltd. 106,806 Corporation # 55,800 1,100 Unisys Corporation # 4,576 1,200 Computer Sciences Corporation # 50,784 1,500 VeriSign, Inc. # 50,880 1,400 Compuware Corporation # 11,900 4,803 Western Union Company 107,587 700 Convergys Corporation # 10,857 5,500 Xerox Corporation 84,700 10,200 Corning, Inc. 245,514 1,600 Xilinx, Inc. 34,992 14,600 Dell, Inc. # 292,584 8,800 Yahoo!, Inc. # 168,784 7,400 eBay, Inc. # 198,986 Total Information Technology 2,100 Electronic Arts, Inc. # 99,477 3,100 Electronic Data Systems Corporation 62,310 Materials (3.4% ) 13,600 EMC Corporation # 215,832 1,500 Air Products and Chemicals, Inc. 135,030 1,200 Fidelity National Information 5,500 Alcoa, Inc. 182,050 Services, Inc. 50,940 600 Allegheny Technologies, Inc. 42,240 1,150 Fiserv, Inc. # 59,076 400 Ashland, Inc. 18,212 1,500 Google, Inc. # 846,450 700 Ball Corporation 32,123 16,841 Hewlett-Packard Company 736,794 400 Bemis Company, Inc. 10,872 38,100 Intel Corporation 807,720 6,183 Dow Chemical Company 239,035 9,100 International Business Machines 5,900 E.I. du Pont de Nemours and Company 266,562 Corporation 976,794 600 Eastman Chemical Company 39,642 2,200 Intuit, Inc. # 67,518 1,200 Ecolab, Inc. 57,900 1,200 Jabil Circuit, Inc. 15,900 2,438 Freeport-McMoRan Copper & Gold, Inc. 217,055 1,075 JDS Uniphase Corporation # 11,191 700 Hercules, Inc. 12,271 3,400 Juniper Networks, Inc. # 92,310 600 International Flavors & Fragrances, Inc. 25,566 1,300 KLA-Tencor Corporation 54,314 2,700 International Paper Company 87,075 600 Lexmark International, Inc. # 21,726 991 MeadWestvaco Corporation 27,748 1,300 Linear Technology Corporation * 35,971 3,668 Monsanto Company 412,430 3,400 LSI Corporation # 17,748 3,000 Newmont Mining Corporation 163,020 1,600 MEMC Electronic Materials, Inc. # 114,336 1,800 Nucor Corporation * 104,040 1,300 Microchip Technology, Inc. 41,483 800 Pactiv Corporation # 22,888 4,100 Micron Technology, Inc. #* 28,823 1,100 PPG Industries, Inc. 72,699 52,800 Microsoft Corporation 1,721,280 2,100 Praxair, Inc. 169,911 700 Molex, Inc. 16,828 900 Rohm and Haas Company 48,015 14,500 Motorola, Inc. 167,185 1,000 Sealed Air Corporation 26,150 1,400 National Semiconductor Corporation 25,802 900 Sigma-Aldrich Corporation 44,694 2,200 Network Appliance, Inc. # 51,084 600 Titanium Metals Corporation 13,044 1,600 Novell, Inc. # 10,176 700 United States Steel Corporation 71,477 600 Novellus Systems, Inc. # 14,256 800 Vulcan Materials Company 62,768 3,650 NVIDIA Corporation # 89,754 1,400 Weyerhaeuser Company 94,808 25,591 Oracle Corporation # 525,895 Total Materials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 64 Large Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Telecommunications Services (3.4% ) 7,140 Duke Energy Corporation $133,232 2,700 American Tower Corporation # $101,331 2,583 Dynegy, Inc. # 18,133 39,468 AT&T, Inc. 1,519,123 2,200 Edison International, Inc. 114,752 800 CenturyTel, Inc. 29,528 1,300 Entergy Corporation 140,634 1,000 Citizens Communications Company 11,470 4,350 Exelon Corporation 331,426 943 Embarq Corporation 42,718 2,000 FirstEnergy Corporation 142,440 9,200 Qwest Communications 2,700 FPL Group, Inc. 174,096 International, Inc. # 54,096 330 Integrys Energy Group, Inc. 16,045 18,268 Sprint Nextel Corporation 192,362 200 Nicor, Inc. 8,200 19,000 Verizon Communications, Inc. 737,960 737 NiSource, Inc. 13,996 1,701 Windstream Corporation 19,749 700 Pepco Holdings, Inc. 17,822 Total Telecommunications 2,300 PG&E Corporation 94,392 Services 600 Pinnacle West Capital Corporation 23,052 2,500 PPL Corporation 122,300 Utilities (3.4% ) 1,527 Progress Energy, Inc. 68,975 4,200 AES Corporation # 80,136 1,700 Public Service Enterprise Group, Inc. 163,200 1,100 Allegheny Energy, Inc. 60,269 1,200 Questar Corporation 61,092 1,400 Ameren Corporation 62,734 1,800 Sempra Energy 100,620 2,700 American Electric Power Company, Inc. 115,641 4,700 Southern Company 170,845 1,500 CenterPoint Energy, Inc. 24,015 300 TECO Energy, Inc. 5,001 800 CMS Energy Corporation 12,536 2,155 Xcel Energy, Inc. 44,802 1,600 Consolidated Edison, Inc. 69,728 Total Utilities 1,200 Constellation Energy Group, Inc. 112,752 3,900 Dominion Resources, Inc. 167,700 Total Common Stock 900 DTE Energy Company 38,385 (cost $61,536,111) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 65 Large Cap Index Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.1%) Rate (+) Date Value 3,283,645 Thrivent Financial Securities Lending Trust 4.140% N/A $3,283,645 Total Collateral Held for Securities Loaned (cost $3,283,645) Shares or Principal Interest Maturity Amount Short-Term Investments (1.4%) Rate (+) Date Value $250,000 Federal National Mortgage Association  2.540% 5/16/2008 $248,140 915,067 Thrivent Money Market Fund 4.350 N/A 915,067 Total Short-Term Investments (cost $1,162,148) Total Investments (cost $65,981,904) 104.1% Other Assets and Liabilities, Net (4.1%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Mini-Futures 16 March 2008 $1,113,857 $1,103,680 ($10,177) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At January 31, 2008, $248,140 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,588,384 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $22,367,228 Gross unrealized depreciation (4,828,770) Net unrealized appreciation (depreciation) $17,538,458 Cost for federal income tax purposes $65,981,904 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 66 Large Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Consumer Discretionary (8.6% ) 664 Limited Brands, Inc. $12,676 100 Abercrombie & Fitch Company $7,969 303 Liz Claiborne, Inc. 6,633 700 Amazon.com, Inc. #* 54,390 3,548 Lowes Companies, Inc. 93,809 355 Apollo Group, Inc. # 28,308 1,038 Macys Group, Inc 28,690 358 AutoNation, Inc. # 5,828 810 Marriott International, Inc. 29,128 152 AutoZone, Inc. # 18,374 962 Mattel, Inc. 20,212 657 Bed Bath & Beyond, Inc. # 21,182 2,785 McDonalds Corporation 149,137 941 Best Buy Company, Inc. 45,930 708 McGraw-Hill Companies, Inc. 30,274 302 Big Lots, Inc. # 5,243 100 Meredith Corporation 4,699 201 Black & Decker Corporation 14,581 354 New York Times Company * 5,926 302 Brunswick Corporation * 5,735 656 Newell Rubbermaid, Inc. 15,823 965 Carnival Corporation 42,933 5,600 News Corporation 105,840 1,711 CBS Corporation 43,100 914 NIKE, Inc. 56,449 302 Centex Corporation 8,390 404 Nordstrom, Inc. 15,716 354 Circuit City Stores, Inc. 1,926 707 Office Depot, Inc. # 10,485 1,115 Clear Channel Communications, Inc. 34,242 101 OfficeMax, Inc. 2,502 900 Coach, Inc. # 28,845 806 Omnicom Group, Inc. * 36,568 7,424 Comcast Corporation # 134,820 100 Polo Ralph Lauren Corporation 6,059 700 D.R. Horton, Inc. 12,075 604 Pulte Homes, Inc. 9,869 280 Darden Restaurants, Inc. 7,930 403 RadioShack Corporation 6,992 201 Dillards, Inc. * 3,986 175 Sears Holdings Corporation # 19,336 1,800 DIRECTV Group, Inc. # 40,644 253 Sherwin-Williams Company 14,474 300 E.W. Scripps Company * 12,216 200 Snap-On, Inc. 9,824 758 Eastman Kodak Company 15,107 201 Stanley Works 10,323 500 Expedia, Inc. # 11,510 1,718 Staples, Inc. 41,129 405 Family Dollar Stores, Inc. 8,517 1,720 Starbucks Corporation # 32,525 5,054 Ford Motor Company #* 33,559 506 Starwood Hotels & Resorts 354 Fortune Brands, Inc. 24,752 Worldwide, Inc. 22,896 400 GameStop Corporation # 20,692 2,028 Target Corporation * 112,716 604 Gannett Company, Inc. 22,348 404 Tiffany & Company 16,120 1,174 Gap, Inc. 22,447 8,686 Time Warner, Inc. 136,718 1,465 General Motors Corporation 41,474 1,016 TJX Companies, Inc. 32,065 454 Genuine Parts Company 19,944 302 VF Corporation 23,366 603 Goodyear Tire & Rubber Company # 15,178 1,611 Viacom, Inc. # 62,442 710 H&R Block, Inc. 13,682 4,711 Walt Disney Company 141,000 608 Harley-Davidson, Inc. 24,673 15 Washington Post Company 11,160 100 Harman International Industries, Inc. 4,657 202 Wendys International, Inc. 4,933 304 Hasbro, Inc. 7,895 281 Whirlpool Corporation 23,907 4,167 Home Depot, Inc. 127,802 525 Wyndham Worldwide Corporation 12,369 400 IAC InterActiveCorp # 10,376 1,318 Yum! Brands, Inc. 45,023 808 International Game Technology 34,477 Total Consumer Discretionary 1,217 Interpublic Group of Companies, Inc. # 10,868 556 J.C. Penney Company, Inc. Consumer Staples (9.9% ) (Holding Company) 26,360 5,009 Altria Group, Inc.  379,782 1,512 Johnson Controls, Inc. 53,479 1,825 Anheuser-Busch Companies, Inc. 84,899 254 Jones Apparel Group, Inc. 4,267 1,638 Archer-Daniels-Midland Company 72,154 200 KB Home 5,500 1,012 Avon Products, Inc. 35,440 858 Kohls Corporation # 39,159 200 Brown-Forman Corporation 12,596 504 Leggett & Platt, Inc. 9,586 560 Campbell Soup Company 17,702 300 Lennar Corporation 6,180 405 Clorox Company 24,835 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 67 Large Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Consumer Staples  continued 2,124 Halliburton Company $70,453 4,923 Coca-Cola Company $291,294 653 Hess Corporation 59,312 711 Coca-Cola Enterprises, Inc. 16,403 1,732 Marathon Oil Corporation 81,144 1,165 Colgate-Palmolive Company 89,705 400 Murphy Oil Corporation 29,416 1,112 ConAgra Foods, Inc. 23,941 706 Nabors Industries, Ltd. # 19,217 500 Constellation Brands, Inc. # 10,450 800 National Oilwell Varco, Inc. # 48,184 961 Costco Wholesale Corporation 65,290 608 Noble Corporation 26,612 3,557 CVS/Caremark Corporation 138,972 400 Noble Energy, Inc. 29,032 400 Dean Foods Company 11,200 2,022 Occidental Petroleum Corporation 137,233 300 Estee Lauder Companies, Inc. 12,660 700 Peabody Energy Corporation 37,814 860 General Mills, Inc. 46,965 400 Range Resources Corporation 20,888 859 H.J. Heinz Company 36,559 301 Rowan Companies, Inc. 10,246 504 Hershey Company 18,245 2,830 Schlumberger, Ltd. 213,552 660 Kellogg Company 31,614 400 Smith International, Inc. 21,684 1,064 Kimberly-Clark Corporation 69,852 1,632 Spectra Energy Corporation 37,275 3,712 Kraft Foods, Inc. 108,613 302 Sunoco, Inc. 18,784 1,672 Kroger Company 42,552 400 Tesoro Petroleum Corporation 15,620 304 McCormick & Company, Inc. 10,251 809 Transocean, Inc. # 99,164 300 Molson Coors Brewing Company 13,401 1,400 Valero Energy Corporation 82,866 308 Pepsi Bottling Group, Inc. 10,734 800 Weatherford International, Ltd. # 49,448 3,897 PepsiCo, Inc. 265,736 1,363 Williams Companies, Inc. 43,575 7,492 Procter & Gamble Company 494,097 1,166 XTO Energy, Inc. 60,562 404 Reynolds American, Inc. 25,585 Total Energy 1,161 Safeway, Inc. 35,979 1,722 Sara Lee Corporation 24,211 Financials (17.8% ) 608 SUPERVALU, Inc. 18,287 757 ACE, Ltd. 44,163 1,568 SYSCO Corporation * 45,550 1,163 AFLAC, Inc. 71,327 700 Tyson Foods, Inc. 9,975 1,370 Allstate Corporation 67,500 403 UST, Inc. 20,940 103 Ambac Financial Group, Inc. * 1,207 2,429 Walgreen Company 85,282 300 American Capital Strategies, Ltd. * 10,551 5,682 Wal-Mart Stores, Inc. 289,100 2,788 American Express Company 137,504 300 Whole Foods Market, Inc. * 11,832 6,027 American International Group, Inc.  332,449 531 William Wrigley Jr. Company * 30,495 477 Ameriprise Financial, Inc. 26,383 Total Consumer Staples 807 Aon Corporation 35,121 264 Apartment Investment & Energy (11.8% ) Management Company 10,470 1,140 Anadarko Petroleum Corporation 66,793 300 Assurant, Inc. 19,467 846 Apache Corporation 80,742 100 Avalonbay Communities, Inc. 9,395 808 Baker Hughes, Inc. 52,463 10,744 Bank of America Corporation 476,496 710 BJ Services Company 15,442 2,721 Bank of New York Mellon Corporation 126,880 600 Cameron International Corporation # 24,156 1,412 BB&T Corporation 51,227 1,100 Chesapeake Energy Corporation 40,953 252 Bear Stearns Companies, Inc. * 22,756 5,114 Chevron Corporation 432,133 300 Boston Properties, Inc. 27,576 3,880 ConocoPhillips 311,642 869 Capital One Financial Corporation 47,630 400 CONSOL Energy, Inc. 29,200 500 CB Richard Ellis Group, Inc. # 9,705 1,112 Devon Energy Corporation 94,498 2,287 Charles Schwab Corporation * 51,000 1,775 El Paso Corporation 29,252 906 Chubb Corporation 46,922 300 ENSCO International, Inc. 15,336 450 Cincinnati Financial Corporation 17,343 606 EOG Resources, Inc. 53,025 500 CIT Group, Inc. 13,980 13,205 Exxon Mobil Corporation 1,140,916 12,060 Citigroup, Inc.  340,333 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 68 Large Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Financials  continued 1,067 Prudential Financial, Inc. $90,023 140 CME Group, Inc. $86,646 300 Public Storage, Inc. 23,475 353 Comerica, Inc. 15,398 1,687 Regions Financial Corporation 42,580 400 Commerce Bancorp, Inc. 15,244 152 SAFECO Corporation 8,112 1,306 Countrywide Financial Corporation * 9,090 555 Simon Property Group, Inc. 49,606 300 Developers Diversified Realty 1,262 SLM Corporation 27,448 Corporation 12,345 850 Sovereign Bancorp, Inc. 10,600 1,165 Discover Financial Services 20,388 1,008 State Street Corporation 82,777 1,100 E*TRADE Financial Corporation #* 5,467 756 SunTrust Banks, Inc. 52,126 758 Equity Residential REIT 28,357 702 T. Rowe Price Group, Inc. 35,514 1,619 Federal Home Loan Mortgage Corporation 49,201 252 Torchmark Corporation 15,387 2,328 Federal National Mortgage Association 78,826 1,553 Travelers Companies, Inc. 74,699 303 Federated Investors, Inc. 12,899 4,169 U.S. Bancorp * 141,538 1,207 Fifth Third Bancorp * 32,710 857 UnumProvident Corporation 19,385 354 First Horizon National Corporation * 7,671 300 Vornado Realty Trust 27,120 355 Franklin Resources, Inc. 37,002 4,727 Wachovia Corporation 184,022 600 General Growth Properties, Inc. 21,912 2,200 Washington Mutual, Inc. * 43,824 1,100 Genworth Financial, Inc. 26,774 8,096 Wells Fargo & Company * 275,345 913 Goldman Sachs Group, Inc. 183,303 404 XL Capital, Ltd. 18,180 756 Hartford Financial Services Group, Inc. 61,062 352 Zions Bancorporation 19,268 1,200 Host Marriott Corporation 20,088 Total Financials 1,300 Hudson City Bancorp, Inc. 21,294 926 Huntington Bancshares, Inc. 12,455 Health Care (11.7% ) 200 IntercontinentalExchange, Inc. # 27,992 3,696 Abbott Laboratories 208,085 8,078 J.P. Morgan Chase & Company 384,109 1,212 Aetna, Inc. 64,551 306 Janus Capital Group, Inc. 8,265 606 Allergan, Inc. 40,717 910 KeyCorp 23,796 404 AmerisourceBergen Corporation 18,847 600 Kimco Realty Corporation 21,486 2,707 Amgen, Inc. # 126,119 300 Legg Mason, Inc. 21,600 354 Applera Corporation (Applied 1,310 Lehman Brothers Holdings, Inc. 84,063 Biosystems Group) 11,162 400 Leucadia National Corporation 17,668 200 Barr Pharmaceuticals, Inc. # 10,438 639 Lincoln National Corporation 34,740 1,469 Baxter International, Inc. 89,227 1,162 Loews Corporation 54,254 606 Becton, Dickinson and Company 52,437 200 M&T Bank Corporation 18,354 805 Biogen Idec, Inc. # 49,065 1,266 Marsh & McLennan Companies, Inc. 34,942 3,343 Boston Scientific Corporation # 40,551 705 Marshall & Ilsley Corporation 19,670 4,756 Bristol-Myers Squibb Company 110,292 329 MBIA, Inc. * 5,100 302 C.R. Bard, Inc. 29,164 2,078 Merrill Lynch & Company, Inc. 117,199 837 Cardinal Health, Inc. 48,521 1,770 MetLife, Inc. 104,377 1,000 Celgene Corporation # 56,110 251 MGIC Investment Corporation * 4,644 712 CIGNA Corporation 35,002 606 Moodys Corporation * 21,204 350 Coventry Health Care, Inc. # 19,803 2,631 Morgan Stanley 130,050 1,240 Covidien, Ltd. 55,341 1,616 National City Corporation 28,749 2,383 Eli Lilly and Company 122,772 504 Northern Trust Corporation 36,973 600 Express Scripts, Inc. # 40,494 700 NYSE Euronext * 55,055 812 Forest Laboratories, Inc. # 32,293 456 Plum Creek Timber Company, Inc. 19,038 606 Genzyme Corporation # 47,347 855 PNC Financial Services Group, Inc. 56,105 2,200 Gilead Sciences, Inc. # 100,518 660 Principal Financial Group, Inc. 39,343 409 Hospira, Inc. # 16,814 1,624 Progressive Corporation 30,141 354 Humana, Inc. # 28,426 600 ProLogis Trust 35,610 454 IMS Health, Inc. 10,846 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 69 Large Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Health Care  continued 807 FedEx Corporation $75,438 6,935 Johnson & Johnson $438,708 202 Fluor Corporation 24,577 673 King Pharmaceuticals, Inc. # 7,060 1,008 General Dynamics Corporation 85,136 300 Laboratory Corporation of America 24,450 General Electric Company 865,774 Holdings # 22,164 301 Goodrich Corporation 18,828 756 McKesson Corporation 47,469 1,724 Honeywell International, Inc. 101,837 1,482 Medco Health Solutions, Inc. # 74,219 1,014 Illinois Tool Works, Inc. 51,106 2,834 Medtronic, Inc. 131,979 608 Ingersoll-Rand Company 24,028 5,217 Merck & Company, Inc. 241,443 504 ITT Corporation 29,953 150 Millipore Corporation # 10,522 300 Jacobs Engineering Group, Inc. # 22,932 800 Mylan Laboratories, Inc. 11,928 300 L-3 Communications Holdings, Inc. 33,249 400 Patterson Companies, Inc. # 12,816 862 Lockheed Martin Corporation 93,027 352 PerkinElmer, Inc. 8,761 300 Manitowoc Company, Inc. 11,436 16,581 Pfizer, Inc. 387,830 861 Masco Corporation 19,743 406 Quest Diagnostics, Inc. 20,024 301 Monster Worldwide, Inc. # 8,383 3,843 Schering-Plough Corporation 75,208 1,010 Norfolk Southern Corporation 54,934 912 St. Jude Medical, Inc. # 36,945 846 Northrop Grumman Corporation 67,139 508 Stryker Corporation 34,021 796 PACCAR, Inc. 37,348 1,190 Tenet Healthcare Corporation # 5,272 351 Pall Corporation 12,948 1,054 Thermo Electron Corporation # 54,270 328 Parker-Hannifin Corporation 22,176 3,132 UnitedHealth Group, Inc. 159,231 455 Pitney Bowes, Inc. 16,698 300 Varian Medical Systems, Inc. # 15,597 300 Precision Castparts Corporation 34,140 254 Waters Corporation # 14,592 501 R.R. Donnelley & Sons Company 17,480 301 Watson Pharmaceuticals, Inc. # 7,859 959 Raytheon Company 62,469 1,420 WellPoint, Inc. # 111,044 405 Robert Half International, Inc. 11,251 3,239 Wyeth * 128,912 454 Rockwell Automation, Inc. * 25,887 639 Zimmer Holdings, Inc. # 50,015 454 Rockwell Collins, Inc. 28,693 Total Health Care 200 Ryder System, Inc. 10,412 1,795 Southwest Airlines Company 21,055 Industrials (11.3% ) 300 Terex Corporation # 17,628 1,724 3M Company 137,317 604 Textron, Inc. 33,854 554 Allied Waste Industries, Inc. # 5,457 456 Trane, Inc. 20,420 202 Avery Dennison Corporation 10,468 1,240 Tyco International, Ltd. 48,806 1,874 Boeing Company 155,879 656 Union Pacific Corporation 82,020 658 Burlington Northern 2,584 United Parcel Service, Inc. 189,045 Santa Fe Corporation 56,930 2,422 United Technologies Corporation 177,799 500 C.H. Robinson Worldwide, Inc. 27,770 202 W.W. Grainger, Inc. 16,073 1,618 Caterpillar, Inc. 115,105 1,164 Waste Management, Inc. 37,760 405 Cintas Corporation 13,292 Total Industrials 504 Cooper Industries, Ltd. 22,448 1,108 CSX Corporation 53,716 Information Technology (15.1% ) 400 Cummins, Inc. 19,312 1,310 Adobe Systems, Inc. # 45,758 604 Danaher Corporation * 44,968 1,307 Advanced Micro Devices, Inc. # 9,985 1,110 Deere & Company 97,414 100 Affiliated Computer Services, Inc. # 4,875 554 Dover Corporation 22,359 851 Agilent Technologies, Inc. # 28,857 404 Eaton Corporation 33,435 300 Akamai Technologies, Inc. #* 9,060 1,922 Emerson Electric Company 97,714 759 Altera Corporation 12,820 303 Equifax, Inc. 11,238 810 Analog Devices, Inc. 22,972 500 Expeditors International of 2,120 Apple Computer, Inc. # 286,963 Washington, Inc. 23,645 3,402 Applied Materials, Inc. 60,964 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 70 Large Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Information Technology  continued 352 QLogic Corporation # $5,034 504 Autodesk, Inc. # $20,740 4,042 QUALCOMM, Inc. 171,462 1,365 Automatic Data Processing, Inc. 55,378 600 SanDisk Corporation # 15,270 507 BMC Software, Inc. # 16,244 1,999 Sun Microsystems, Inc. # 34,982 1,232 Broadcom Corporation # 27,203 2,036 Symantec Corporation # 36,505 865 CA, Inc. 19,056 1,160 Tellabs, Inc. # 7,911 194 CIENA Corporation # 5,263 502 Teradata Corporation # 11,958 14,714 Cisco Systems, Inc. # 360,493 454 Teradyne, Inc. # 4,980 403 Citrix Systems, Inc. # 13,952 3,298 Texas Instruments, Inc. 102,007 800 Cognizant Technology Solutions 500 Total System Services, Inc. 11,550 Corporation # 22,320 1,240 Tyco Electronics, Ltd. 41,924 404 Computer Sciences Corporation # 17,097 857 Unisys Corporation # 3,565 659 Compuware Corporation # 5,602 600 VeriSign, Inc. # 20,352 404 Convergys Corporation # 6,266 1,765 Western Union Company 39,536 3,733 Corning, Inc. 89,853 2,271 Xerox Corporation 34,973 5,376 Dell, Inc. # 107,735 806 Xilinx, Inc. 17,627 2,832 eBay, Inc. # 76,152 3,228 Yahoo!, Inc. # 61,913 808 Electronic Arts, Inc. # 38,275 Total Information Technology 1,312 Electronic Data Systems Corporation 26,371 5,015 EMC Corporation # 79,588 Materials (3.2% ) 500 Fidelity National Information 456 Air Products and Chemicals, Inc. 41,049 Services, Inc. 21,225 1,986 Alcoa, Inc. 65,737 480 Fiserv, Inc. # 24,658 151 Allegheny Technologies, Inc. 10,630 600 Google, Inc. # 338,580 151 Ashland, Inc. 6,875 6,207 Hewlett-Packard Company 271,556 302 Ball Corporation 13,859 14,149 Intel Corporation 299,959 202 Bemis Company, Inc. 5,490 3,248 International Business Machines 2,318 Dow Chemical Company 89,614 Corporation 348,640 2,129 E.I. du Pont de Nemours and Company 96,188 710 Intuit, Inc. # 21,790 201 Eastman Chemical Company 13,280 505 Jabil Circuit, Inc. 6,691 404 Ecolab, Inc. 19,493 530 JDS Uniphase Corporation # 5,517 839 Freeport-McMoRan Copper & Gold, Inc. 74,696 1,300 Juniper Networks, Inc. # 35,295 352 Hercules, Inc. 6,171 454 KLA-Tencor Corporation 18,968 201 International Flavors & Fragrances, Inc. 8,565 251 Lexmark International, Inc. # 9,089 1,119 International Paper Company 36,088 557 Linear Technology Corporation * 15,412 396 MeadWestvaco Corporation 11,088 1,708 LSI Corporation # 8,916 1,346 Monsanto Company 151,344 600 MEMC Electronic Materials, Inc. # 42,876 1,160 Newmont Mining Corporation 63,034 600 Microchip Technology, Inc. 19,146 604 Nucor Corporation * 34,911 1,766 Micron Technology, Inc. #* 12,415 354 Pactiv Corporation # 10,128 19,525 Microsoft Corporation 636,515 304 PPG Industries, Inc. 20,091 367 Molex, Inc. 8,823 808 Praxair, Inc. 65,375 5,451 Motorola, Inc. 62,850 306 Rohm and Haas Company 16,325 508 National Semiconductor Corporation 9,362 402 Sealed Air Corporation 10,512 908 Network Appliance, Inc. # 21,084 402 Sigma-Aldrich Corporation 19,963 909 Novell, Inc. # 5,781 200 Titanium Metals Corporation 4,348 253 Novellus Systems, Inc. # 6,011 251 United States Steel Corporation 25,630 1,365 NVIDIA Corporation # 33,565 251 Vulcan Materials Company 19,693 9,510 Oracle Corporation # 195,430 605 Weyerhaeuser Company 40,971 885 Paychex, Inc. 28,957 Total Materials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 71 Large Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Telecommunications Services (3.3% ) 2,964 Duke Energy Corporation $55,308 800 American Tower Corporation # $30,024 1,237 Dynegy, Inc. # 8,684 14,558 AT&T, Inc.  560,337 858 Edison International, Inc. 44,753 304 CenturyTel, Inc. 11,221 506 Entergy Corporation 54,739 707 Citizens Communications Company 8,109 1,564 Exelon Corporation 119,161 387 Embarq Corporation 17,531 658 FirstEnergy Corporation 46,863 3,736 Qwest Communications 906 FPL Group, Inc. 58,419 International, Inc. # 21,968 223 Integrys Energy Group, Inc. 10,842 6,841 Sprint Nextel Corporation 72,036 150 Nicor, Inc. 6,150 6,974 Verizon Communications, Inc. 270,870 575 NiSource, Inc. 10,919 1,089 Windstream Corporation 12,643 400 Pepco Holdings, Inc. 10,184 Total Telecommunications 860 PG&E Corporation 35,294 Services 301 Pinnacle West Capital Corporation 11,564 806 PPL Corporation 39,430 Utilities (3.4% ) 682 Progress Energy, Inc. 30,806 1,464 AES Corporation # 27,933 606 Public Service Enterprise Group, Inc. 58,176 352 Allegheny Energy, Inc. 19,286 400 Questar Corporation 20,364 403 Ameren Corporation 18,058 659 Sempra Energy 36,838 829 American Electric Power Company, Inc. 35,506 1,770 Southern Company 64,340 806 CenterPoint Energy, Inc. 12,904 504 TECO Energy, Inc. 8,402 502 CMS Energy Corporation 7,866 1,114 Xcel Energy, Inc. 23,160 657 Consolidated Edison, Inc. 28,632 Total Utilities 503 Constellation Energy Group, Inc. 47,262 1,458 Dominion Resources, Inc. 62,694 Total Common Stock 403 DTE Energy Company 17,188 (cost $26,454,637) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 72 Large Cap Index Fund-I Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (3.3%) Rate (+) Date Value 994,480 Thrivent Financial Securities Lending Trust 4.140% N/A $994,480 Total Collateral Held for Securities Loaned (cost $994,480) Shares or Principal Interest Maturity Amount Short-Term Investments (3.4%) Rate (+) Date Value $100,000 Federal National Mortgage Association  2.540% 5/16/2008 $99,256 958,022 Thrivent Money Market Fund 4.350 N/A 958,022 Total Short-Term Investments (cost $1,056,854) Total Investments (cost $28,505,971) 102.8% Other Assets and Liabilities, Net (2.8%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Mini-Futures 16 March 2008 $1,036,644 $1,103,680 $67,036 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At January 31, 2008, $99,256 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,265,569 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,071,396 Gross unrealized depreciation (4,198,883) Net unrealized appreciation (depreciation) $2,872,513 Cost for federal income tax purposes $28,505,971 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 73 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (63.7%) Value Shares Common Stock (63.7%) Value Consumer Discretionary (5.8% ) 14,550 Flowers Foods, Inc. $349,200 9,100 Advance Auto Parts, Inc. ± $324,688 14,800 General Mills, Inc. 808,228 8,300 Aeropostale, Inc. #~ 233,811 9,600 Hormel Foods Corporation 371,904 6,900 Best Buy Company, Inc.  336,789 22,166 Kraft Foods, Inc. 648,577 2,600 Black & Decker Corporation 188,604 40,900 Kroger Company 1,040,905 22,100 Carnival Corporation ± 983,229 8,300 Loews Corporation  Carolina Group 681,679 3,800 Centex Corporation 105,564 14,500 Longs Drug Stores Corporation 667,145 47,600 Coldwater Creek, Inc. #* 306,068 18,700 Pepsi Bottling Group, Inc. 651,695 14,500 Crocs, Inc. #* 504,455 25,300 PepsiCo, Inc. 1,725,207 8,400 D.R. Horton, Inc. 144,900 33,512 Procter & Gamble Company 2,210,116 60,100 DIRECTV Group, Inc. # 1,357,058 14,681 Reckitt Benckiser Group plc # 768,959 9,100 E.W. Scripps Company * 370,552 11,300 Safeway, Inc. 350,187 12,600 Fossil, Inc. # 428,148 11,500 Smithfield Foods, Inc. # 320,275 7,800 Genesco, Inc. #* 260,208 18,600 United Natural Foods, Inc. # 446,028 6,500 Gymboree Corporation # 248,430 20,400 Wal-Mart Stores, Inc. 1,037,952 15,100 Harley-Davidson, Inc. * 612,758 9,900 William Wrigley Jr. Company * 568,557 2,400 Harman International Industries, Inc. 111,768 Total Consumer Staples 25,100 Hasbro, Inc. 651,847 8,000 Home Depot, Inc. 245,360 Energy (7.6% ) 12,400 International Game Technology 529,108 21,900 Devon Energy Corporation  1,861,062 20,900 Johnson Controls, Inc. 739,233 27,100 Dril-Quip, Inc. # 1,315,434 14,800 Kohls Corporation # 675,472 33,186 Exxon Mobil Corporation ± 2,867,270 4,100 Lennar Corporation * 84,460 56,500 Halliburton Company * 1,874,105 24,400 McDonalds Corporation 1,306,620 39,300 Noble Corporation 1,720,161 15,200 McGraw-Hill Companies, Inc. 649,952 25,900 Occidental Petroleum Corporation 1,757,833 2,000 Mohawk Industries, Inc. #* 159,840 780 Patriot Coal Corporation # 31,005 5,400 Newell Rubbermaid, Inc. 130,248 7,600 Peabody Energy Corporation 410,552 69,400 News Corporation 1,311,660 81,100 Petrohawk Energy Corporation # 1,277,325 9,800 Nordstrom, Inc. 381,220 19,900 Petroleo Brasileiro SA ADR * 2,211,686 6,200 Pulte Homes, Inc. * 101,308 23,800 Petroleum Development Corporation # 1,368,500 20,800 Ross Stores, Inc. 606,320 46,051 Sunoco, Inc. 2,864,372 8,700 Target Corporation 483,546 22,700 Total SA ADR 1,652,106 29,300 TJX Companies, Inc. 924,708 38,500 Willbros Group, Inc. #* 1,282,820 13,000 Tween Brands, Inc. #* 416,390 Total Energy 16,300 Viacom, Inc. # 631,788 16,500 Yum! Brands, Inc. 563,640 Financials (11.3% ) Total Consumer Discretionary 6,700 Affiliated Managers Group, Inc. #* 658,677 18,600 AFLAC, Inc.  1,140,738 Consumer Staples (6.8% ) 13,000 Allstate Corporation ± 640,510 10,200 Alberto-Culver Company ~ 273,258 2,200 AMB Property Corporation  111,320 21,500 Altria Group, Inc.  1,630,130 23,200 American Express Company ± 1,144,224 14,700 Avon Products, Inc.  514,794 5,600 American Financial Realty Trust 46,088 9,100 Cadbury Schweppes plc ADR ~ 403,767 35,062 American International Group, Inc. ± 1,934,020 27,600 Coca-Cola Company  1,633,092 2,401 Apartment Investment & 21,800 Constellation Brands, Inc. #~ 455,620 Management Company 95,180 34,795 CVS/Caremark Corporation ~ 1,359,441 13,200 Axis Capital Holdings, Ltd. 528,528 7,100 Diageo plc ADR 573,041 54,600 Bank of America Corporation ±~ 2,421,510 18,600 Elizabeth Arden, Inc. # 372,930 16,600 Bank of New York Mellon Corporation ~ 774,058 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 74 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (63.7%) Value Shares Common Stock (63.7%) Value Financials  continued 3,800 UDR, Inc. * $86,754 2,363 CapitalSource, Inc. * $38,777 19,900 Wachovia Corporation 774,707 28,000 Center Financial Corporation ~ 324,240 2,300 Weingarten Realty Investors 77,326 14,000 Chubb Corporation  725,060 41,200 Wells Fargo & Company * 1,401,212 900 CME Group, Inc. ± 557,010 11,300 Westamerica Bancorporation * 559,576 25,700 Colonial BancGroup, Inc. * 403,490 8,900 Zions Bancorporation 487,186 8,775 Commerce Bancshares, Inc. ~ 389,698 Total Financials 9,800 Cullen/Frost Bankers, Inc. ~ 533,512 1,800 Developers Diversified Health Care (8.5% ) Realty Corporation 74,070 9,800 Aetna, Inc. ± 521,948 22,100 E*TRADE Financial Corporation #* 109,837 533 Amedisys, Inc. # 22,736 12,900 East West Bancorp, Inc. 310,374 3,400 AmerisourceBergen Corporation ~ 158,610 18,400 Encore Bancshares, Inc. # 349,784 19,100 Beckman Coulter, Inc. 1,270,150 12,000 Endurance Specialty Holdings, Ltd. 486,240 25,400 BioMarin Pharmaceutical, Inc. #* 941,324 300 Entertainment Properties Trust 14,850 14,800 C.R. Bard, Inc. 1,429,236 3,700 Equity Residential REIT 138,417 6,000 Cardinal Health, Inc. ~ 347,820 1,300 Essex Property Trust, Inc. 134,693 13,700 Cephalon, Inc. #* 899,131 13,500 Federal Home Loan 7,200 CIGNA Corporation ~ 353,952 Mortgage Corporation 410,265 38,800 Conceptus, Inc. # 631,664 9,500 Federal National Mortgage Association 321,670 1,400 Covance, Inc. # 116,424 7,400 Franklin Resources, Inc. 771,302 5,700 Coventry Health Care, Inc. #~ 322,506 7,300 Goldman Sachs Group, Inc. 1,465,621 21,700 Dentsply International, Inc. 896,427 7,600 Hartford Financial Services Group, Inc. 613,852 100,300 Dexcom, Inc. #* 843,523 13,500 HCC Insurance Holdings, Inc. 376,110 7,700 Express Scripts, Inc. # 519,673 3,300 Hospitality Properties Trust 112,035 20,900 Gilead Sciences, Inc. # 954,921 64,900 J.P. Morgan Chase & Company 3,085,995 44,900 Hansen Medical, Inc. # 802,812 400 Kilroy Realty Corporation 19,612 2,000 Health Net, Inc. # 92,980 1 Lincoln National Corporation 53 1,700 Henry Schein, Inc. # 98,821 2,300 Mack-Cali Realty Corporation 81,696 31,700 Hospira, Inc. # 1,303,187 15,300 Merrill Lynch & Company, Inc. 862,920 3,100 Humana, Inc. # 248,930 21,600 MGIC Investment Corporation * 399,600 10,500 ImClone Systems, Inc. # 456,435 18,400 Morgan Stanley 909,512 7,700 IMS Health, Inc. 183,953 62,300 New York Community Bancorp, Inc. * 1,155,665 2,300 Laboratory Corporation of America 9,500 Northern Trust Corporation 696,920 Holdings # 169,924 6,800 Nymex Holdings, Inc. * 782,000 25,100 Masimo Corporation # 895,819 100 Parkway Properties, Inc. 3,592 5,000 McKesson Corporation 313,950 2,400 Plum Creek Timber Company, Inc. 100,200 10,156 Medco Health Solutions, Inc. # 508,612 64,800 PMI Group, Inc. * 615,600 3,600 Millipore Corporation # 252,540 8,000 PNC Financial Services Group, Inc. 524,960 62,100 Mylan Laboratories, Inc. 925,911 6,500 Portfolio Recovery Associates, Inc. * 236,340 22,200 NuVasive, Inc. #* 874,902 2,700 ProLogis Trust 160,245 2,100 Omnicare, Inc. 46,494 7,600 Prudential Financial, Inc. 641,212 2,300 Patterson Companies, Inc. #± 73,692 2,940 Public Storage, Inc. 230,055 283 PharMerica Corporation # 4,200 2,400 Rayonier, Inc. REIT 101,568 100 Psychiatric Solutions, Inc. # 3,017 9,300 Security Capital Assurance, Ltd. * 29,574 2,700 Quest Diagnostics, Inc. * 133,164 3,000 Simon Property Group, Inc. 268,140 47,900 Schering-Plough Corporation 937,403 100 Sovran Self Storage, Inc. 3,962 42,100 SenoRx, Inc. # 374,690 22,800 U.S. Bancorp *~ 774,060 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 75 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (63.7%) Value Shares Common Stock (63.7%) Value Health Care  continued 22,700 Apple Computer, Inc. #±~ $3,072,672 21,900 Shire Pharmaceuticals Group plc ADR $1,179,315 29,600 Applied Materials, Inc.  530,432 19,600 STERIS Corporation 485,688 8,700 Arrow Electronics, Inc. #~ 297,714 8,400 Thermo Electron Corporation # 432,516 19,400 Automatic Data Processing, Inc.  787,058 5,200 United Therapeutics Corporation # 436,696 32,800 China GrenTech Corporation, 15,940 UnitedHealth Group, Inc. 810,390 Ltd. ADR # 233,536 47,300 Vertex Pharmaceuticals, Inc. #* 963,028 4,000 CIENA Corporation # 108,520 10,700 WellPoint, Inc. # 836,740 87,100 Cisco Systems, Inc. #± 2,133,950 13,600 Zimmer Holdings, Inc. # 1,064,472 16,900 Commvault Systems, Inc. #~ 314,678 Total Health Care 25,100 Corning, Inc.  604,157 24,500 eBay, Inc. #± 658,805 Industrials (7.7% ) 50,800 EMC Corporation # 806,196 22,600 3M Company 1,800,090 10,200 F5 Networks, Inc. # 240,006 250 Allegiant Travel Company # 7,820 15,500 FormFactor, Inc. #* 375,410 22,800 American Commercial Lines, Inc. #* 461,928 2,670 Google, Inc. # 1,506,681 19,800 American Reprographics Company #* 311,454 16,100 Ingram Micro, Inc. # 286,258 35,700 BE Aerospace, Inc. #~ 1,378,377 11,500 Insight Enterprises, Inc. # 198,605 10,000 C.H. Robinson Worldwide, Inc.  555,400 73,700 Integrated Device Technology, Inc. # 549,065 6,200 Canadian National Railway Company ~ 312,542 99,500 Intel Corporation ± 2,109,400 8,700 Chicago Bridge and Iron Company ~ 387,063 35,200 Intersil Corporation 810,656 16,600 Danaher Corporation * 1,235,870 28,100 Ixia # 207,940 16,000 Emerson Electric Company ± 813,440 20,000 Juniper Networks, Inc. # 543,000 53,500 Federal Signal Corporation 620,065 51,200 Microsoft Corporation 1,669,120 5,900 Flowserve Corporation 484,508 7,600 NAVTEQ Corporation # 561,640 15,100 FTI Consulting, Inc. #* 835,181 16,600 Network Appliance, Inc. # 385,452 65,200 General Electric Company 2,308,732 28,600 Nokia Oyj ADR ± 1,056,770 15,700 Hub Group, Inc. # 457,341 42,000 Novell, Inc. # 267,120 16,600 Ingersoll-Rand Company 656,032 32,650 NVIDIA Corporation # 802,864 18,300 Interline Brands, Inc. # 363,438 20,000 ON Semiconductor Corporation #* 129,600 25,200 JB Hunt Transport Services, Inc. * 783,720 56,300 Oracle Corporation # 1,156,965 13,500 Kaydon Corporation 589,815 15,900 Paychex, Inc. 520,248 14,200 Kirby Corporation # 652,916 72,400 Powerwave Technologies, Inc. #* 275,120 5,800 Manpower, Inc. 326,308 18,300 QUALCOMM, Inc. 776,286 14,800 McDermott International, Inc. # 698,264 3,500 Research in Motion, Ltd. # 328,580 44,200 Pall Corporation 1,630,538 800 SAIC, Inc. # 15,120 3,000 Precision Castparts Corporation 341,400 32,900 Tellabs, Inc. # 224,378 10,700 Rockwell Collins, Inc. 676,240 35,600 Texas Instruments, Inc. 1,101,108 26,400 Roper Industries, Inc. * 1,476,288 107,100 TIBCO Software, Inc. #* 796,824 12,700 Trane, Inc. 568,706 19,400 Verifone Holdings, Inc. #* 379,658 11,300 URS Corporation #~ 496,070 2,477 Verigy, Ltd. # 51,720 26,700 Waste Management, Inc. 866,148 15,700 VeriSign, Inc. # 532,544 16,700 Watsco, Inc. * 615,896 Total Information Technology Total Industrials Materials (2.4% ) Information Technology (9.7% ) 9,900 Air Products and Chemicals, Inc. ± 891,198 14,500 Accenture, Ltd. 501,990 375 Arkema ADR # 21,094 16,500 Adobe Systems, Inc. #± 576,345 16,000 Dow Chemical Company ± 618,560 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 76 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Shares Common Stock (63.7%) Value Shares Common Stock (63.7%) Value Materials  continued 20,216 Duke Energy Corporation $377,231 15,200 E.I. du Pont de Nemours and Company $686,736 7,000 Edison International, Inc. 365,120 8,700 FMC Corporation ± 462,492 4,600 Entergy Corporation 497,628 15,300 Freeport-McMoRan Copper & 14,000 Exelon Corporation 1,066,660 Gold, Inc. 1,362,159 7,100 FirstEnergy Corporation 505,662 8,900 Lubrizol Corporation 468,229 7,200 PG&E Corporation 295,488 21,800 Pactiv Corporation # 623,698 7,700 PPL Corporation 376,684 15,500 Praxair, Inc. 1,254,105 5,700 Progress Energy, Inc. 257,469 15,900 Silgan Holdings, Inc. 753,024 5,600 Public Service Enterprise Group, Inc. 537,600 Total Materials 4,200 Questar Corporation 213,822 5,700 Sempra Energy 318,630 Telecommunications Services (1.4% ) 2,500 Wisconsin Energy Corporation 113,825 60,500 AT&T, Inc. ±~ 2,328,645 8,700 Xcel Energy, Inc. ± 180,873 9,200 NII Holdings, Inc. # 392,472 Total Utilities 50,100 Sprint Nextel Corporation 527,553 22,500 Verizon Communications, Inc. 873,900 Total Common Stock Total Telecommunications (cost $172,650,756) Services Utilities (2.5% ) 12,600 AES Corporation #~ 240,408 Preferred Stock/ 4,400 Ameren Corporation ~ 197,164 Shares Equity-Linked Securities (0.1%) Value 8,500 American Electric Power 5,025 Allegro Investment Corporation SA TGT Company, Inc. ± 364,055 Convertible #¿ ≤ $255,653 5,400 Consolidated Edison, Inc. ~ 235,332 Total Preferred Stock/Equity- 4,000 Constellation Energy Group, Inc. ~ 375,840 Linked Securities 15,000 Dominion Resources, Inc. 645,000 (cost $250,003) 3,900 DTE Energy Company 166,335 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 77 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.7%) Rate Date Value Asset-Backed Securities (6.2%) $1,000,000 Americredit Automobile Receivables Trust ± 4.620% 2/6/2008 $987,354 403,816 Bear Stearns Asset-Backed Securities, Inc. ± 3.616 2/25/2008 402,716 573,823 Bear Stearns Mortgage Funding Trust ~ 3.516 2/25/2008 259,604 1,000,000 Chase Funding Issuance Trust  4.960 9/17/2012 1,031,727 750,000 Citibank Credit Card Issuance Trust  5.650 9/20/2019 754,043 1,061,290 Countrywide Asset-Backed Certificates ± 5.549 4/25/2036 1,038,190 1,000,000 DaimlerChrysler Master Owner Trust ~ 4.286 2/15/2008 1,000,142 1,000,000 Discover Card Master Trust ~ 5.650 3/16/2020 1,014,794 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  3.486 2/25/2008 971,028 766,651 First Horizon ABS Trust  3.506 2/25/2008 644,040 1,000,000 Ford Credit Floor Plan Master Owner Trust ± 4.416 2/15/2008 979,931 1,000,000 GE Dealer Floorplan Master Note Trust ± 3.974 2/20/2008 1,000,431 1,000,000 GMAC Mortgage Corporation Loan Trust  3.446 2/25/2008 994,891 1,100,000 GMAC Mortgage Corporation Loan Trust  3.466 2/25/2008 1,095,964 508,288 Green Tree Financial Corporation 6.330 11/1/2029 513,185 700,000 Merna Re, Ltd.  ≤ 6.580 3/31/2008 691,600 270,991 National Collegiate Student Loan Trust  3.436 2/25/2008 271,105 140,535 Popular ABS Mortgage Pass-Through Trust 4.000 12/25/2034 139,532 1,500,000 Renaissance Home Equity Loan Trust  5.608 5/25/2036 1,504,713 359,782 Residential Asset Securities Corporation 4.160 7/25/2030 358,856 722,526 Residential Funding Mortgage Securities II  3.506 2/25/2008 684,948 207,556 SLM Student Loan Trust  3.341 4/25/2008 207,610 1,000,000 Textron Financial Floorplan Master Note Trust  ≤ 4.439 2/13/2008 1,000,115 887,028 Wachovia Asset Securitization, Inc.  ≤ 3.516 2/25/2008 768,024 Total Asset-Backed Securities Basic Materials (0.3% ) 300,000 Alcan, Inc. ~ 5.000 6/1/2015 295,298 500,000 Precision Castparts Corporation ± 5.600 12/15/2013 544,718 Total Basic Materials Capital Goods (0.8% ) 310,000 Caterpillar Financial Services Corporation ± 5.850 9/1/2017 327,436 275,000 Goodrich Corporation 6.290 7/1/2016 293,450 500,000 John Deere Capital Corporation ~ 5.350 1/17/2012 522,081 120,000 Lockheed Martin Corporation 6.150 9/1/2036 124,113 750,000 Oakmont Asset Trust≤ 4.514 12/22/2008 756,520 350,000 United Technologies Corporation 4.875 5/1/2015 353,010 Total Capital Goods Collateralized Mortgage Obligations (1.9% ) 1,184,376 Banc of America Mortgage Securities, Inc.  4.803 9/25/2035 1,197,040 732,707 HomeBanc Mortgage Trust 5.993 4/25/2037 743,175 745,922 J.P. Morgan Alternative Loan Trust 5.796 3/25/2036 709,656 1,049,833 Merrill Lynch Mortgage Investors, Inc. 4.875 6/25/2035 1,062,569 750,214 Thornburg Mortgage Securities Trust  3.466 2/25/2008 745,813 756,845 Thornburg Mortgage Securities Trust  3.486 2/25/2008 728,843 438,550 Zuni Mortgage Loan Trust  3.506 2/25/2008 419,676 Total Collateralized Mortgage Obligations The accompanying Notes to Schedule of Investments are an integral part of this schedule. 78 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.7%) Rate Date Value Commercial Mortgage-Backed Securities (6.2% ) $581,452 Banc of America Commercial Mortgage, Inc. ± 4.037% 11/10/2039 $577,420 1,500,000 Bear Stearns Commercial Mortgage Securities, Inc.  4.386 2/15/2008 1,440,890 1,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 4.487 2/11/2041 982,516 500,000 Bear Stearns Commercial Mortgage Securities, Inc. 5.835 9/11/2042 475,640 45,813 Citigroup Commercial Mortgage Trust  ≤ 4.306 2/15/2008 44,276 30,022 Commercial Mortgage Pass-Through Certificates  ≤ 4.336 2/15/2008 29,983 1,000,000 Commercial Mortgage Pass-Through Certificates  ≤ 4.366 2/15/2008 963,768 1,500,000 Commercial Mortgage Pass-Through Certificates  ≤ 4.416 2/15/2008 1,439,666 1,500,000 Credit Suisse Mortgage Capital Certificates ~ ≤ 4.406 2/15/2008 1,446,206 1,500,000 Crown Castle International Corporation ± ≤ 5.245 11/15/2036 1,519,020 916,014 First Union National Bank Commercial Mortgage Trust ~ 7.390 12/15/2031 951,475 1,250,000 Greenwich Capital Commercial Funding Corporation  5.867 12/10/2049 1,193,294 1,000,000 GS Mortgage Securities Corporation II  4.670 2/6/2008 940,497 875,000 J.P. Morgan Chase Commercial Mortgage Securities 5.882 2/15/2051 885,166 978,737 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 974,734 1,000,000 Merrill Lynch Mortgage Trust 5.266 1/12/2044 941,477 1,025,837 Morgan Stanley Capital I, Inc. ± 6.210 11/15/2031 1,029,909 1,000,000 TIAA Real Estate CDO, Ltd. 5.816 8/15/2039 1,009,143 875,000 Wachovia Bank Commercial Mortgage Trust 5.765 7/15/2045 882,064 498,498 Washington Mutual Asset Securities Corporation≤ 3.830 1/25/2035 490,655 Total Commercial Mortgage-Backed Securities Communications Services (0.8% ) 125,000 AT&T, Inc. ~ 6.500 9/1/2037 127,446 150,000 British Telecom plc ± 9.125 12/15/2030 196,476 330,000 Comcast Corporation ± 5.875 2/15/2018 329,720 140,000 New Cingular Wireless Services, Inc.  8.750 3/1/2031 175,752 125,000 News America, Inc. 6.400 12/15/2035 123,367 220,000 Rogers Cable, Inc. 5.500 3/15/2014 216,785 280,000 Rogers Cable, Inc. 6.750 3/15/2015 293,869 40,000 Rogers Cable, Inc. 8.750 5/1/2032 50,026 225,000 Sprint Capital Corporation 6.900 5/1/2019 205,655 350,000 Telecom Italia Capital SA 5.250 11/15/2013 351,580 245,000 Verizon Communications, Inc. 5.550 2/15/2016 249,985 Total Communications Services Consumer Cyclical (0.5% ) 375,000 Ford Motor Credit Company 6.625 6/16/2008 374,303 275,000 JC Penney Corporation, Inc. 5.750 2/15/2018 258,236 250,000 Nissan Motor Acceptance Corporation 4.625 3/8/2010 256,676 315,000 Nissan Motor Acceptance Corporation≤ 5.625 3/14/2011 331,697 230,000 Walmart Stores, Inc. 5.875 4/5/2027 226,472 Total Consumer Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 79 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.7%) Rate Date Value Consumer Non-Cyclical (0.9% ) $400,000 Abbott Laboratories  5.150% 11/30/2012 $421,558 170,000 Archer-Daniels-Midland Company ~ 6.450 1/15/2038 176,429 230,000 Baxter International, Inc. ± 5.900 9/1/2016 243,621 250,000 Johnson & Johnson Company 5.950 8/15/2037 270,958 200,000 Kroger Company 6.400 8/15/2017 212,596 375,000 PepsiCo, Inc. 4.650 2/15/2013 389,303 300,000 Schering-Plough Corporation 6.000 9/15/2017 309,344 200,000 Tesco plc ≤ 5.500 11/15/2017 203,218 150,000 UnitedHealth Group, Inc. ≤ 6.500 6/15/2037 145,405 250,000 Wyeth ± 6.950 3/15/2011 266,633 100,000 Wyeth 5.950 4/1/2037 98,628 Total Consumer Non-Cyclical Energy (0.4% ) 265,000 Nexen, Inc. 5.650 5/15/2017 263,164 375,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ≤ 5.298 9/30/2020 365,441 125,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 124,238 220,000 Transocean, Inc. 6.000 3/15/2018 225,581 Total Energy Financials (5.3% ) 250,000 American Express Company ~ 6.150 8/28/2017 258,112 230,000 American International Group, Inc. ~ 6.250 3/15/2037 200,949 25,000 BAC Capital Trust XI 6.625 5/23/2036 24,660 125,000 Bank of America Corporation ~ 5.750 12/1/2017 128,610 600,000 Bank of America Corporation 8.000 1/30/2018 623,250 200,000 Bear Stearns Companies, Inc. ~ 6.400 10/2/2017 189,859 110,000 Capital One Capital III ~ 7.686 8/15/2036 83,260 350,000 Capmark Financial Group, Inc. ~ ≤ 5.875 5/10/2012 256,056 100,000 Capmark Financial Group, Inc. ~ ≤ 6.300 5/10/2017 70,057 325,000 CIT Group, Inc. ~ 7.625 11/30/2012 320,468 375,000 Corestates Capital Trust I ± ≤ 8.000 12/15/2026 388,485 400,000 Countrywide Financial Corporation, Convertible ± ≤ 0.758 4/15/2008 364,960 200,000 General Electric Capital Corporation 5.720 8/22/2011 203,409 555,000 General Electric Capital Corporation 4.375 3/3/2012 559,396 120,000 General Electric Capital Corporation 5.625 9/15/2017 123,859 130,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 113,656 500,000 General Motors Acceptance Corporation, LLC 6.000 12/15/2011 421,614 450,000 Goldman Sachs Group, Inc. 5.125 1/15/2015 454,610 150,000 Goldman Sachs Group, Inc. 6.750 10/1/2037 147,158 500,000 Goldman Sachs Group, Inc., Convertible 1.000 1/31/2015 499,335 165,000 HSBC Holdings plc 6.500 5/2/2036 162,256 390,000 International Lease Finance Corporation 5.750 6/15/2011 403,786 375,000 iStar Financial, Inc. 5.850 3/15/2017 310,933 300,000 J.P. Morgan Chase Bank NA 5.875 6/13/2016 306,424 425,000 Keybank National Association 5.500 9/17/2012 441,265 500,000 KeyCorp ± 4.700 5/21/2009 504,062 500,000 Lehman Brothers Holdings, Inc. 5.250 2/6/2012 497,956 135,000 Lehman Brothers Holdings, Inc. 7.000 9/27/2027 136,825 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 80 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.7%) Rate Date Value Financials  continued $200,000 Liberty Property, LP 5.500% 12/15/2016 $183,716 250,000 Lincoln National Corporation 7.000 5/17/2016 248,633 325,000 Merrill Lynch & Company, Inc. § 5.450 2/5/2013 325,505 215,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 204,983 150,000 Morgan Stanley 5.950 12/28/2017 151,422 210,000 Morgan Stanley 6.250 8/9/2026 207,455 500,000 Morgan Stanley, Convertible 1.000 1/28/2015 506,555 375,000 Nationwide Health Properties, Inc. 6.250 2/1/2013 395,624 525,000 ProLogis ± 5.500 4/1/2012 525,407 225,000 Prudential Financial, Inc. 6.100 6/15/2017 231,238 100,000 Prudential Financial, Inc. 5.700 12/14/2036 90,708 300,000 Reinsurance Group of America, Inc. 5.625 3/15/2017 294,518 235,000 Residential Capital Corporation ± 8.000 4/17/2013 145,700 350,000 Royal Bank of Scotland Group plc ≤ 6.990 10/5/2017 350,091 200,000 Santander Perpetual SA Unipersonal ≤ 6.671 10/24/2017 202,633 500,000 Simon Property Group, LP ± 4.600 6/15/2010 499,531 275,000 Simon Property Group, LP 5.375 6/1/2011 272,524 335,000 Student Loan Marketing Corporation 4.500 7/26/2010 308,450 275,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 266,024 105,000 Travelers Companies, Inc. 6.250 6/15/2037 102,644 285,000 Wachovia Bank NA 4.875 2/1/2015 276,520 495,000 Wachovia Capital Trust III 5.800 3/15/2011 391,050 55,000 Washington Mutual Preferred Funding ≤ 6.665 12/15/2016 38,225 600,000 Washington Mutual Preferred Funding II ≤ 6.895 6/15/2012 411,000 225,000 Wells Fargo & Company 4.375 1/31/2013 224,939 200,000 Wells Fargo & Company 5.625 12/11/2017 205,535 220,000 Willis North America, Inc. 6.200 3/28/2017 223,971 Total Financials Foreign (0.3% ) 500,000 Corporacion Andina de Fomento 5.750 1/12/2017 487,855 375,000 Korea Development Bank 5.300 1/17/2013 381,561 Total Foreign Mortgage-Backed Securities (11.3% ) 11,725,000 Federal National Mortgage Association Conventional 30-Yr. Pass-Through § 5.500 2/1/2038 11,878,891 12,375,000 Federal National Mortgage Association Conventional 30-Yr. Pass-Through § 6.000 2/1/2038 12,695,981 8,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass-Through § 6.500 2/1/2038 8,821,402 Total Mortgage-Backed Securities Technology (0.2% ) 500,000 International Business Machines Corporation 5.700 9/14/2017 525,248 Total Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 81 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.7%) Rate Date Value Transportation (0.8% ) $175,000 Burlington Northern Santa Fe Corporation ± 7.000% 12/15/2025 $184,719 350,000 Continental Airlines, Inc. ± 5.983 4/19/2022 319,713 450,000 Delta Air Lines, Inc. ~ 7.111 9/18/2011 447,750 344,257 FedEx Corporation ~ 6.720 1/15/2022 377,436 625,000 Southwest Airlines Company 6.150 8/1/2022 635,938 450,000 Union Pacific Corporation ~ 6.125 1/15/2012 479,013 Total Transportation U.S. Government (4.8% ) 1,000,000 Federal Home Loan Bank Discount Notes * 4.625 10/10/2012 1,054,058 750,000 Federal Home Loan Mortgage Corporation * 5.000 12/14/2018 772,272 210,000 U.S. Treasury Bonds * 4.750 2/15/2037 223,716 6,875,000 U.S. Treasury Notes  4.875 2/15/2012 7,484,084 450,000 U.S. Treasury Notes * 4.250 8/15/2013 480,340 515,000 U.S. Treasury Notes * 4.125 5/15/2015 541,072 3,344,400 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 3,565,966 Total U.S. Government Utilities (1.0% ) 300,000 CenterPoint Energy Resources Corporation  6.125 11/1/2017 308,584 245,000 Cleveland Electric Illuminating Company ± 5.700 4/1/2017 243,497 220,000 Commonwealth Edison Company ± 5.400 12/15/2011 224,146 300,000 Exelon Corporation ~ 6.750 5/1/2011 316,342 225,000 ITC Holdings Corporation ≤ 6.050 1/31/2018 224,398 225,000 MidAmerican Energy Holdings Company 6.500 9/15/2037 232,464 175,000 Plains All American Pipeline, LP/PAA Finance Corporation 6.650 1/15/2037 174,100 445,900 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 472,432 230,000 PSI Energy, Inc. ± 5.000 9/15/2013 231,587 350,000 Union Electric Company 6.400 6/15/2017 373,148 145,000 Virginia Electric & Power Company 6.000 1/15/2036 143,983 Total Utilities Total Long-Term Fixed Income (cost $122,160,172) Strike Expiration Contracts Options Purchased (0.1%) Price Date Value 150 Call on U.S. Treasury Bond Futures $115.50 5/23/2008 $328,125 55 Call on U.S. Treasury Bond Futures 120.50 5/23/2008 31,797 Total Options Purchased (cost $619,990) Interest Maturity Shares Collateral Held for Securities Loaned (10.0%) Rate (+) Date Value 29,562,904 Thrivent Financial Securities Lending Trust 4.140% N/A $29,562,904 Total Collateral Held for Securities Loaned (cost $29,562,904) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 82 Balanced Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (6.1%) Rate (+) Date Value 17,831,922 Thrivent Money Market Fund 4.350% N/A $17,831,922 Total Short-Term Investments (at amortized cost) Total Investments (cost $343,075,747) 121.7% Other Assets and Liabilities, Net (21.7%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 40 March 2008 $4,453,013 $4,520,000 $66,987 10-Yr. U.S. Treasury Bond Futures (135) March 2008 (15,208,475) (15,757,031) (548,556) EURO Foreign Exchange Currency Futures (3) March 2008 (550,560) (557,213) (6,653) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling.  At January 31, 2008, $762,016 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $25,278,555 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. ¿ These securities are Equity-Linked Structured Securities. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of January 31, 2008, the value of these investments was $13,619,846 or 4.6% of total net assets. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $30,353,320 Gross unrealized depreciation (15,173,729) Net unrealized appreciation (depreciation) $15,179,591 Cost for federal income tax purposes $343,075,747 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 83 High Yield Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Bank Loans (2.1%) Rate Date Value Technology (1.3% ) $3,206,963 First Data Corporation, Term Loan 7.630% 9/24/2014 $2,902,910 1,113,284 Flextronics Semiconductor, Ltd., Term Loan 7.455 10/1/2012 1,085,452 3,874,219 Flextronics Semiconductor, Ltd., Term Loan 7.394 10/1/2014 3,743,464 Total Technology Utilities (0.8% ) 4,937,625 Energy Future Holdings, Term Loan 8.396 10/10/2014 4,490,177 Total Utilities Total Bank Loans (cost $12,966,893) Principal Interest Maturity Amount Long-Term Fixed Income (91.9%) Rate Date Value Basic Materials (8.7% ) $1,610,000 Aleris International, Inc. 9.000% 12/15/2014 $1,255,800 2,070,000 Aleris International, Inc. 10.000 12/15/2016 1,454,175 2,585,000 Arch Western Finance, LLC * 6.750 7/1/2013 2,500,988 1,517,000 Buckeye Technologies, Inc. 8.000 10/15/2010 1,501,830 2,360,000 Domtar, Inc. 7.125 8/15/2015 2,271,500 2,155,000 Drummond Company, Inc. ≤ 7.375 2/15/2016 1,961,050 2,965,000 FMG Finance, Pty., Ltd. ≤ 10.625 9/1/2016 3,365,275 3,025,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 3,214,062 1,400,000 Georgia-Pacific Corporation 8.125 5/15/2011 1,400,000 1,805,000 Georgia-Pacific Corporation≤ 7.125 1/15/2017 1,719,262 3,540,000 Graphic Packaging International Corporation 9.500 8/15/2013 3,336,450 2,965,000 Griffin Coal Mining Company, Pty., Ltd. ≤ 9.500 12/1/2016 2,438,712 2,620,000 Huntsman International, LLC 7.875 11/13/2014 2,724,800 1,300,000 Jefferson Smurfit Corporation 8.250 10/1/2012 1,248,000 2,990,000 Mosaic Global Holdings, Inc., Convertible ≤ 7.625 12/1/2014 3,229,200 4,140,000 Nell AF SARL ≤ 8.375 8/15/2015 3,125,700 1,270,000 NewPage Corporation ≤ 10.000 5/1/2012 1,263,650 3,540,000 Peabody Energy Corporation 6.875 3/15/2013 3,513,450 1,380,000 PNA Group, Inc. 10.750 9/1/2016 1,242,000 860,000 PNA Intermediate Holdings Corporation  ≤ 11.869 2/15/2008 778,300 1,840,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 1,706,600 1,460,000 Southern Copper Corporation 7.500 7/27/2035 1,481,024 3,200,000 Terra Capital, Inc. 7.000 2/1/2017 3,144,000 Total Basic Materials Capital Goods (8.1% ) 3,610,000 Allied Waste North America, Inc.  7.875 4/15/2013 3,655,125 1,300,000 Ashtead Capital, Inc. ≤ 9.000 8/15/2016 1,085,500 2,155,000 Ball Corporation 6.625 3/15/2018 2,122,675 2,135,000 Berry Plastics Holding Corporation 8.875 9/15/2014 1,894,812 2,890,000 Case New Holland, Inc. 7.125 3/1/2014 2,882,775 1,830,000 Crown Americas, Inc. 7.625 11/15/2013 1,843,725 1,830,000 Crown Americas, Inc. 7.750 11/15/2015 1,862,025 1,650,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 1,530,375 860,000 General Cable Corporation 7.125 4/1/2017 819,150 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 84 High Yield Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.9%) Rate Date Value Capital Goods  continued $1,630,000 Graham Packaging Company, Inc. 9.875% 10/15/2014 $1,377,350 850,000 Legrand SA 8.500 2/15/2025 989,491 2,890,000 Mueller Water Products, Inc. 7.375 6/1/2017 2,456,500 1,760,000 Norcraft Companies, LP/Norcraft Finance Corporation * 9.000 11/1/2011 1,751,200 1,230,000 Owens-Brockway Glass Container, Inc. * 8.250 5/15/2013 1,273,050 4,320,000 Owens-Illinois, Inc. * 7.500 5/15/2010 4,352,400 3,055,000 Plastipak Holdings, Inc. ≤ 8.500 12/15/2015 2,871,700 2,385,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 2,152,462 3,535,000 Rental Services Corporation * 9.500 12/1/2014 2,995,912 2,170,000 SPX Corporation ≤ 7.625 12/15/2014 2,224,250 3,055,000 TransDigm, Inc. 7.750 7/15/2014 3,070,275 890,000 United Rentals North America, Inc. 6.500 2/15/2012 818,800 2,760,000 United Rentals North America, Inc. 7.000 2/15/2014 2,214,900 Total Capital Goods Communications Services (15.8% ) 4,250,000 American Tower Corporation ≤ 7.000 10/15/2017 4,207,500 2,160,000 Block Communications, Inc. ≤ 8.250 12/15/2015 2,095,200 2,200,000 CCH II, LLC/CCH II Capital Corporation * 10.250 10/1/2013 2,035,000 2,160,000 Centennial Communications Corporation * 8.125 2/1/2014 2,030,400 2,210,000 Charter Communications Holdings II, LLC 10.250 9/15/2010 2,093,975 4,790,000 Charter Communications Holdings, LLC 8.750 11/15/2013 4,454,700 2,915,000 Citizens Communications Company 9.250 5/15/2011 3,104,475 1,120,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 1,142,400 5,845,000 Idearc, Inc. 8.000 11/15/2016 5,231,275 2,820,000 Intelsat Bermuda, Ltd.  7.581 7/15/2008 2,820,000 1,210,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 1,206,975 3,000,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 2,460,000 2,140,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 2,131,975 2,080,000 Lamar Media Corporation 6.625 8/15/2015 1,970,800 1,505,000 Lamar Media Corporation 6.625 8/15/2015 1,425,988 1,800,000 Level 3 Financing, Inc. 12.250 3/15/2013 1,748,250 3,380,000 Level 3 Financing, Inc. 9.250 11/1/2014 2,906,800 5,270,000 MetroPCS Wireless, Inc. 9.250 11/1/2014 4,848,400 1,085,000 Morris Publishing Group, LLC 7.000 8/1/2013 726,950 4,010,000 NTL Cable plc 9.125 8/15/2016 3,629,050 2,500,000 Quebecor Media, Inc. ≤ 7.750 3/15/2016 2,318,750 1,080,000 Qwest Communications International, Inc. * 7.500 2/15/2014 1,069,200 3,860,000 Qwest Corporation 7.875 9/1/2011 3,980,625 1,230,000 Qwest Corporation 7.625 6/15/2015 1,239,225 5,865,000 R.H. Donnelley Corporation * 6.875 1/15/2013 4,926,600 2,175,000 R.H. Donnelley Corporation * 8.875 1/15/2016 1,865,062 3,910,000 Readers Digest Association, Inc. ≤ 9.000 2/15/2017 3,020,475 1,610,000 Rural Cellular Corporation  8.124 3/1/2008 1,626,100 1,515,000 Rural Cellular Corporation 9.875 2/1/2010 1,568,025 4,380,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 4,380,000 5,510,000 TL Acquisitions, Inc. * ≤ 10.500 1/15/2015 5,014,100 1,090,000 Umbrella Acquisition * ≤ 9.750 3/15/2015 814,775 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 85 High Yield Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.9%) Rate Date Value Communications Services  continued $4,000,000 Videotron Ltee 6.875% 1/15/2014 $3,870,000 1,080,000 Windstream Corporation 8.625 8/1/2016 1,117,800 1,600,000 Windstream Corporation 7.000 3/15/2019 1,500,000 Total Communications Services Consumer Cyclical (18.7% ) 1,470,000 Allied Security Escrow Corporation 11.375 7/15/2011 1,326,675 1,105,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 828,750 2,510,000 Buhrmann U.S., Inc.  7.875 3/1/2015 2,321,750 2,280,000 Burlington Coat Factory Warehouse Corporation * 11.125 4/15/2014 1,786,950 2,680,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 2,760,400 1,489,000 Dollarama Group, LP  ≤ 10.579 6/16/2008 1,414,550 3,250,000 Dollarama Group, LP 8.875 8/15/2012 3,087,500 3,890,000 Fontainebleau Las Vegas Holdings, LLC ≤ 10.250 6/15/2015 2,917,500 2,960,000 Ford Motor Credit Company  8.708 4/15/2008 2,893,708 1,000,000 Ford Motor Credit Company 9.750 9/15/2010 965,883 2,650,000 Ford Motor Credit Company 7.375 2/1/2011 2,420,314 2,020,000 Ford Motor Credit Company 7.000 10/1/2013 1,693,406 1,200,000 Ford Motor Credit Company 8.000 12/15/2016 1,007,530 3,310,000 Gaylord Entertainment Company 6.750 11/15/2014 2,846,600 2,150,000 General Motors Corporation * 7.200 1/15/2011 1,967,250 1,300,000 General Motors Corporation 7.700 4/15/2016 1,079,000 3,420,000 Group 1 Automotive, Inc. 8.250 8/15/2013 3,214,800 2,090,000 Hanesbrands, Inc. * 8.204 6/16/2008 1,891,450 2,720,000 Host Hotels & Resorts, LP 6.875 11/1/2014 2,672,400 1,000,000 K. Hovnanian Enterprises, Inc. * 7.500 5/15/2016 715,000 1,740,000 KB Home 6.250 6/15/2015 1,583,400 4,120,000 Lear Corporation 8.500 12/1/2013 3,790,400 3,580,000 Majestic Star Casino, LLC 9.500 10/15/2010 3,195,150 4,670,000 MGM MIRAGE 5.875 2/27/2014 4,226,350 690,000 Mohegan Tribal Gaming Authority 6.375 7/15/2009 683,100 2,990,000 Mohegan Tribal Gaming Authority 6.125 2/15/2013 2,803,125 2,320,000 NCL Corporation ≤ 10.625 7/15/2014 2,343,200 1,250,000 Norcraft Holdings, LP/Norcraft Capital Corporation > Zero Coupon 9/1/2008 1,087,500 2,200,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,112,000 2,700,000 Pokagon Gaming Authority ≤ 10.375 6/15/2014 2,791,125 3,785,000 Rite Aid Corporation 8.625 3/1/2015 2,838,750 2,990,000 Sally Holdings, LLC * 9.250 11/15/2014 2,825,550 2,415,000 Seminole Hard Rock Entertainment  ≤ 7.491 3/17/2008 2,173,500 1,600,000 Service Corporation International 6.750 4/1/2015 1,584,000 3,660,000 Shingle Springs Tribal Gaming Authority ≤ 9.375 6/15/2015 3,294,000 2,600,000 Speedway Motorsports, Inc. 6.750 6/1/2013 2,554,500 4,805,000 Station Casinos, Inc. 6.875 3/1/2016 3,267,400 2,440,000 Tenneco, Inc. ≤ 8.125 11/15/2015 2,427,800 4,870,000 Tunica Biloxi Gaming Authority ≤ 9.000 11/15/2015 4,845,650 1,500,000 Turning Stone Resort Casino Enterprise ≤ 9.125 12/15/2010 1,455,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 86 High Yield Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.9%) Rate Date Value Consumer Cyclical  continued $3,130,000 Turning Stone Resort Casino Enterprise ≤ 9.125% 9/15/2014 $3,051,750 2,995,000 Universal City Florida Holding Company I/II  9.661 5/1/2008 2,890,175 3,495,000 Warnaco, Inc. 8.875 6/15/2013 3,564,900 2,650,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 1,470,750 1,170,000 Wynn Las Vagas Capital Corporation 6.625 12/1/2014 1,127,588 3,930,000 Wynn Las Vegas, LLC ≤ 6.625 12/1/2014 3,787,538 Total Consumer Cyclical Consumer Non-Cyclical (11.8% ) 1,350,000 Bausch & Lomb, Inc. * ≤ 9.875 11/1/2015 1,370,250 4,200,000 Boston Scientific Corporation 5.450 6/15/2014 3,738,000 5,360,000 Community Health Systems, Inc. 8.875 7/15/2015 5,393,500 3,830,000 Constellation Brands, Inc. 7.250 9/1/2016 3,657,650 3,120,000 DaVita, Inc. 7.250 3/15/2015 3,104,400 4,520,000 HCA, Inc. 6.750 7/15/2013 4,056,700 6,215,000 HCA, Inc.  9.250 11/15/2016 6,517,981 2,830,000 Jarden Corporation 7.500 5/1/2017 2,419,650 3,565,000 Jostens Holding Corporation > Zero Coupon 12/1/2008 3,279,800 4,100,000 LVB Acquisition, Inc. ≤ 10.000 10/15/2017 4,223,000 2,220,000 LVB Acquisition, Inc .≤ 11.625 10/15/2017 2,167,275 2,760,000 Michael Foods, Inc. 8.000 11/15/2013 2,718,600 2,160,000 Pinnacle Foods Finance, LLC 9.250 4/1/2015 1,846,800 1,815,000 Smithfield Foods, Inc. 8.000 10/15/2009 1,837,688 1,830,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 1,784,250 2,590,000 Sun Healthcare Group, Inc. 9.125 4/15/2015 2,602,950 2,020,000 SUPERVALU, Inc. 7.500 11/15/2014 2,047,775 3,220,000 Surgical Care Affiliates, Inc .≤ 8.875 7/15/2015 2,737,000 1,750,000 Tenet Healthcare Corporation 6.375 12/1/2011 1,605,625 440,000 Tenet Healthcare Corporation 6.500 6/1/2012 386,100 1,780,000 Tenet Healthcare Corporation 9.875 7/1/2014 1,699,900 4,410,000 Vanguard Health Holding Company II, LLC 9.000 10/1/2014 4,178,475 3,190,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 3,174,050 1,111,000 Warner Chilcott Corporation 8.750 2/1/2015 1,133,220 Total Consumer Non-Cyclical Energy (9.0% ) 2,390,000 CHC Helicopter Corporation 7.375 5/1/2014 2,204,775 2,710,000 Chesapeake Energy Corporation 7.500 9/15/2013 2,770,975 1,355,000 Chesapeake Energy Corporation 6.375 6/15/2015 1,314,350 2,310,000 Chesapeake Energy Corporation 6.250 1/15/2018 2,217,600 4,870,000 Connacher Oil and Gas, Ltd. ≤ 10.250 12/15/2015 4,821,300 2,590,000 Denbury Resources, Inc. 7.500 12/15/2015 2,590,000 2,540,000 Forest Oil Corporation * ≤ 7.250 6/15/2019 2,540,000 2,370,000 Helix Energy Solutions Group, Inc. ≤ 9.500 1/15/2016 2,405,550 1,815,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 1,687,950 3,100,000 Key Energy Services, Inc .≤ 8.375 12/1/2014 3,107,750 2,300,000 Mariner Energy, Inc. 8.000 5/15/2017 2,196,500 3,120,000 Newfield Exploration Company 6.625 4/15/2016 3,057,600 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 87 High Yield Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.9%) Rate Date Value Energy  continued $3,595,000 Ocean Rig Norway AS ≤ 8.375% 7/1/2013 $3,810,700 2,960,000 OPTI Canada, Inc. ≤ 8.250 12/15/2014 2,900,800 2,390,000 PetroHawk Energy Corporation 9.125 7/15/2013 2,467,675 3,530,000 Petroplus Finance, Ltd. ≤ 7.000 5/1/2017 3,203,475 2,870,000 Plains Exploration & Production Company 7.750 6/15/2015 2,873,588 2,550,000 Southwestern Energy Company 7.500 2/1/2018 2,620,125 2,700,000 Western Oil Sands, Inc. 8.375 5/1/2012 3,064,829 Total Energy Financials (4.7% ) 1,620,000 ACE Cash Express, Inc.  ≤ 10.250 10/1/2014 1,441,800 2,340,000 Bank of America Corporation 8.000 1/30/2018 2,430,675 1,075,000 Deluxe Corporation 7.375 6/1/2015 1,056,188 1,750,000 FTI Consulting, Inc. 7.625 6/15/2013 1,785,000 9,555,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 8,353,712 5,070,000 Leucadia National Corporation 7.125 3/15/2017 4,778,475 2,250,000 Merrill Lynch Convertible Zero Coupon 3/13/2032 2,448,225 3,150,000 Nuveen Investment, Inc. ≤ 10.500 11/15/2015 3,055,500 2,700,000 Residential Capital Corporation 7.875 6/30/2010 1,755,000 Total Financials Technology (2.5% ) 488,000 Avago Technologies Finance Pte  10.624 3/3/2008 491,050 1,590,000 Avago Technologies Finance Pte 10.125 12/1/2013 1,653,600 2,700,000 First Data Corporation ≤ 9.875 9/24/2015 2,389,500 1,710,000 Nortel Networks, Ltd.  8.508 4/15/2008 1,590,300 1,210,000 NXP BV/NXP Funding, LLC  7.008 4/15/2008 1,004,300 1,910,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 1,668,862 4,435,000 Seagate Technology HDD Holdings 6.800 10/1/2016 4,324,125 1,600,000 SunGard Data Systems, Inc. 10.250 8/15/2015 1,600,000 Total Technology Transportation (2.9% ) 2,411,764 Continental Airlines, Inc. 7.875 7/2/2018 2,206,764 2,010,000 Delta Air Lines, Inc. 7.920 11/18/2010 1,949,700 1,555,000 Hertz Corporation 8.875 1/1/2014 1,500,575 2,515,000 Hertz Corporation * 10.500 1/1/2016 2,417,544 2,420,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 2,335,300 870,000 Kansas City Southern de Mexico SA de CV ≤ 7.375 6/1/2014 826,500 2,700,000 Navios Maritime Holdings, Inc. 9.500 12/15/2014 2,592,000 2,750,000 Windsor Petroleum Transport Corporation ≤ 7.840 1/15/2021 3,164,056 Total Transportation The accompanying Notes to Schedule of Investments are an integral part of this schedule. 88 High Yield Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.9%) Rate Date Value Utilities (9.7% ) $1,300,000 AES Corporation 8.875% 2/15/2011 $1,348,750 1,683,000 AES Corporation ≤ 8.750 5/15/2013 1,758,735 2,700,000 AES Corporation 7.750 10/15/2015 2,760,750 2,700,000 AES Corporation 8.000 10/15/2017 2,754,000 2,210,000 Colorado Interstate Gas Company 6.800 11/15/2015 2,334,350 1,235,000 Consumers Energy Company 6.300 2/1/2012 1,256,391 3,010,000 Copano Energy, LLC 8.125 3/1/2016 3,047,625 1,720,000 Dynegy Holdings, Inc. 6.875 4/1/2011 1,668,400 1,410,000 Dynegy Holdings, Inc. 7.500 6/1/2015 1,314,825 1,705,000 Dynegy Holdings, Inc. 8.375 5/1/2016 1,658,112 1,040,000 Dynegy Holdings, Inc. 7.750 6/1/2019 946,400 1,670,000 Edison Mission Energy 7.500 6/15/2013 1,707,575 2,820,000 Edison Mission Energy 7.000 5/15/2017 2,742,450 2,820,000 Edison Mission Energy 7.200 5/15/2019 2,749,500 1,900,000 El Paso Corporation 6.875 6/15/2014 1,893,897 1,900,000 El Paso Corporation 7.000 6/15/2017 1,927,615 1,300,000 Mirant North America, LLC 7.375 12/31/2013 1,300,000 5,860,000 NRG Energy, Inc. * 7.375 2/1/2016 5,662,225 2,650,000 Regency Energy Partners, LP 8.375 12/15/2013 2,689,750 1,840,000 Reliant Energy Resources Corporation 6.750 12/15/2014 1,856,100 3,680,000 SemGroup, LP * ≤ 8.750 11/15/2015 3,440,800 1,500,000 Southern Natural Gas Company 7.350 2/15/2031 1,568,025 1,910,000 Southern Star Central Corporation 6.750 3/1/2016 1,833,600 3,220,000 Williams Companies, Inc. 8.125 3/15/2012 3,517,850 1,810,000 Williams Partners, LP 7.250 2/1/2017 1,873,350 Total Utilities Total Long-Term Fixed Income (cost $553,940,990) Shares Preferred Stock (1.6%) Value 2,170 Bank of America Corporation, Convertible # $2,434,740 59,375 Chevy Chase Preferred Capital Corporation, Convertible 3,057,812 15,000 Federal Home Loan Mortgage Corporation # 402,750 74,000 Federal National Mortgage Association # 1,955,080 3,720 NRG Energy, Inc., Convertible 1,252,301 Total Preferred Stock (cost $8,365,313) Shares Common Stock (< 0.1%) Value 15 Pliant Corporation #^ $0 36,330 TVMAX Holdings, Inc. # 3,633 4,540 XO Communications, Inc., Stock Warrants # 272 4,540 XO Communications, Inc., Stock Warrants # 318 6,054 XO Communications, Inc., Stock Warrants # 1,029 3,026 XO Holdings, Inc., Stock Warrants # 5,870 Total Common Stock (cost $2,344,578) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 89 High Yield Fund Schedule of Investments as of January 31, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (6.8%) Rate (+) Date Value 38,871,002 Thrivent Financial Securities Lending Trust 4.140% N/A $38,871,002 Total Collateral Held for Securities Loaned (cost $38,871,002) Shares or Principal Interest Maturity Amount Short-Term Investments (2.9%) Rate (+) Date Value $1,600,000 Federal National Mortgage Association 2.540% 5/16/2008 $1,588,099 15,025,444 Thrivent Money Market Fund 4.350 N/A 15,025,444 Total Short-Term Investments (cost $16,607,979) Total Investments (cost $633,096,755) 105.3% Other Assets and Liabilities, Net (5.3%) Total Net Assets 100.0% Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps GMAC CDS, 5 Year, at 6.80%; Sell December 2012 $2,200,000 ($83,453) ($83,453) Bank of America, N.A. GM CDS., 5 Year, at 6.30%; Sell December 2012 2,200,000 (117,460) (117,460) Bank of America, N.A. Ford Motor Company, 5 Year, at 6.90%; Sell September 2012 4,210,000 (205,770) (205,770) Bank of America, N.A. Total Swaps # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown.  At January 31, 2008, $13,936,656 of investments were earmarked as collateral to cover open swap contracts. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of January 31, 2008 the value of these investments was $119,055,804 or 20.7% of total net assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $5,581,994 Gross unrealized depreciation (33,605,642) Net unrealized appreciation (depreciation) ($28,023,648) Cost for federal income tax purposes $633,096,755 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 90 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Alabama (0.1%) $1,000,000 Alabama 21st Century Authority Tobacco Settlement Revenue Bonds 5.750% 12/1/2020 $1,027,500 Total Alabama Alaska (0.7%) 3,155,000 Alaska Energy Authority Power Revenue Refunding Bonds (Bradley Lake) (Series 5) (FSA Insured) ! 5.000 7/1/2021 3,230,468 2,625,000 Northern Tobacco Securitization Corporation, Alaska Tobacco Settlement Asset Backed Revenue Bonds (Series A) ÷ 6.200 6/1/2022 2,778,956 2,000,000 Northern Tobacco Securitization Corporation, Alaska Tobacco Settlement Asset Backed Revenue Bonds (Series A) 5.000 6/1/2032 1,762,720 680,000 Valdez, Alaska Marine Terminal Revenue Bonds  1.890 3/11/2008 680,000 Total Alaska Arizona (1.0%) 975,000 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) ! 5.000 6/1/2011 1,044,800 1,020,000 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) ! 5.000 6/1/2012 1,104,232 1,000,000 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2017 1,049,030 1,200,000 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2018 1,252,188 2,500,000 Glendale, Arizona Industrial Development Authority Revenue Bonds 5.000 5/15/2031 2,496,400 500,000 Glendale, Arizona Industrial Development Authority Revenue Bonds (Midwestern University) (Series A) ÷ 5.750 5/15/2021 557,265 2,000,000 Phoenix, Arizona Industrial Development Authority Government Office Lease Revenue Bonds (Capital Mall Project) (AMBAC Insured) ÷! 5.375 9/15/2020 2,153,360 5,000 Phoenix, Arizona Industrial Development Authority Single Family Mortgage Revenue Bonds (Series 1A) (GNMA/FNMA/FHLMC Insured) ! 5.875 6/1/2016 5,032 1,285,000 Pima County, Arizona Industrial Development Authority Multifamily Revenue Bonds (La Hacienda Project) (GNMA/FHA Insured) ÷! 7.000 12/20/2031 1,509,772 500,000 Yavapai County, Arizona Hospital Revenue Bonds (Yavapai Regional Medical Center) (Series A) 6.000 8/1/2033 507,450 Total Arizona Arkansas (1.0%) 355,000 Arkansas Housing Development Agency Single Family Mortgage Revenue Bonds (FHA Insured) ÷! 8.375 7/1/2010 382,502 2,400,000 Arkansas State Community Water System Public Water Authority Revenue Bonds (Series B) (MBIA Insured) ! 5.000 10/1/2023 2,481,312 5,000,000 Arkansas State Development Finance Authority Revenue Bonds (Series B) (FSA insured) ! 5.000 11/1/2025 5,288,750 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 91 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Arkansas  continued $3,000,000 Jonesboro, Arkansas Residential Housing and Health Care Facilities Revenue Bonds (St. Bernards Regional Medical Center) (AMBAC Insured) ! 5.800% 7/1/2011 $3,037,710 875,000 Pope County, Arkansas Pollution Control Revenue Bonds (Arkansas Power and Light Company Project) (FSA Insured) ! 6.300 12/1/2016 877,616 Total Arkansas California (8.2% ) 3,950,000 Anaheim, California Public Financing Authority Lease Revenue Bonds (Public Improvements Project) (Series A) (FSA Insured) ! 6.000 9/1/2024 4,774,010 5,000,000 California Infrastructure & Economic Bank Revenue Bonds (Bay Area Toll Bridges) (1st Lien-A) ÷ 5.000 7/1/2025 5,562,450 60,000 California Rural Home Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series D) (GNMA/FNMA Insured) (Subject to AMT) ! 7.100 6/1/2031 62,190 2,000,000 California State General Obligation Bonds (AMBAC Insured) ! 6.300 9/1/2010 2,187,620 10,000,000 California State General Obligation Revenue Bonds 5.000 11/1/2037 9,999,200 3,000,000 California State Public Works Board Lease Revenue Bonds (Department of Corrections State Prison) 7.400 9/1/2010 3,355,170 4,000,000 California State Public Works Board Lease Revenue Bonds (UCLA Replacement Hospital) (Series A) (FSA Insured) ! 5.375 10/1/2015 4,435,440 2,000,000 California State Revenue General Obligation Bonds 5.250 11/1/2021 2,133,280 3,990,000 California State Revenue General Obligation Bonds ÷ 5.250 4/1/2029 4,524,580 10,000 California State Revenue General Obligation Bonds 5.250 4/1/2029 10,307 300,000 California State Unrefunded General Obligation Bonds (MBIA Insured) ! 6.000 8/1/2016 305,364 2,000,000 California State Veterans General Obligation Revenue Bonds (FGIC Insured) (Series AT) ! 9.500 2/1/2010 2,275,020 4,030,000 Contra Costa County, California Home Mortgage Revenue Bonds (GNMA Insured) (Escrowed to Maturity) ÷! 7.500 5/1/2014 5,025,974 10,000,000 East Bay, California Municipal Utility District Water System Revenue Bonds 5.000 6/1/2037 10,208,500 6,000,000 Foothill/Eastern Transportation Corridor Agency, California Toll Road Revenue Bonds (Series A) ÷ 7.150 1/1/2013 6,672,240 420,000 Golden West Schools Financing Authority, California Revenue Bonds (Series A) (MBIA Insured) ! 5.800 2/1/2022 496,423 3,000,000 Los Angeles, California Unified School District Revenue Bonds 5.000 7/1/2023 3,188,040 5,000,000 Pittsburg, California Redevelopment Agency Tax Allocation Revenue Bonds (Los Medanos Community Development Project) (AMBAC Insured) ! Zero Coupon 8/1/2024 2,225,450 3,950,000 Pomona, California Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA Insured) ÷! 7.600 5/1/2023 5,201,952 1,410,000 San Bernardino County, California Single Family Mortgage Revenue Bonds (Series A) (GNMA Insured) ÷! 7.500 5/1/2023 1,845,225 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 92 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value California  continued $10,000,000 San Diego Community College District, California Revenue Bonds (FSA guaranteed) ! 5.000% 5/1/2030 $10,330,300 1,500,000 San Francisco, California Bay Area Rapid Transit District Sales Tax Revenue Bonds (AMBAC Insured) ! 6.750 7/1/2010 1,651,590 8,000,000 San Jose, California Airport Revenue Bonds (Series A) 5.000 3/1/2037 7,796,240 2,760,000 San Jose, California Redevelopment Agency Tax Allocation Revenue Bonds (Series A) (MBIA Insured) ! 5.000 8/1/2025 2,799,578 Total California Colorado (5.9% ) 250,000 Colorado Educational & Cultural Facilities Authority Revenue Bonds 5.125 6/15/2032 247,410 1,000,000 Colorado Educational & Cultural Facilities Authority Revenue Bonds 5.375 6/15/2038 1,010,560 2,000,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Bromley East Project) (Series A) ÷ 7.250 9/15/2030 2,311,760 570,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2021 581,240 1,280,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2030 1,290,470 2,825,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Classical Academy) ÷ 7.250 12/1/2030 3,312,256 1,000,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 5.750 6/1/2016 1,098,260 750,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 6.125 6/1/2021 832,582 6,250,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 6.250 6/1/2031 6,962,875 160,000 Colorado Health Facilities Authority Revenue Bonds 6.250 12/1/2010 167,094 615,000 Colorado Health Facilities Authority Revenue Bonds ÷ 6.250 12/1/2010 647,386 1,920,000 Colorado Health Facilities Authority Revenue Bonds 6.800 12/1/2020 2,081,798 3,080,000 Colorado Health Facilities Authority Revenue Bonds ÷ 6.800 12/1/2020 3,506,950 1,000,000 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) ÷ 6.500 9/1/2020 1,132,560 500,000 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) ÷ 6.600 9/1/2025 567,975 130,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-2) (Subject to AMT) 7.450 10/1/2016 133,712 60,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-3) 7.250 4/1/2010 61,296 465,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series B-3) 6.700 8/1/2017 465,000 50,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series C-3) (FHA/VA Insured) ! 7.150 10/1/2030 50,835 25,000 Colorado Housing and Finance Authority Single Family Revenue Bonds (Series A-3) 7.000 11/1/2016 25,557 550,000 Colorado Housing and Finance Authority Single Family Revenue Bonds (Series D-2) (Subject to AMT) 6.350 11/1/2029 565,966 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 93 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Colorado  continued $70,000 Colorado Water Resources and Power Development Authority Clean Water Unrefunded Revenue Bonds (Series A) (FSA Insured) ! 6.250% 9/1/2013 $70,186 3,525,000 Colorado Water Resources and Power Development Authority Small Water Resources Revenue Bonds (Series A) (FGIC Insured) ! 5.250 11/1/2021 3,752,398 5,000,000 Denver, Colorado City and County Airport Revenue Bonds (Series A) 5.000 11/15/2022 5,112,750 6,000,000 Denver, Colorado City and County Revenue Bonds 5.600 10/1/2029 6,583,020 2,000,000 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) (ACA/CBI Insured) ÷! 6.250 12/1/2016 2,256,880 2,000,000 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) 5.250 12/1/2031 1,910,900 1,890,000 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) ! Zero Coupon 6/1/2008 1,876,581 1,885,000 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) ! Zero Coupon 12/1/2008 1,851,843 10,000,000 Jefferson County, Colorado School District General Obligation Bonds (FSA Guaranteed) ! 5.000 12/15/2016 11,234,500 3,000,000 Larimer County, Colorado School District #R1 Poudre Valley General Obligation Bonds (MBIA/IBC Insured) ! 7.000 12/15/2016 3,836,040 4,000,000 Northwest Parkway Public Highway Authority, Colorado Capital Appreciation Revenue Bonds (Series C) (AMBAC Insured) >÷! Zero Coupon 6/15/2011 3,904,040 Total Colorado Connecticut (0.5% ) 2,000,000 Connecticut State Health and Educational Facilities Authority Revenue Bonds (Yale University) (Series W) 5.125 7/1/2027 2,033,120 4,000,000 Connecticut State Special Tax Obligation Revenue Bonds (Transportation Infrastructure) (Series B) 6.500 10/1/2010 4,421,520 Total Connecticut District of Columbia (0.6% ) 6,760,000 District of Columbia Tobacco Settlement Financing Corporation Revenue Bonds 6.250 5/15/2024 6,910,816 Total District of Columbia Florida (1.6% ) 368,000 Brevard County, Florida Housing Finance Authority Homeowner Mortgage Revenue Bonds (Series B) (GNMA Insured) ! 6.500 9/1/2022 375,883 885,000 Clay County, Florida Housing Finance Authority Single Family Mortgage Revenue Bonds (GNMA/FNMA Insured) (Subject to AMT) ! 6.000 4/1/2029 896,629 620,000 Florida State Board of Education Capital Outlay Unrefunded General Obligation Bonds (MBIA Insured) ! 9.125 6/1/2014 752,277 1,520,000 Florida State Revenue Bonds (Jacksonville Transportation) 5.000 7/1/2019 1,534,379 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 94 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Florida  continued $1,500,000 Jacksonville, Florida Health Facilities Authority Revenue Bonds (Series C) ÷ 5.750% 8/15/2015 $1,591,485 1,145,000 Leon County, Florida Educational Facilities Authority Certificates of Participation ÷ 8.500 9/1/2017 1,619,832 2,000,000 Orange County, Florida Health Facilities Authority Revenue Bonds (Orlando Regional Healthcare System) (Series A) (MBIA Insured) ! 6.250 10/1/2018 2,319,480 195,000 Orange County, Florida Housing Finance Authority Homeowner Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) ! 5.900 9/1/2028 197,135 70,000 Palm Beach County, Florida Housing Finance Authority Single Family Homeowner Revenue Bonds (Series A-1) (GNMA/FNMA Insured) (Subject to AMT) ! 5.900 10/1/2027 70,883 6,000,000 South Miami, Florida Health Facilities Authority Hospital Revenue Bonds 5.000 8/15/2032 6,008,940 4,000,000 Tallahassee, Florida Consolidated Utility Revenue Bonds 5.000 10/1/2032 4,139,160 Total Florida Georgia (3.1% ) 6,900,000 Bibb County, Georgia Authority Environmental Improvement Revenue Bonds 4.850 12/1/2009 6,914,490 2,000,000 Brunswick, Georgia Water and Sewer Refunding Revenue Bonds (MBIA Insured) ! 6.000 10/1/2011 2,141,500 1,500,000 Brunswick, Georgia Water and Sewer Refunding Revenue Bonds (MBIA Insured) ! 6.100 10/1/2019 1,812,255 1,560,000 Chatham County, Georgia Hospital Authority Revenue Bonds (C/O Memorial Medical Center) 5.750 1/1/2029 1,511,983 1,000,000 Chatham County, Georgia Hospital Authority Revenue Bonds (Memorial Health University Medical Center) 6.125 1/1/2024 1,014,730 5,000,000 Cherokee County, Georgia Water and Sewer Authority Refunding Revenue Bonds (MBIA Insured) ! 5.500 8/1/2018 5,783,500 5,275,000 Gainesville, Georgia Redevelopment Authority Educational Facilities Revenue Bonds 5.125 3/1/2027 4,955,177 3,500,000 Georgia State General Obligation Bonds (Series D) 5.000 8/1/2012 3,855,285 35,000 Georgia State Prerefunded Balance General Obligation Bonds (Series B) ÷ 5.650 3/1/2012 39,128 1,000,000 Georgia State Unrefunded Balance General Obligation Bonds (Series B) 6.300 3/1/2009 1,046,350 1,000,000 Georgia State Unrefunded Balance General Obligation Bonds (Series B) 6.300 3/1/2010 1,083,440 1,965,000 Georgia State Unrefunded Balance General Obligation Bonds (Series B) 5.650 3/1/2012 2,197,538 2,500,000 Milledgeville-Balswin County, Georgia Development Authority Revenue Bonds ÷ 5.500 9/1/2024 2,884,325 1,500,000 Savannah, Georgia Economic Development Authority Student Housing Revenue Bonds (State University Project) (Series A) (ACA Insured) ! 6.750 11/15/2020 1,577,295 Total Georgia The accompanying Notes to Schedule of Investments are an integral part of this schedule. 95 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Hawaii (2.3% ) $7,330,000 Hawaii State Highway Revenue Bonds 5.500% 7/1/2018 $8,592,079 5,000,000 Honolulu, Hawaii City & County Board of Water Supply Water System Revenue Bonds (Series A) 5.000 7/1/2036 5,141,400 10,000,000 Honolulu, Hawaii City & County Revenue Bonds (Series A) (FSA Insured) ! 5.250 3/1/2027 10,442,400 2,555,000 Honolulu, Hawaii City & County Revenue Bonds (Unrefunded Balance) (Series A) (FGIC Insured) ! 6.250 4/1/2014 2,988,686 Total Hawaii Idaho (0.4% ) 3,115,000 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) ! Zero Coupon 4/1/2010 2,923,209 2,000,000 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) ! Zero Coupon 4/1/2011 1,812,720 Total Idaho Illinois (9.1% ) 2,000,000 Broadview, Illinois Tax Increment Tax Allocation Revenue Bonds 5.250 7/1/2012 2,005,000 1,000,000 Broadview, Illinois Tax Increment Tax Allocation Revenue Bonds 5.375 7/1/2015 1,000,750 10,000,000 Chicago, Illinois Capital Appreciation City Colleges General Obligation Bonds (FGIC Insured) ! Zero Coupon 1/1/2024 4,680,800 3,000,000 Chicago, Illinois Lakefront Millennium Project General Obligation Bonds (MBIA Insured) ÷! 5.750 1/1/2029 3,405,360 2,500,000 Chicago, Illinois OHare International Airport Revenue Bonds (Series A) (FGIC Insured) ! 5.000 1/1/2033 2,457,925 5,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) ! 7.250 9/1/2028 5,056 195,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) ! 7.050 10/1/2030 198,118 150,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) ! 7.000 3/1/2032 153,508 7,200,000 Chicago, Illinois Tax Increment Capital Appreciation Tax Allocation Revenue Bonds (Series A) (ACA Insured) ! Zero Coupon 11/15/2014 5,111,136 1,000,000 Cook County, Illinois Community Consolidated School District #15 Palatine Capital Appreciation General Obligation Bonds (FGIC Insured) ÷! Zero Coupon 12/1/2014 786,580 2,500,000 Cook County, Illinois General Obligation Bonds (Series A) (MBIA Insured) ! 6.250 11/15/2011 2,824,275 1,250,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) ! 8.500 12/1/2011 1,508,000 1,565,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) ! 8.500 12/1/2014 2,056,144 1,815,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) ! 8.500 12/1/2016 2,481,976 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 96 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Illinois  continued $1,000,000 Du Page County, Illinois General Obligation Bonds (Stormwater Project) 5.600% 1/1/2021 $1,157,520 1,000,000 Illinois Development Finance Authority Revenue Bonds (Midwestern University) (Series B) ÷ 6.000 5/15/2026 1,122,370 4,900,000 Illinois Educational Facilities Authority Revenue Bonds (Northwestern University) ÷ 5.250 11/1/2032 5,656,119 1,000,000 Illinois Educational Facilities Authority Student Housing Revenue Bonds (University Center Project) ÷ 6.625 5/1/2017 1,168,160 1,600,000 Illinois Health Facilities Authority Revenue Bonds (Bethesda Home and Retirement) (Series A) 6.250 9/1/2014 1,637,296 2,000,000 Illinois Health Facilities Authority Revenue Bonds (Centegra Health Systems) 5.250 9/1/2018 2,030,540 2,000,000 Illinois Health Facilities Authority Revenue Bonds (Lutheran General Health Care Facilities) (FSA Insured) ! 6.000 4/1/2018 2,340,100 2,500,000 Illinois Health Facilities Authority Revenue Bonds (Passavant Memorial Area Hospital Association) ÷ 6.000 10/1/2024 2,754,950 4,180,000 Illinois Health Facilities Authority Revenue Bonds (Rush- Presbyterian-St. Lukes) (Series A) (MBIA Insured) ! 5.250 11/15/2014 4,280,320 3,970,000 Illinois Health Facilities Authority Revenue Bonds (Swedish American Hospital) ÷ 6.875 11/15/2030 4,351,477 4,655,000 Illinois Health Facilities Authority Revenue Bonds (Thorek Hospital and Medical Center) 5.250 8/15/2018 4,708,626 2,120,000 Illinois Health Facilities Authority Unrefunded Revenue Bonds (Series B) (MBIA/IBC Insured) ! 5.250 8/15/2018 2,160,916 7,900,000 Illinois State Sales Tax Revenue Bonds (Second Series) 5.750 6/15/2018 9,260,617 3,065,000 Illinois State Sales Tax Revenue Bonds (Series L) 7.450 6/15/2012 3,650,292 3,035,000 McHenry County, Illinois Community High School District #157 General Obligation Bonds (FSA Insured) ! 9.000 12/1/2017 4,431,161 4,000,000 McLean County, Illinois Bloomington  Normal Airport Central Illinois Regional Authority Revenue Bonds (Subject to AMT) 6.050 12/15/2019 4,096,200 1,410,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (FGIC Insured) ! 5.250 12/15/2028 1,443,614 885,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) ! 5.500 6/15/2015 1,008,803 17,505,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) ! Zero Coupon 6/15/2020 10,159,902 3,100,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) ! Zero Coupon 6/15/2024 1,415,336 2,000,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) ! Zero Coupon 12/15/2024 891,500 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 97 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Illinois  continued $7,000,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series B) (MBIA Insured) >! Zero Coupon 6/15/2012 $6,263,880 3,000,000 Regional Transportation Authority, Illinois Revenue Bonds (Series A) (FGIC Insured) ! 6.700% 11/1/2021 3,662,340 Total Illinois Indiana (0.9% ) 700,000 Ball State University, Indiana University Student Fee Revenue Bonds (Series K) (FGIC Insured) ÷! 5.750% 7/1/2020 766,906 1,250,000 East Chicago, Indiana Elementary School Building Corporation Revenue Bonds 6.250 1/5/2016 1,406,525 135,000 Indiana State Housing Authority Single Family Mortgage Revenue Bonds (Series C-2) (GNMA Insured) ! 5.250 7/1/2017 136,625 250,000 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) 6.800 12/1/2016 295,582 985,000 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) (MBIA/IBC Insured) ÷! 7.250 6/1/2015 1,084,938 3,565,000 Indiana Transportation Finance Authority Highway Unrefunded Revenue Bonds (Series A) (MBIA/IBC Insured) ! 7.250 6/1/2015 4,222,350 2,120,000 Purdue University, Indiana Revenue Bonds (Student Fees) (Series L) 5.000 7/1/2020 2,219,301 Total Indiana Iowa (1.0% ) 2,085,000 Coralville, Iowa Urban Renewal Annual Appropriation Revenue Bonds (Tax Increment-H2) 5.000 6/1/2011 2,184,183 3,125,000 Coralville, Iowa Urban Renewal Annual Appropriation Revenue Bonds (Tax Increment-H2) 5.000 6/1/2021 3,139,000 4,500,000 Iowa Finance Authority Health Care Facilities Revenue Bonds (Genesis Medical Center) 6.250 7/1/2025 4,693,050 1,880,000 Iowa Finance Authority Single Family Revenue Bonds (Series E) 5.000 1/1/2037 1,813,110 Total Iowa Kansas (0.9% ) 910,000 Kansas State Development Finance Authority Health Facility Revenue Bonds 5.375 11/15/2024 951,141 90,000 Kansas State Development Finance Authority Health Facility Revenue Bonds ÷ 5.375 11/15/2024 99,303 2,000,000 Olathe, Kansas Health Facilities Revenue Bonds (Olathe Medical Center Project) (Series A) (AMBAC Insured) ! 5.500 9/1/2025 2,094,000 2,475,000 Salina, Kansas Hospital Revenue Bonds 5.000 10/1/2036 2,419,535 255,000 Sedgwick and Shawnee Counties, Kansas Single Family Mortgage Revenue Bonds (Series A-2) (GNMA Insured) ! 6.700 6/1/2029 263,364 4,350,000 Wyandotte County/Kansas City, Kansas Unified Government Special Obligation Revenue Bonds (2nd Lien-B) 5.000 12/1/2020 4,291,449 Total Kansas The accompanying Notes to Schedule of Investments are an integral part of this schedule. 98 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Kentucky (0.4% ) $5,345,000 Kentucky State Turnpike Authority Economic Development Revenue Bonds (Revitalization Project) (FGIC Insured) ! Zero Coupon 1/1/2010 $5,083,469 Total Kentucky Louisiana (3.0% ) 510,000 Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series A-2) (GNMA/FNMA Insured) (Subject to AMT) ! 7.500% 12/1/2030 524,504 175,000 Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series D-1) (GNMA/FNMA Insured) (Subject to AMT) ! 7.500 6/1/2026 178,526 150,000 Louisiana Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) ! 7.050 6/1/2031 150,693 3,000,000 Louisiana Public Facilities Authority Hospital Revenue Bonds (Lake Charles Memorial) (AMBAC/TCRS Insured) ÷! 8.625 12/1/2030 3,550,740 500,000 Louisiana Public Facilities Authority Revenue Bonds 5.000 7/1/2031 487,850 4,745,000 Louisiana Public Facilities Authority Revenue Bonds (MBIA Insured) ! 5.250 3/1/2031 4,947,612 6,500,000 New Orleans, Louisiana General Obligation Bonds (AMBAC Insured) ! Zero Coupon 9/1/2012 5,568,940 3,000,000 Orleans Parish, Louisiana School Board Administration Offices Revenue Bonds (MBIA Insured) ÷! 8.950 2/1/2008 3,000,000 2,605,000 Regional Transportation Authority, Louisiana Sales Tax Revenue Bonds (Series A) (FGIC Insured) ! 8.000 12/1/2012 3,188,181 10,000,000 St. John Baptist Parish, Louisiana Environmental Revenue bonds (Series A) 5.125 6/1/2037 9,711,300 4,200,000 Tobacco Settlement Financing Corporation, Louisiana Revenue Bonds (Series 2001-B) 5.500 5/15/2030 4,099,452 Total Louisiana Maryland (0.9% ) 1,250,000 Frederick County, Maryland Educational Facilities Revenue Bonds (Mount Saint Marys College) (Series A) ÷ 5.750 9/1/2025 1,347,888 1,840,000 Maryland State Economic Development Corporation Revenue Bonds (Lutheran World Relief) ÷ 7.200 4/1/2025 2,035,721 1,550,000 Maryland State Economic Development Corporation Student Housing Revenue Bonds (Sheppard Pratt) (ACA Insured) ! 6.000 7/1/2033 1,423,582 1,000,000 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (University of Maryland Medical System) ÷ 6.000 7/1/2022 1,137,070 4,500,000 Morgan State University, Maryland Academic and Auxiliary Facilities Fees Revenue Bonds (MBIA Insured) ! 6.050 7/1/2015 5,114,385 10,000 Prince Georges County, Maryland Housing Authority Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) ! 7.400 8/1/2032 10,078 Total Maryland The accompanying Notes to Schedule of Investments are an integral part of this schedule. 99 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Massachusetts (3.3% ) $5,000,000 Massachusetts Bay Transportation Authority Sales Tax Revenue Bonds (Series B) (MBIA Insured) ! 5.500% 7/1/2025 $5,709,850 4,935,000 Massachusetts State Construction Lien General Obligation Bonds (Series A) (FGIC-TCRS Insured) ! 5.250 1/1/2013 5,475,925 725,000 Massachusetts State Development Finance Agency Revenue Bonds (Devens Electric Systems) 5.625 12/1/2016 762,628 15,000,000 Massachusetts State Health and Educational Facilities Authority Revenue Bonds 5.250 7/1/2033 17,012,700 1,000,000 Massachusetts State Health and Educational Facilities Authority Revenue Bonds (Partners Healthcare System) (Series C) 6.000 7/1/2016 1,083,080 3,000,000 Massachusetts State School Building Authority Dedicated Sales Tax Revenue Bonds (Series A) (MBIA Insured) ! 5.000 8/15/2027 3,147,570 5,000,000 Massachusetts State Water Pollution Abatement Trust Revenue Bonds 5.000 8/1/2024 5,541,800 Total Massachusetts Michigan (2.7% ) 2,000,000 East Lansing, Michigan Building Authority General Obligation Bonds 5.700 4/1/2020 2,379,980 1,500,000 Livonia, Michigan Public Schools School District General Obligation Bonds (FGIC Insured) ÷! Zero Coupon 5/1/2009 1,455,780 1,380,000 Michigan Public Power Agency Revenue Bonds (Combustion Turbine #1 Project) (Series A) (AMBAC Insured) ! 5.250 1/1/2016 1,481,996 45,000 Michigan State Hospital Finance Authority Revenue Bonds (Detroit Medical Center) 8.125 8/15/2012 45,121 2,825,000 Michigan State Hospital Finance Authority Revenue Bonds (MBIA Insured) ÷! 5.375 8/15/2014 3,110,890 175,000 Michigan State Hospital Finance Authority Revenue Bonds (Series P) (MBIA Insured) ÷! 5.375 8/15/2014 188,505 2,750,000 Michigan State Hospital Finance Authority Revenue Refunding Bonds (Crittenton Hospital) (Series A) 5.500 3/1/2022 2,890,882 5,000,000 Michigan State Trunk Line Fund Revenue Bonds (FSA Insured) ! 5.000 11/1/2022 5,364,050 4,500,000 Rochester, Michigan Community School District General Obligation Bonds (MBIA Insured) ! 5.000 5/1/2019 5,007,375 2,855,000 Sault Ste. Marie, Michigan Chippewa Indians Housing Authority Revenue Bonds (Tribal Health and Human Services Center) 7.750 9/1/2012 2,858,483 2,000,000 St. Clair County, Michigan Economic Development Corporation Revenue Bonds (Detroit Edison) (Series AA) (AMBAC Insured) ! 6.400 8/1/2024 2,077,980 990,000 Summit Academy North, Michigan Public School Academy Certificates of Participation ÷ 6.550 7/1/2014 1,085,941 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 100 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Michigan  continued $690,000 Summit Academy North, Michigan Public School Academy Certificates of Participation ÷ 8.375% 7/1/2030 $785,261 3,560,000 Wayne State University, Michigan University Revenue Bonds (FGIC Insured) ! 5.125 11/15/2029 3,691,506 Total Michigan Minnesota (4.1% ) 800,000 Minneapolis and St. Paul, Minnesota Housing & Redevelopment Authority Healthcare System Revenue Bonds (HealthPartners Obligation Group Project) 6.000 12/1/2021 844,040 2,030,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds 5.000 1/1/2022 2,065,464 5,000,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series A) (AMBAC Insured) ! 5.000 1/1/2035 5,105,100 5,000,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series C) (FGIC Insured) ! 5.000 1/1/2031 5,102,150 7,685,000 Minneapolis, Minnesota Community Development Agency Tax Increment Revenue Bonds (MBIA Insured) ! Zero Coupon 3/1/2009 7,501,252 85,000 Minnesota Agricultural and Economic Development Board Health Care System Unrefunded Balance Revenue Bonds (Fairview Hospital) (Series A) (MBIA Insured) ! 5.750 11/15/2026 86,912 1,000,000 Minnesota Higher Education Facilities Authority Revenue Bonds (College of Art and Design) (Series 5-D) ÷ 6.625 5/1/2020 1,093,120 530,000 Minnesota Higher Education Facilities Authority Revenue Bonds (University of St. Thomas) (Series 5-Y) 5.250 10/1/2019 573,497 3,620,000 Minnesota State General Obligation Bonds 5.250 8/1/2017 3,724,908 2,000,000 North Oaks, Minnesota Senior Housing Revenue Bonds (Presbyterian Homes, North Oaks) 6.125 10/1/2039 1,965,500 2,000,000 Northern Municipal Power Agency Minnesota Electric System Revenue Bonds (Series A) 5.000 1/1/2026 2,095,440 1,000,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2021 1,120,730 1,300,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2026 1,456,949 2,040,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2031 2,286,289 2,000,000 St. Louis Park, Minnesota Health Care Facilities Revenue Bonds ÷ 5.250 7/1/2030 2,267,900 4,000,000 St. Paul, Minnesota Housing and Redevelopment Authority Educational Facility Revenue Bonds 5.000 10/1/2024 4,120,240 230,000 St. Paul, Minnesota Housing and Redevelopment Authority Health Care Facilities Revenue Bonds (Healthpartners Obligation Group PJ) 5.250 5/15/2019 238,326 1,500,000 St. Paul, Minnesota Housing and Redevelopment Authority Health Care Facilities Revenue Bonds (Healthpartners Obligation Group PJ) 5.250 5/15/2036 1,457,700 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 101 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Minnesota  continued $1,690,000 St. Paul, Minnesota Housing and Redevelopment Authority Lease Parking Facilities Revenue Bonds (Rivercentre Parking Ramp) 6.000% 5/1/2013 $1,753,206 4,135,000 White Earth Band of Chippewa Indians, Minnesota Revenue Bonds (Series A) (ACA Insured) ! 7.000 12/1/2011 4,373,052 Total Minnesota Missouri (1.9% ) 7,500,000 Jackson County, Missouri Special Obligation Harry S. Truman Sports Complex Revenue Bonds (AMBAC Insured) ! 5.000 12/1/2027 7,792,275 785,000 Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II) (Series B) ÷ 5.875 4/1/2017 819,925 500,000 Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II) (Series B) ÷ 6.000 4/1/2021 522,955 1,000,000 Missouri State Environmental Improvement and Energy Resources Authority Water Pollution Revenue Bonds (Series A) 5.250 1/1/2018 1,088,090 2,500,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds 5.000 5/15/2020 2,624,150 3,000,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Barnes Jewish, Inc. Christian) (Series A) 5.250 5/15/2014 3,268,350 1,500,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Lake Regional Health Securities Project) 5.600 2/15/2025 1,509,105 1,000,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Saint Anthonys Medical Center) ÷ 6.250 12/1/2030 1,114,340 655,000 Missouri State Health and Educational Facilities Authority Revenue Bonds (Lake of the Ozarks) 6.500 2/15/2021 659,330 145,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) ! 7.450 9/1/2031 148,856 170,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/ FNMA Insured) ! 6.550 9/1/2028 172,854 255,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/FNMA Insured) (Subject to AMT) ! 7.150 3/1/2032 268,339 2,000,000 St. Charles County, Missouri Francis Howell School District General Obligation Bonds (Series A) 5.250 3/1/2018 2,262,220 Total Missouri The accompanying Notes to Schedule of Investments are an integral part of this schedule. 102 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Montana (1.4% ) $2,830,000 Montana Facility Finance Authority Revenue Providence Health and Services Revenue Bonds 5.000% 10/1/2024 $2,903,806 40,000 Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-1) 6.000 6/1/2016 40,140 140,000 Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-2) (Subject to AMT) 6.250 6/1/2019 140,868 2,385,000 Montana State Board of Investment Refunded Balance 1996 Payroll Tax Revenue Bonds (MBIA Insured) ÷! 6.875 6/1/2020 2,556,935 775,000 Montana State Board of Investment Refunded Revenue Bonds (1996 Payroll Tax) (MBIA Insured) ÷! 6.875 6/1/2020 830,870 1,240,000 Montana State Board of Investment Refunded Revenue Bonds (Payroll Tax) (MBIA Insured) ÷! 6.875 6/1/2020 1,329,392 1,165,000 Montana State Board of Regents Revenue Bonds (Higher Education-University of Montana) (Series F) (MBIA insured) ! 5.750 5/15/2016 1,265,668 3,000,000 Montana State Health Facilities Authority Revenue Bonds (Hillcrest Senior Living Project) 7.375 6/1/2030 3,364,860 3,860,000 Montana State Hospital Finance Authority Refunding Revenue Bonds 5.250 6/1/2018 4,109,202 Total Montana Nebraska (1.7% ) 2,500,000 Nebraska Public Power District Revenue Bonds (Series B) (AMBAC Insured) ! 5.000 1/1/2013 2,725,250 5,780,000 Omaha, Nebraska Public Power District Electric Revenue Bonds (Series A) 5.000 2/1/2046 5,887,681 3,455,000 Omaha, Nebraska Public Power District Revenue Bonds (Series B) ÷ 6.150 2/1/2012 3,743,700 1,675,000 Omaha, Nebraska Special Assessment Revenue Bonds (Riverfront Redevelopment Project) (Series A) 5.500 2/1/2015 1,840,875 6,000,000 University of Nebraska Revenue Bonds (Lincoln Student Fees & Facilities) (Series B) 5.000 7/1/2023 6,304,620 Total Nebraska New Jersey (1.5% ) 2,000,000 Hudson County, New Jersey Department of Finance and Administration Certificate of Participation (MBIA Insured) ! 6.250 12/1/2015 2,391,540 175,000 New Jersey State Educational Facilities Authority Revenue Bonds 1.620 7/1/2023 175,000 1,000,000 New Jersey State Highway Authority Revenue Bonds (Series L) 5.250 7/15/2018 1,149,140 3,695,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) ÷! 6.500 1/1/2016 4,379,868 745,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) ! 6.500 1/1/2016 877,595 260,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) ÷! 6.500 1/1/2016 308,191 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 103 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value New Jersey  continued $5,000,000 New Jersey Transportation Trust Fund Authority Revenue Bonds (Transportation System) (Series A) (FSA Insured) ! 5.500% 12/15/2016 $5,838,950 2,595,000 West New York, New Jersey Municipal Utilities Authority Revenue Bonds (FGIC Insured) ÷! Zero Coupon 12/15/2009 2,488,709 Total New Jersey New Mexico (1.1% ) 3,500,000 Jicarilla, New Mexico Apache Nation Revenue Bonds (Series A) 5.500 9/1/2023 3,676,785 365,000 New Mexico Mortgage Finance Authority Revenue Bonds (Series F) (GNMA/FNMA Insured) ! 7.000 1/1/2026 369,406 175,000 New Mexico Mortgage Finance Authority Single Family Mortgage Capital Appreciation Revenue Bonds (Series D-2) (Subject to AMT) Zero Coupon 9/1/2009 161,679 540,000 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series C-2) (GNMA/FNMA Insured) (Subject to AMT) ! 6.950 9/1/2031 556,616 7,500,000 Sandoval County, New Mexico Incentive Payment Revenue Bonds 5.000 6/1/2020 7,976,475 Total New Mexico New York (8.8% ) 5,000,000 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series A) 5.500 7/1/2017 5,765,050 4,225,000 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series O) ÷ 5.750 7/1/2013 4,593,124 4,000,000 New York State Dormitory Authority Revenue Bonds (Series B) 5.250 5/15/2012 4,382,200 2,000,000 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 7.500 5/15/2013 2,419,860 5,000,000 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 5.875 5/15/2017 5,903,100 2,000,000 New York State Local Government Assistance Corporation Revenue Bonds (Series E) (MBIA/IBC Insured) ! 5.250 4/1/2016 2,253,520 865,000 New York State Mortgage Agency Revenue Bonds (Series 26) 5.350 10/1/2016 872,993 2,500,000 New York State Thruway Authority Revenue Bonds (Series B) (FSA Insured) ! 5.000 4/1/2015 2,814,600 20,000,000 New York State Urban Development Corporation Revenue Bonds (Correctional and Youth Facilities) (Series A) 5.000 1/1/2017 21,207,600 1,620,000 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2009 1,678,271 1,720,000 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2010 1,837,270 8,940,000 New York, New York City Municipal Transitional Finance Authority Revenue Bonds (Series A) > 5.500 11/1/2011 9,837,576 2,000,000 New York, New York City Municipal Water and Sewer System Revenue Bonds (Series A) (AMBAC Insured) ÷! 5.875 6/15/2012 2,270,100 1,805,000 New York, New York City Transitional Finance Authority Revenue Bonds ÷ 5.375 11/15/2021 2,026,022 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 104 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value New York  continued $735,000 New York, New York City Transitional Finance Authority Revenue Bonds ÷ 5.375% 11/15/2021 $793,432 13,000,000 New York, New York City Transitional Finance Authority Revenue Bonds (Future Tax Secured) (Series B) 5.250 2/1/2011 13,969,020 1,750,000 New York, New York General Obligation Bonds (Series A) 5.500 8/1/2022 1,904,262 12,000,000 New York, New York General Obligation Bonds (Series B) 5.250 8/1/2017 13,151,160 655,000 New York, New York General Obligation Bonds (Series H) (FSA/CR Insured) ÷! 5.250 3/15/2016 685,706 5,000,000 New York, New York General Obligation Bonds (Series I-1) 5.000 4/1/2023 5,217,350 325,000 Triborough, New York Bridge and Tunnel Authority Revenue Bonds (Series Q) ÷ 6.750 1/1/2009 339,046 Total New York North Carolina (1.9% ) 1,475,000 North Carolina Eastern Municipal Power Agency Power System Prerefunded Revenue Bonds (Series A) ÷ 6.000 1/1/2026 1,813,940 4,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds 5.375 1/1/2017 4,238,960 2,375,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series B) 5.500 1/1/2021 2,394,380 5,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 5.500 1/1/2014 5,478,900 2,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 6.750 1/1/2026 2,096,940 250,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.500 1/1/2009 259,005 610,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.375 1/1/2013 651,950 4,000,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) (MBIA Insured) ! 6.000 1/1/2011 4,381,640 1,000,000 Wake County, North Carolina Industrial, Facilities, and Pollution Control Revenue Bonds (Carolina Power and Light Company Project) 5.375 2/1/2017 1,056,490 Total North Carolina North Dakota (0.9% ) 3,500,000 Grand Forks, North Dakota Health Care System Revenue Bonds (Altru Health Systems Group) ÷ 7.125 8/15/2024 3,938,025 2,945,000 South Central Regional Water District, North Dakota Utility System Revenue Bonds (Northern Burleigh County) (Series A) 5.650 10/1/2029 3,050,343 3,250,000 Ward County, North Dakota Health Care Facilities Revenue Bonds (Trinity Medical Center) (Series B) 6.250 7/1/2021 3,295,110 Total North Dakota The accompanying Notes to Schedule of Investments are an integral part of this schedule. 105 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Ohio (2.3% ) $875,000 Akron, Ohio Economic Development Revenue Bonds (MBIA Insured) ! 6.000% 12/1/2012 $972,020 5,000,000 Buckeye, Ohio Tobacco Settlement Financing Authority Revenue Bonds (Series A-2) 5.125 6/1/2024 4,819,150 1,700,000 Cincinnati, Ohio General Obligation Bonds ÷ 5.375 12/1/2019 1,840,539 2,000,000 Lorain County, Ohio Hospital Revenue Bonds (Catholic Healthcare Partners) 5.400 10/1/2021 2,079,660 2,000,000 Lucas County, Ohio Health Care Facilities Revenue Bonds (Sunset Retirement) (Series A) 6.550 8/15/2024 2,074,940 2,000,000 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) ÷ 6.750 4/1/2018 2,201,500 2,500,000 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) ÷ 6.750 4/1/2022 2,751,875 2,000,000 Ohio State Higher Education Faculty Revenue Bonds (Case Western Reserve University) 6.500 10/1/2020 2,492,180 2,000,000 Ohio State Turnpike Commission Turnpike Revenue Bonds (Series A) (FGIC Insured) ! 5.500 2/15/2024 2,302,440 1,750,000 Port of Greater Cincinnati Development Authority Revenue Bonds 5.000 10/1/2025 1,759,660 1,610,000 Reynoldsburg, Ohio City School District General Obligation Bonds (FSA Insured) ! 5.000 12/1/2028 1,679,794 2,545,000 University of Cincinnati, Ohio General Receipts Revenue Bonds (Series D) (AMBAC insured) ! 5.000 6/1/2016 2,782,347 Total Ohio Oklahoma (0.7% ) 1,400,000 Bass, Oklahoma Memorial Baptist Hospital Authority Hospital Revenue Bonds (Bass Memorial Hospital Project) ÷ 8.350 5/1/2009 1,460,508 1,040,000 Oklahoma Development Finance Authority Hospital Revenue Bonds (Unity Health Center Project) 5.000 10/1/2011 1,095,973 140,000 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series C-2) (Subject to AMT) 7.550 9/1/2028 140,353 195,000 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) ! 7.100 9/1/2028 197,071 1,500,000 Oklahoma State Municipal Power Authority Revenue Bonds (Series B) (MBIA Insured) ! 5.875 1/1/2012 1,618,770 2,900,000 Payne County, Oklahoma Economic Development Authority Student Housing Revenue Bonds (Collegiate Housing Foundation) (Series A) ÷ 6.375 6/1/2030 3,242,229 Total Oklahoma The accompanying Notes to Schedule of Investments are an integral part of this schedule. 106 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Pennsylvania (3.3% ) $715,000 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Revenue Bonds (Waterfront Project) (Series B) 6.000% 12/15/2010 $762,026 1,940,000 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Revenue Bonds (Waterfront Project) (Series C) ÷ 6.550 12/15/2017 2,101,757 2,575,000 Allegheny County, Pennsylvania Sanitation Authority Sewer Interest Compensatory Revenue Bonds (Series A) (FGIC Insured) ! Zero Coupon 6/1/2008 2,556,383 2,315,000 Carbon County, Pennsylvania Industrial Development Authority Revenue Bonds (Panther Creek Partners Project) (Subject to AMT) 6.650 5/1/2010 2,369,518 2,000,000 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) ! Zero Coupon 3/15/2016 1,490,280 1,520,000 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) ! Zero Coupon 3/15/2017 1,078,683 2,750,000 Cumberland County, Pennsylvania Municipal Authority Revenue Bonds (Diakon Lutheran Ministries) 5.000 1/1/2027 2,531,815 2,000,000 Cumberland County, Pennsylvania Municipal Authority Revenue Bonds (Diakon Lutheran Ministries) 5.000 1/1/2036 1,772,440 13,300,000 Delaware County, Pennsylvania Industrial Development Authority Revenue Bonds  1.940 3/11/2008 13,300,000 2,000,000 Lancaster County, Pennsylvania Hospital Authority Revenue Bonds ÷ 5.500 3/15/2026 2,271,860 3,170,000 Millcreek Township, Pennsylvania School District General Obligation Bonds (FGIC Insured) ÷! Zero Coupon 8/15/2009 3,065,327 435,000 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) ÷ 6.750 11/15/2024 473,406 1,880,000 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) ÷ 6.750 11/15/2030 2,045,985 2,000,000 Philadelphia, Pennsylvania Authority for Industrial Development Revenue Bonds (Please Touch Museum Project) 5.250 9/1/2026 1,995,220 1,000,000 York County, Pennsylvania Solid Waste & Refuse Authority Solid Waste System Revenue Bonds (FGIC Insured) ! 5.500 12/1/2012 1,119,040 Total Pennsylvania Puerto Rico (0.6% ) 6,655,000 Puerto Rico Industrial Tourist Educational Medical and Environmental Central Facilities Revenue Bonds (AES Cogen Facilities Project) (Subject to AMT) 6.625 6/1/2026 7,009,445 Total Puerto Rico The accompanying Notes to Schedule of Investments are an integral part of this schedule. 107 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value South Carolina (1.7% ) $1,000,000 Greenwood County, South Carolina Hospital Revenue Bonds (Self Memorial Hospital) 5.500% 10/1/2026 $1,024,830 4,000,000 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) ! 6.250 1/1/2021 4,841,560 5,000,000 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) ! 5.000 1/1/2022 5,009,800 605,000 South Carolina Jobs Economic Development Authority Hospital Facilities Prerefunded Revenue Bonds (Palmetto Health Alliance) (Series C) ÷ 6.875 8/1/2027 725,879 4,895,000 South Carolina Jobs Economic Development Authority Hospital Facilities Prerefunded Revenue Bonds (Palmetto Health Alliance) (Series C) ÷ 6.875 8/1/2027 5,873,021 2,000,000 Spartanburg, South Carolina Waterworks Revenue Bonds (FGIC Insured) ÷! 5.250 6/1/2028 2,270,860 Total South Carolina South Dakota (1.1% ) 5,000,000 South Dakota Educational Enhancement Funding Corporation Tobacco Settlement Revenue Bonds (Series B) 6.500 6/1/2032 5,087,450 5,000,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds 5.000 11/1/2040 4,936,100 1,170,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System, Inc.) 5.625 4/1/2032 1,185,292 2,000,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System, Inc.) (ACA/CBI Insured) ! 5.650 4/1/2022 2,013,920 Total South Dakota Tennessee (1.4% ) 2,000,000 Memphis-Shelby County, Tennessee Airport Authority Special Facilities and Project Revenue Bonds (Federal Express Corporation) 5.350 9/1/2012 2,120,320 4,500,000 Memphis-Shelby County, Tennessee Airport Authority Special Facilities Revenue Bonds (Federal Express Corporation) 5.050 9/1/2012 4,714,695 4,155,000 Metropolitan Government, Nashville and Davidson County, Tennessee Industrial Development Board Revenue Bonds (Series A) (GNMA Insured) ! 6.625 3/20/2036 4,470,323 5,000,000 Shelby County, Tennessee Health Educational and Housing Facilities Board Revenue Bonds (St. Jude Childrens Research Project) ÷ 5.375 7/1/2024 5,318,300 Total Tennessee Texas (9.1% ) 10,000,000 Alliance Airport Authority, Texas Facilities Income Revenue Bonds 4.850 4/1/2021 9,687,400 2,000,000 Amarillo, Texas Health Facilities Corporation Revenue Bonds (Baptist St. Anthonys Hospital Corporation) (FSA Insured) ! 5.500 1/1/2017 2,305,380 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 108 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Texas  continued $2,165,000 Arlington, Texas Independent School District Capital Appreciation Refunding General Obligation Bonds (PSF/GTD Insured) ! Zero Coupon 2/15/2009 $2,118,582 2,500,000 Austin, Texas Higher Education Authority University Revenue Bonds (St. Edwards University Project) ÷ 5.750% 8/1/2031 2,702,425 2,250,000 Austin, Texas Utility System Revenue Bonds (FGIC Insured) ! 6.000 11/15/2013 2,502,990 7,000,000 Austin, Texas Utility System Capital Appreciation Refunding Revenue Bonds (Financial Services Department) (Series A) (MBIA Insured) ! Zero Coupon 11/15/2008 6,879,740 8,100,000 Austin, Texas Utility System Capital Appreciation Refunding Revenue Bonds (Financial Services Department) (Series A) (MBIA Insured) ! Zero Coupon 11/15/2009 7,749,999 1,930,000 Bexar County, Texas Housing Finance Corporation Multi- Family Housing Revenue Bonds (Dymaxion and Marrach Park Apartments) (Series A) (MBIA Insured) ! 6.000 8/1/2023 2,010,983 1,720,000 Bexar County, Texas Housing Finance Corporation Multi- Family Housing Revenue Bonds (Pan American Apartments) (Series A-1) (GNMA Insured) ! 7.000 3/20/2031 1,883,211 1,000,000 Bluebonnet Trails Community Mental Health and Mental Retardation Revenue Bonds 6.125 12/1/2016 1,056,400 500,000 Corpus Christi, Texas General Obligation Bonds (Series A) (FSA Insured) ! 5.000 3/1/2012 544,260 1,000,000 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (MBIA Insured) (Subject to AMT) ! 5.500 11/1/2016 1,073,030 500,000 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (Subject to AMT) 5.500 11/1/2017 533,830 1,375,000 Deer Park, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! 5.000 2/15/2013 1,511,208 1,405,000 Denton, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! 6.250 2/15/2009 1,466,609 3,210,000 Denton, Texas Utility System Revenue Bonds (Series A) (FSA Insured) ! 5.250 12/1/2015 3,545,541 3,400,000 Harris County Texas Industrial Development Corporation Pollution Control Revenue Bonds  1.890 3/11/2008 3,400,000 7,000,000 Harris County, Houston, Texas General Obligation Bonds (MBIA Insured) ! Zero Coupon 8/15/2024 3,191,020 2,000,000 Harris County, Texas Health Facilities Development Authority Hospital Revenue Bonds (Memorial Hermann Healthcare Project) (Series A) ÷ 6.375 6/1/2029 2,257,760 2,000,000 Houston, Texas Airport System Revenue Bonds (Series A) (FSA Insured) (Subject to AMT) ! 5.625 7/1/2030 2,035,600 5,000,000 Houston, Texas Water and Sewer System Revenue Bonds (Series A) (FSA Insured) ÷! 5.750 12/1/2032 5,989,650 5,315,000 Lewisville, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! Zero Coupon 8/15/2019 3,359,239 1,000,000 Lower Colorado River Authority, Texas Unrefunded Balance Revenue Bonds (Series A) 5.875 5/15/2015 1,053,650 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 109 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Texas  continued $370,000 Mesquite, Texas Independent School District General Obligation Bonds (Series A) (PSF/GTD Insured) ! 6.000% 2/15/2020 $371,018 2,600,000 North Texas Health Facilities Development Corporation Hospital Revenue Bonds (United Regional Healthcare System, Inc.) ÷ 6.000 9/1/2023 3,017,690 310,000 Nueces County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Dolphins Landing Apartments Project) (Series A) ÷ 6.250 7/1/2010 323,532 1,000,000 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) ! 6.100 6/20/2033 1,078,740 2,795,000 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) ! 6.150 11/20/2041 2,975,305 425,000 San Antonio, Texas General Obligation Bonds (General Improvements) 5.250 2/1/2014 453,144 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) ! 5.500 5/15/2018 1,106,390 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) ! 5.500 5/15/2019 1,106,390 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) ! 5.500 5/15/2020 1,106,390 1,160,000 San Leanna Education Facilities Corporation Higher Education Revenue Bonds (Saint Edwards University Project) (Series 2007) 5.125 6/1/2024 1,149,166 11,615,000 Southeast Texas Housing Finance Corporation Revenue Bonds (MBIA Insured) ÷! Zero Coupon 9/1/2017 8,169,643 1,410,000 Tarrant County, Texas College District General Obligation Bonds 5.375 2/15/2013 1,573,560 2,000,000 Tarrant County, Texas Cultural Educational Facilities Finance Corporation Revenue Bonds (Texas Health Resources) (Series A) 5.000 2/15/2023 2,051,100 4,315,000 Texas State Veterans Land Board General Obligation Bonds ÷ 0.050 7/1/2010 4,066,758 315,000 Westlake, Texas General Obligation Bonds 6.500 5/1/2013 358,401 350,000 Westlake, Texas General Obligation Bonds 6.500 5/1/2015 399,105 335,000 Westlake, Texas General Obligation Bonds ÷ 6.500 5/1/2017 402,509 1,650,000 Westlake, Texas General Obligation Bonds 5.750 5/1/2024 1,765,616 2,000,000 Westlake, Texas General Obligation Bonds ÷ 5.800 5/1/2032 2,323,780 430,000 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ! 6.875 8/15/2014 491,112 745,000 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ÷! 6.875 8/15/2014 853,316 3,280,000 Wylie, Texas Independent School District Unrefunded General Obligation Bonds (PSF/GTD Insured) ! 7.000 8/15/2024 3,750,352 Total Texas Virginia (0.9%) 2,500,000 Fairfax County, Virginia Industrial Development Authority Revenue Bonds (Inova Health Systems Project) 5.250 8/15/2019 2,813,800 3,625,000 Fairfax County, Virginia Water Authority Water Revenue Bonds 5.000 4/1/2021 4,130,615 3,240,000 Tobacco Settlement Authority, Virginia Tobacco Settlement Revenue Bonds ÷ 5.250 6/1/2019 3,462,426 Total Virginia The accompanying Notes to Schedule of Investments are an integral part of this schedule. 110 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Washington (4.9%) $1,000,000 Energy Northwest, Washington Electric Revenue Bonds (Columbia Generating) (Series A) (MBIA Insured) ! 5.750% 7/1/2018 $1,108,750 6,000,000 Franklin County, Washington School District Revenue Bonds (MBIA Insured) ! 5.250 12/1/2022 6,477,600 10,000,000 King County, Washington Sewer Revenue Bonds (Series B) (FSA Insured) ! 5.500 1/1/2013 10,964,900 8,270,000 Tobacco Settlement Authority, Washington Tobacco Settlement Revenue Bonds 6.500 6/1/2026 8,639,834 5,620,000 Washington State Economic Development Finance Authority Lease Revenue Bonds (MBIA Insured) ! 5.000 6/1/2030 5,758,477 2,955,000 Washington State General Obligation Bonds (Series 93A) 5.750 10/1/2012 3,187,677 45,000 Washington State General Obligation Bonds (Series 93A) ÷ 5.750 10/1/2012 48,618 1,235,000 Washington State General Obligation Bonds (Series A and AT-6) 6.250 2/1/2011 1,307,383 5,000,000 Washington State General Obligation Bonds (Series A) 6.750 2/1/2015 5,833,700 5,000,000 Washington State General Obligation Bonds (Series A) (FSA Insured) ! 5.000 7/1/2021 5,424,350 2,500,000 Washington State General Obligation Bonds (Series B and AT-7) 6.250 6/1/2010 2,720,775 2,000,000 Washington State General Obligation Bonds (Series B and AT-7) 6.000 6/1/2012 2,272,700 1,000,000 Washington State Health Care Facilities Authority Revenue Bonds (Series A) 5.000 12/1/2030 1,019,950 2,000,000 Washington State Health Care Facilities Authority Revenue Bonds (Swedish Health Services) (AMBAC Insured) ! 5.125 11/15/2018 2,044,400 1,000,000 Washington State Housing Finance Commission Nonprofit Housing Revenue Bonds (Crista Ministries Projects) (Series A) 5.350 7/1/2014 1,005,110 Total Washington West Virginia (0.3%) 3,465,000 West Virginia State Water Development Authority Revenue Bonds (Series B-II) (FGIC Insured) ! 5.000 11/1/2033 3,533,780 Total West Virginia Wisconsin (1.2%) 1,500,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Aurora Health Care) (Series B) 5.500 2/15/2015 1,529,610 1,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Eagle River Memorial Hospital, Inc. Project) 5.750 8/15/2020 1,038,230 1,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Franciscan Sisters Christian) (Series A) ÷ 5.500 2/15/2018 1,010,950 2,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Marshfield Clinic) (Series B) 6.000 2/15/2025 2,053,780 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 111 Municipal Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Wisconsin  continued $2,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Watertown Memorial Hospital, Inc.) 5.500% 8/15/2029 $2,023,900 6,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Wheaton Franciscan Services) ÷ 5.750 8/15/2025 6,740,460 Total Wisconsin Wyoming (0.6%) 1,620,000 Kemmerer, Wyoming Pollution Control Term Revenue Bonds 1.890 11/1/2014 1,620,000 355,000 Lincoln County, Wyoming Pollution Control Revenue Bonds  1.890 3/11/2008 355,000 310,000 Lincoln County, Wyoming Pollution Control Revenue Bonds  1.890 3/11/2008 310,000 5,825,000 Wyoming State Farm Loan Board Capital Facilities Revenue Bonds 5.750 10/1/2020 6,600,657 Total Wyoming Total Long-Term Fixed Income (cost $1,098,093,872) Total Investments (cost $1,098,093,872) 99.0% Other Assets and Liabilities, Net 1.0% Total Net Assets 100.0% > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. ! To reduce certain risks associated with securities issued by municipalities, which may include but are not limited to economic development in a specific industry or municipality, the principal and/or interest payments are guaranteed by the bond insurance company or Government agency identified. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $79,227,252 Gross unrealized depreciation (3,583,056) Net unrealized appreciation (depreciation) $75,644,196 Cost for federal income tax purposes $1,098,093,872 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 112 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value Asset-Backed Securities (8.2%) $2,295,291 Bear Stearns Mortgage Funding Trust ~ 3.516% 2/25/2008 $1,038,415 2,856,963 Capitalsource Commercial Loan Trust ~ 4.064 2/20/2008 2,858,860 4,614,306 Countrywide Asset-Backed Certificates ~« 5.549 4/25/2036 4,513,871 3,000,000 Credit Based Asset Servicing and Securitization, LLC ~ 3.486 2/25/2008 2,955,987 6,000,000 DaimlerChrysler Master Owner Trust ± 4.286 2/15/2008 6,000,852 5,000,000 Discover Card Master Trust  5.650 3/16/2020 5,073,970 3,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  3.466 2/25/2008 2,892,693 1,936,306 First Horizon ABS Trust « 3.536 2/25/2008 1,466,926 5,000,000 Ford Credit Floor Plan Master Owner Trust  4.416 2/15/2008 4,899,655 6,000,000 GE Dealer Floorplan Master Note Trust ±~ 3.974 2/20/2008 6,002,586 6,500,000 GMAC Mortgage Corporation Loan Trust « 3.446 2/25/2008 6,466,792 6,000,000 GMAC Mortgage Corporation Loan Trust ±« 3.466 2/25/2008 5,977,986 1,701,833 GMAC Mortgage Corporation Loan Trust ~« 3.476 2/25/2008 1,616,145 4,809,293 IndyMac Seconds Asset-Backed Trust ±« 3.546 2/25/2008 4,295,776 7,250,000 Merna Re, Ltd.  ≤ 6.580 3/31/2008 7,163,000 3,612,631 Residential Funding Mortgage Securities II « 3.506 2/25/2008 3,424,741 Total Asset-Backed Securities Basic Materials (1.1% ) 2,970,000 Alcan, Inc.  5.000 6/1/2015 2,923,454 1,000,000 Freeport-McMoRan Copper & Gold, Inc.  8.394 4/1/2008 981,250 2,980,000 Lubrizol Corporation  5.500 10/1/2014 3,022,838 2,000,000 Precision Castparts Corporation  5.600 12/15/2013 2,178,872 Total Basic Materials Capital Goods (2.4% ) 4,050,000 Caterpillar Financial Services Corporation ~ 5.850 9/1/2017 4,277,792 1,600,000 CRH America, Inc.  6.000 9/30/2016 1,548,547 2,219,000 Goodrich Corporation ~ 6.800 7/1/2036 2,417,718 1,170,000 Lockheed Martin Corporation 6.150 9/1/2036 1,210,098 3,250,000 Oakmont Asset Trust ≤ 4.514 12/22/2008 3,278,256 1,200,000 Owens Corning, Inc. ± 7.000 12/1/2036 985,456 2,468,858 Systems 2001 Asset Trust, LLC ≤ 6.664 9/15/2013 2,648,421 3,000,000 United Technologies Corporation 4.875 5/1/2015 3,025,797 Total Capital Goods Collateralized Mortgage Obligations (5.0% ) 6,316,673 Banc of America Mortgage Securities, Inc. ~ 4.803 9/25/2035 6,384,211 2,741,714 Citigroup Mortgage Loan Trust, Inc. ~ 5.536 3/25/2036 2,758,450 2,564,474 HomeBanc Mortgage Trust ~ 5.993 4/25/2037 2,601,113 5,286,472 J.P. Morgan Mortgage Trust ~ 5.005 7/25/2035 5,335,308 4,199,333 Merrill Lynch Mortgage Investors, Inc. ~ 4.875 6/25/2035 4,250,275 3,751,071 Thornburg Mortgage Securities Trust  3.466 2/25/2008 3,729,063 3,703,463 Wachovia Mortgage Loan Trust, LLC 5.563 5/20/2036 3,785,643 4,520,053 Washington Mutual Alternative Loan Trust  5.412 2/25/2008 4,106,186 2,077,630 Washington Mutual Mortgage Pass-Through Certificates  3.666 2/25/2008 1,944,589 3,181,045 Washington Mutual Mortgage Pass-Through Certificates 4.835 9/25/2035 3,201,092 2,631,297 Zuni Mortgage Loan Trust ± 3.506 2/25/2008 2,518,054 Total Collateralized Mortgage Obligations The accompanying Notes to Schedule of Investments are an integral part of this schedule. 113 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value Commercial Mortgage-Backed Securities (13.1% ) $6,000,000 Banc of America Commercial Mortgage, Inc. ~ 5.001% 9/10/2010 $5,982,294 2,519,624 Banc of America Commercial Mortgage, Inc. ~ 4.037 11/10/2039 2,502,155 2,000,000 Banc of America Commercial Mortgage, Inc. ~ 5.118 7/11/2043 2,006,446 4,000,000 Banc of America Large Loan Trust ~ ≤ 4.346 2/15/2008 3,836,544 4,000,000 Banc of America Large Loan Trust ~ ≤ 4.446 2/15/2008 3,909,348 3,000,000 Bear Stearns Commercial Mortgage Securities, Inc.  4.386 2/15/2008 2,881,779 3,000,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.835 9/11/2042 2,853,837 7,500,000 Citigroup Commercial Mortgage Trust ~ ≤ 4.376 2/15/2008 7,191,982 180,131 Commercial Mortgage Pass-Through Certificates ~ ≤ 4.336 2/15/2008 179,900 4,000,000 Commercial Mortgage Pass-Through Certificates  ≤ 4.366 2/15/2008 3,855,072 7,000,000 Commercial Mortgage Pass-Through Certificates  ≤ 4.416 2/15/2008 6,718,439 4,000,000 Credit Suisse Mortgage Capital Certificates  ≤ 4.406 2/15/2008 3,856,548 6,500,000 Crown Castle International Corporation ± ≤ 5.245 11/15/2036 6,582,420 6,200,000 Greenwich Capital Commercial Funding Corporation  5.867 12/10/2049 5,918,737 6,000,000 J.P. Morgan Chase Commercial Mortgage Securities ~ 5.882 2/15/2051 6,069,708 2,750,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  4.302 1/15/2038 2,688,964 5,970,335 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.284 5/15/2047 5,951,050 5,000,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.819 6/15/2049 5,065,335 6,500,000 Merrill Lynch Mortgage Trust  4.747 5/12/2043 6,296,277 5,500,000 Merrill Lynch Mortgage Trust 5.266 1/12/2044 5,178,124 10,000,000 Wachovia Bank Commercial Mortgage Trust  ≤ 4.356 2/15/2008 9,552,650 6,000,000 Wachovia Bank Commercial Mortgage Trust 5.765 7/15/2045 6,048,438 1,424,281 Washington Mutual Asset Securities Corporation≤ 3.830 1/25/2035 1,401,872 Total Commercial Mortgage-Backed Securities Communications Services (7.0% ) 775,000 AT&T Corporation  8.000 11/15/2031 932,667 2,475,000 AT&T, Inc. 5.500 2/1/2018 2,483,281 1,225,000 AT&T, Inc. ~ 6.500 9/1/2037 1,248,973 1,925,000 British Telecom plc ~ 9.125 12/15/2030 2,521,444 2,700,000 Comcast Corporation ~ 5.900 3/15/2016 2,721,244 3,520,000 Comcast Corporation ~ 5.875 2/15/2018 3,517,019 4,000,000 Cox Communications, Inc. ~ 4.625 6/1/2013 3,889,160 770,000 Cox Communications, Inc. ~ 5.450 12/15/2014 768,668 2,450,000 Idearc, Inc. ~ 8.000 11/15/2016 2,192,750 3,300,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 2,706,000 2,500,000 New Cingular Wireless Services, Inc. ~ 8.125 5/1/2012 2,842,108 765,000 New Cingular Wireless Services, Inc.  8.750 3/1/2031 960,357 1,350,000 News America, Inc. 6.400 12/15/2035 1,332,368 1,225,000 News America, Inc. ≤ 6.650 11/15/2037 1,243,685 2,960,000 Rogers Cable, Inc.  5.500 3/15/2014 2,916,740 2,200,000 Rogers Cable, Inc. ± 6.750 3/15/2015 2,308,973 320,000 Rogers Cable, Inc. ± 8.750 5/1/2032 400,208 2,000,000 Rogers Wireless Communications, Inc.  6.375 3/1/2014 2,085,434 1,800,000 Rogers Wireless Communications, Inc. ~ 7.500 3/15/2015 1,966,669 2,900,000 Sprint Capital Corporation 6.900 5/1/2019 2,650,667 3,550,000 Telecom Italia Capital SA ± 5.250 11/15/2013 3,566,025 1,750,000 Telecom Italia Capital SA 5.250 10/1/2015 1,709,388 2,600,000 Telefonica Emisones SAU  6.221 7/3/2017 2,729,121 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 114 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value Communications Services  continued $2,000,000 Time Warner Cable, Inc. 5.850% 5/1/2017 $2,001,768 1,150,000 Time Warner Entertainment Company, LP 8.375 3/15/2023 1,320,200 3,000,000 Verizon Communications, Inc. ± 5.550 2/15/2016 3,061,041 1,165,000 Verizon Communications, Inc. 5.500 4/1/2017 1,183,668 Total Communications Services Consumer Cyclical (2.4% ) 3,500,000 D.R. Horton, Inc.  5.375 6/15/2012 3,167,500 1,450,000 Federated Retail Holdings, Inc. ± 5.350 3/15/2012 1,410,366 1,850,000 Ford Motor Credit Company  6.625 6/16/2008 1,846,563 700,000 JC Penney & Company, Inc. 7.950 4/1/2017 757,076 310,000 JC Penney Corporation, Inc. 5.750 2/15/2018 291,103 1,360,000 JC Penney Corporation, Inc. ± 6.375 10/15/2036 1,200,679 2,300,000 McDonalds Corporation 5.800 10/15/2017 2,432,574 2,650,000 Nissan Motor Acceptance Corporation ≤ 5.625 3/14/2011 2,790,469 2,566,573 SLM Private Credit Student Loan Trust  5.001 3/15/2008 2,561,699 1,400,000 Station Casinos, Inc. 6.875 3/1/2016 952,000 1,930,000 Walmart Stores, Inc. 5.875 4/5/2027 1,900,396 Total Consumer Cyclical Consumer Non-Cyclical (4.7% ) 3,200,000 Abbott Laboratories  5.150 11/30/2012 3,372,467 800,000 AmerisourceBergen Corporation ~ 5.625 9/15/2012 825,731 2,000,000 AmerisourceBergen Corporation ~ 5.875 9/15/2015 1,980,428 1,315,000 Archer-Daniels-Midland Company ~ 6.450 1/15/2038 1,364,727 4,700,000 AstraZeneca plc ~ 5.400 9/15/2012 4,960,794 2,215,000 Baxter International, Inc.  5.900 9/1/2016 2,346,175 3,800,000 Bunge Limited Finance Corporation ~ 5.350 4/15/2014 3,801,467 3,500,000 Cargill, Inc.  ≤ 5.600 9/15/2012 3,598,360 2,400,000 Community Health Systems, Inc. ~ 8.875 7/15/2015 2,415,000 1,000,000 General Mills, Inc.  5.650 9/10/2012 1,038,811 2,200,000 Johnson & Johnson Company  5.950 8/15/2037 2,384,433 1,500,000 Kroger Company  6.400 8/15/2017 1,594,473 875,000 Kroger Company 6.150 1/15/2020 901,856 900,000 Safeway, Inc. 6.350 8/15/2017 952,023 2,000,000 Schering-Plough Corporation 6.000 9/15/2017 2,062,296 3,500,000 Tesco plc  ≤ 5.500 11/15/2017 3,556,312 910,000 Wyeth ± 5.950 4/1/2037 897,518 Total Consumer Non-Cyclical Energy (6.9% ) 2,200,000 Apache Corporation  5.250 4/15/2013 2,293,647 3,650,000 CenterPoint Energy Resources Corporation ~ 6.125 11/1/2017 3,754,434 1,100,000 Consolidated Natural Gas Company  5.000 12/1/2014 1,082,094 3,100,000 Enterprise Products Operating, LP  5.600 10/15/2014 3,125,652 2,250,000 Enterprise Products Operating, LP  6.300 9/15/2017 2,333,477 1,500,000 EOG Resources, Inc. ~ 5.875 9/15/2017 1,572,724 1,800,000 Magellan Midstream Partners, LP 6.450 6/1/2014 1,879,385 1,600,000 Marathon Oil Corporation 6.000 10/1/2017 1,660,379 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 115 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value Energy  continued $735,000 Nexen, Inc.  5.650% 5/15/2017 $729,907 1,925,000 Nexen, Inc. ± 6.400 5/15/2037 1,862,561 1,750,000 Oneok Partners, LP 6.850 10/15/2037 1,782,952 2,000,000 Plains All American Pipeline, LP/PAA Finance Corporation ± 6.650 1/15/2037 1,989,714 1,500,000 Premcor Refining Group, Inc. 6.125 5/1/2011 1,600,846 1,850,000 Premcor Refining Group, Inc. 6.750 5/1/2014 1,926,470 5,175,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ≤ 5.298 9/30/2020 5,043,089 900,000 Ras Laffan Liquefied Natural Gas Company, Ltd. III ≤ 5.832 9/30/2016 894,510 2,000,000 Southern Natural Gas Company ≤ 5.900 4/1/2017 2,001,776 2,400,000 Southern Star Central Corporation 6.750 3/1/2016 2,304,000 2,000,000 Transcontinental Gas Pipe Corporation 8.875 7/15/2012 2,260,000 600,000 Transcontinental Gas Pipe Corporation ± 6.400 4/15/2016 606,000 3,100,000 Transocean, Inc. 6.000 3/15/2018 3,178,644 2,250,000 Valero Energy Corporation 6.125 6/15/2017 2,311,492 800,000 Valero Energy Corporation ± 6.625 6/15/2037 790,227 4,600,000 Western Oil Sands, Inc. 8.375 5/1/2012 5,221,561 1,900,000 XTO Energy, Inc. 5.300 6/30/2015 1,912,289 1,900,000 XTO Energy, Inc. 6.250 8/1/2017 2,024,482 Total Energy Financials (23.4% ) 1,250,000 American Express Bank FSB  6.000 9/13/2017 1,276,701 1,450,000 American Express Centurion Bank ~ 5.550 10/17/2012 1,503,999 2,500,000 American Express Company ~ 6.150 8/28/2017 2,581,118 2,400,000 American International Group, Inc.  6.250 3/15/2037 2,096,858 2,600,000 AXA SA  ≤ 6.463 12/14/2018 2,264,652 720,000 BAC Capital Trust XI ~ 6.625 5/23/2036 710,219 500,000 Bank of America Corporation ~ 6.000 9/1/2017 520,581 1,250,000 Bank of America Corporation ~ 5.750 12/1/2017 1,286,100 1,475,000 Bank of America Corporation ± 8.000 1/30/2018 1,532,156 2,200,000 Bear Stearns Companies, Inc. *~ 6.400 10/2/2017 2,088,453 1,950,000 Bear Stearns Companies, Inc. 7.250 2/1/2018 1,949,928 2,100,000 BNP Paribas SA ~ ≤ 5.186 6/29/2015 1,906,892 715,000 Capital One Capital III ~ 7.686 8/15/2036 541,191 3,500,000 Capmark Financial Group, Inc.  ≤ 6.300 5/10/2017 2,451,995 3,600,000 CIT Group, Inc. ~ 7.625 11/30/2012 3,549,794 1,100,000 Citigroup Capital XXI ~ 8.300 12/21/2037 1,185,850 2,200,000 Citigroup, Inc. ~ 6.000 8/15/2017 2,298,292 1,000,000 Corestates Capital Trust I ~ ≤ 8.000 12/15/2026 1,035,960 4,900,000 Countrywide Financial Corporation, Convertible  ≤ 0.758 4/15/2008 4,470,760 1,200,000 Coventry Health Care, Inc.  5.875 1/15/2012 1,237,702 1,000,000 Coventry Health Care, Inc.  6.125 1/15/2015 1,016,057 1,000,000 Coventry Health Care, Inc.  5.950 3/15/2017 993,687 2,400,000 Credit Agricole SA ~ ≤ 6.637 5/31/2017 2,182,740 2,800,000 Endurance Specialty Holdings, Ltd. ± 6.150 10/15/2015 2,835,224 1,500,000 ERP Operating, LP ~ 5.125 3/15/2016 1,363,863 1,625,000 General Electric Capital Corporation ± 5.720 8/22/2011 1,652,700 3,200,000 General Electric Capital Corporation ~ 4.375 3/3/2012 3,225,344 1,630,000 General Electric Capital Corporation  5.625 9/15/2017 1,682,424 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 116 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value Financials  continued $2,500,000 General Electric Capital Corporation *~ 6.375% 11/15/2017 $2,599,048 700,000 General Electric Capital Corporation ~ 6.150 8/7/2037 708,606 3,295,000 General Motors Acceptance Corporation, LLC ~ 6.875 9/15/2011 2,880,739 4,600,000 General Motors Acceptance Corporation, LLC  6.000 12/15/2011 3,878,849 3,500,000 Goldman Sachs Group, Inc.  6.600 1/15/2012 3,784,256 3,500,000 Goldman Sachs Group, Inc. ± 5.125 1/15/2015 3,535,854 700,000 Goldman Sachs Group, Inc. ~ 6.750 10/1/2037 686,735 2,500,000 HSBC Capital Funding, LP/Jersey Channel Islands ± ≤ 9.547 6/30/2010 2,737,135 815,000 HSBC Holdings plc  6.500 5/2/2036 801,444 2,095,000 International Lease Finance Corporation  5.750 6/15/2011 2,169,058 3,350,000 iStar Financial, Inc.  5.850 3/15/2017 2,777,669 1,700,000 J.P. Morgan Chase & Company  5.750 1/2/2013 1,770,608 2,940,000 J.P. Morgan Chase Bank, NA  5.875 6/13/2016 3,002,954 5,000,000 Keybank National Association ~ 5.500 9/17/2012 5,191,350 2,000,000 Lehman Brothers Holdings, Inc. 5.250 2/6/2012 1,991,826 3,500,000 Lehman Brothers Holdings, Inc. ~ 5.625 1/24/2013 3,545,216 1,550,000 Lehman Brothers Holdings, Inc. 7.000 9/27/2027 1,570,956 1,830,000 Liberty Property, LP 5.500 12/15/2016 1,680,998 3,795,000 Lincoln National Corporation  7.000 5/17/2016 3,774,245 2,750,000 Merrill Lynch & Company, Inc. § 5.450 2/5/2013 2,754,276 850,000 Merrill Lynch & Company, Inc. ± 6.110 1/29/2037 737,875 4,420,000 Mitsubishi UFG Capital Finance, Ltd. ± 6.346 7/25/2016 4,214,072 1,600,000 Morgan Stanley 4.000 1/15/2010 1,593,046 3,600,000 Morgan Stanley 5.950 12/28/2017 3,634,117 2,280,000 Morgan Stanley ~ 6.250 8/9/2026 2,252,371 3,850,000 Nationwide Health Properties, Inc. ± 6.250 2/1/2013 4,061,738 3,280,080 Preferred Term Securities XXIII, Ltd. ± ≤ 5.191 3/24/2008 3,025,874 2,050,000 ProLogis ~ 5.500 4/1/2012 2,051,589 1,400,000 ProLogis ± 5.625 11/15/2015 1,316,056 1,600,000 Prudential Financial, Inc. * 6.000 12/1/2017 1,637,989 725,000 Prudential Financial, Inc. ± 5.900 3/17/2036 677,045 725,000 Prudential Financial, Inc. ± 5.700 12/14/2036 657,631 1,600,000 QBE Capital Funding II, LP ~ ≤ 6.797 6/1/2017 1,506,578 2,250,000 RBS Capital Trust I ± 5.512 9/30/2014 2,109,784 1,500,000 Regency Centers, LP 5.875 6/15/2017 1,445,944 3,100,000 Reinsurance Group of America, Inc. 5.625 3/15/2017 3,043,351 2,340,000 Residential Capital Corporation 8.000 4/17/2013 1,450,800 3,500,000 Residential Capital, LLC  8.000 6/1/2012 2,187,500 4,000,000 Resona Bank, Ltd.  ≤ 5.850 4/15/2016 3,696,576 700,000 Santander Perpetual SA Unipersonal ≤ 6.671 10/24/2017 709,216 2,250,000 Simon Property Group, LP ± 4.600 6/15/2010 2,247,890 1,400,000 Simon Property Group, LP 5.375 6/1/2011 1,387,393 1,485,000 Simon Property Group, LP 5.750 12/1/2015 1,420,903 2,875,000 SLM Corporation 5.400 10/25/2011 2,628,796 2,340,000 SMFG Preferred Capital GBP 1, Ltd. ≤ 6.078 1/25/2017 2,164,219 4,190,000 Student Loan Marketing Corporation  4.500 7/26/2010 3,857,922 2,600,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 2,515,139 550,000 Travelers Companies, Inc. ± 6.250 6/15/2037 537,660 2,000,000 Travelers Property Casualty Corporation 5.000 3/15/2013 2,027,282 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 117 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value Financials  continued $2,200,000 UnitedHealth Group, Inc. ≤ 6.000% 11/15/2017 $2,242,141 1,500,000 UnitedHealth Group, Inc. ≤ 6.500 6/15/2037 1,454,054 2,420,000 Wachovia Bank NA 4.875 2/1/2015 2,347,993 725,000 Wachovia Bank NA 6.600 1/15/2038 720,135 2,225,000 Wachovia Capital Trust III 5.800 3/15/2011 1,757,750 2,350,000 Wachovia Corporation * 5.300 10/15/2011 2,412,893 1,030,000 Washington Mutual Bank FA 5.125 1/15/2015 898,397 800,000 Washington Mutual Preferred Funding ≤ 6.665 12/15/2016 556,000 4,600,000 Washington Mutual Preferred Funding II  ≤ 6.895 6/15/2012 3,151,000 4,000,000 WellPoint, Inc.  5.000 12/15/2014 3,913,644 3,000,000 Wells Fargo & Company 4.375 1/31/2013 2,999,193 1,000,000 Wells Fargo & Company 5.625 12/11/2017 1,027,677 2,940,000 Willis North America, Inc.  6.200 3/28/2017 2,993,073 Total Financials Foreign (0.9% ) 3,150,000 Korea Development Bank ± 5.300 1/17/2013 3,205,116 2,600,000 Pemex Finance, Ltd.  9.030 2/15/2011 2,749,500 1,900,000 United Mexican States 6.050 1/11/2040 1,869,600 Total Foreign Mortgage-Backed Securities (9.2% ) 3,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass-Through § 5.500 2/1/2038 3,039,375 57,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass-Through § 6.000 2/1/2038 58,478,463 13,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass-Through § 6.500 2/1/2038 13,491,556 Total Mortgage-Backed Securities Technology (0.6% ) 3,500,000 IBM International Group Capital, LLC ~ 5.050 10/22/2012 3,639,472 1,250,000 International Business Machines Corporation ~ 5.700 9/14/2017 1,313,121 Total Technology Transportation (4.6% ) 1,800,000 Burlington Northern Santa Fe Corporation ~ 7.000 12/15/2025 1,899,965 408,261 Continental Airlines, Inc.  7.875 7/2/2018 373,559 2,250,000 Continental Airlines, Inc.  5.983 4/19/2022 2,055,296 4,500,000 Delta Air Lines, Inc.  7.111 9/18/2011 4,477,500 1,000,000 FedEx Corporation ~ 3.500 4/1/2009 998,428 4,277,576 FedEx Corporation ~ 6.720 1/15/2022 4,689,840 1,750,000 Hertz Corporation  8.875 1/1/2014 1,688,750 3,650,000 Kansas City Southern de Mexico SA de CV ~ ≤ 7.375 6/1/2014 3,467,500 6,800,000 Northwest Airlines, Inc. 6.841 4/1/2011 6,715,000 3,015,136 Piper Jaffray Equipment Trust Securities ~ ≤ 6.750 4/1/2011 2,849,304 6,500,000 Union Pacific Corporation 5.450 1/31/2013 6,708,462 1,400,000 Union Pacific Corporation 5.700 8/15/2018 1,395,254 Total Transportation The accompanying Notes to Schedule of Investments are an integral part of this schedule. 118 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value U.S. Government (8.2% ) $8,000,000 Federal Home Loan Bank Discount Notes * 4.625% 10/10/2012 $8,432,464 3,250,000 Federal Home Loan Mortgage Corporation ~ 5.000 12/14/2018 3,346,512 7,500,000 Federal National Mortgage Association * 5.300 2/22/2011 7,506,180 1,020,000 U.S. Treasury Bonds  7.625 2/15/2025 1,432,303 175,000 U.S. Treasury Bonds * 4.750 2/15/2037 186,430 2,900,000 U.S. Treasury Notes * 4.625 8/31/2011 3,111,610 650,000 U.S. Treasury Notes * 3.625 12/31/2012 674,223 22,853,400 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 24,367,438 10,250,000 U.S. Treasury Principal Strips * Zero Coupon 2/15/2013 8,856,984 17,000,000 U.S. Treasury Principal Strips  Zero Coupon 11/15/2022 8,802,974 Total U.S. Government U.S. Municipals (0.9% ) 945,000 California Infrastructure & Economic Bank Revenue Bonds ÷~ 5.000 7/1/2036 1,042,212 2,500,000 Little Rock, Arkansas Sewer Revenue Bonds ± 5.000 10/1/2037 2,604,825 3,500,000 Missouri Joint Municipal Electric Utility Commission Revenue Bonds (Power Project) 5.000 1/1/2032 3,504,830 Total U.S. Municipals Utilities (6.3% ) 2,000,000 Baltimore Gas & Electric Company ~ 5.900 10/1/2016 2,035,600 1,250,000 Carolina Power & Light, Inc. ~ 5.150 4/1/2015 1,267,382 2,635,000 Cleveland Electric Illuminating Company ~ ≤ 7.430 11/1/2009 2,782,083 1,065,000 Cleveland Electric Illuminating Company  5.700 4/1/2017 1,058,467 1,885,000 Commonwealth Edison Company ~ 5.400 12/15/2011 1,920,521 2,170,000 Commonwealth Edison Company ~ 7.500 7/1/2013 2,385,607 1,000,000 Commonwealth Edison Company ~ 6.150 9/15/2017 1,041,435 1,500,000 DTE Energy Company  6.375 4/15/2033 1,467,279 2,000,000 Exelon Corporation ~ 4.900 6/15/2015 1,923,812 2,000,000 Illinois Power Company ~ ≤ 6.125 11/15/2017 2,080,168 2,000,000 ITC Holdings Corporation  ≤ 5.875 9/30/2016 1,991,654 2,500,000 ITC Holdings Corporation ~ ≤ 6.050 1/31/2018 2,493,308 1,600,000 MidAmerican Energy Holdings Company ~ 6.125 4/1/2036 1,589,856 2,200,000 MidAmerican Energy Holdings Company 6.500 9/15/2037 2,272,978 1,700,000 Nevada Power Company  6.750 7/1/2037 1,745,767 4,100,000 NiSource Finance Corporation 7.875 11/15/2010 4,427,652 1,700,000 Nisource Finance Corporation ± 6.400 3/15/2018 1,736,519 1,500,000 NRG Energy, Inc. 7.250 2/1/2014 1,460,625 1,000,000 NRG Energy, Inc. 7.375 2/1/2016 966,250 950,000 Ohio Edison Company ± 6.875 7/15/2036 983,039 1,108,314 Power Contract Financing, LLC ≤ 6.256 2/1/2010 1,158,820 1,783,602 Power Receivables Finance, LLC ≤ 6.290 1/1/2012 1,889,726 725,000 Progress Energy, Inc. 7.000 10/30/2031 793,430 3,200,000 PSEG Power, LLC  5.000 4/1/2014 3,127,600 1,360,000 PSI Energy, Inc. ± 5.000 9/15/2013 1,369,381 1,730,000 Southwestern Public Service Company 6.000 10/1/2036 1,639,045 750,000 TXU Corporation 5.550 11/15/2014 599,905 1,600,000 Union Electric Company ± 6.400 6/15/2017 1,705,818 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 119 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (104.9%) Rate Date Value Utilities  continued $700,000 Virginia Electric and Power Company 5.950% 9/15/2017 $738,948 700,000 Virginia Electric and Power Company 6.350 11/30/2037 726,587 Total Utilities Total Long-Term Fixed Income (cost $859,331,860) Shares Preferred Stock (0.4%) Value 27,000 Federal Home Loan Mortgage Corporation # $724,950 93,000 Federal National Mortgage Association # 2,457,060 Total Preferred Stock (cost $3,018,600) Strike Expiration Contracts Options Purchased (0.4%) Price Date Value 1,275 Call on U.S. Treasury Bond Futures $115.50 5/23/2008 $2,789,062 475 Call on U.S. Treasury Bond Futures 120.50 5/23/2008 274,612 Total Options Purchased (cost $5,280,250) Interest Maturity Shares Collateral Held for Securities Loaned (7.5%) Rate (+) Date Value 61,229,129 Thrivent Financial Securities Lending Trust 4.140% N/A $61,229,129 Total Collateral Held for Securities Loaned (cost $61,229,129) Shares or Principal Interest Maturity Amount Short-Term Investments (2.8%) Rate (+) Date Value $800,000 Federal National Mortgage Association 2.540% 5/16/2008 $794,050 21,830,818 Thrivent Money Market Fund 4.350 N/A 21,830,818 Total Short-Term Investments (cost $22,623,231) Total Investments (cost $951,483,070) 116.0% Other Assets and Liabilities, Net (16.0%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 695 March 2008 $75,963,370 $78,535,000 $2,571,630 10-Yr. U.S. Treasury Bond Futures (775) March 2008 (87,306,054) (90,457,031) (3,150,977) 20-Yr. U.S. Treasury Bond Futures (230) March 2008 (27,050,979) (27,441,875) (390,896) EURO Foreign Exchange Currency Futures (32) March 2008 (5,872,640) (5,943,600) (70,960) Total Futures The accompanying Notes to Schedule of Investments are an integral part of this schedule. 120 Income Fund Schedule of Investments as of January 31, 2008 (unaudited) Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps LCDX North America, 5 Year, Sell December 2012 $9,000,000 ($654,368) ($422,792) Series 9, at 2.43%; J.P. Morgan Chase and Co. Total Swaps # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At January 31, 2008, $1,704,855 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $212,178,693 and $10,613,454 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. « All or a portion of the security is insured or guaranteed. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Funds Board of Trustees and may be resold to other dealers in the program or to other qualified institutional buyers. As of January 31, 2008, the value of these investments was $136,089,952 or 16.7% of total net assets. Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $16,027,758 Gross unrealized depreciation (23,450,580) Net unrealized appreciation (depreciation) ($7,422,822) Cost for federal income tax purposes $951,483,070 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 121 Core Bond Fund Schedule of Investments as of January 31, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (117.7%) Rate Date Value Asset-Backed Securities (19.9%) $5,000,000 Americredit Automobile Receivables Trust « 4.620% 2/6/2008 $4,936,770 1,789,251 Associates Manufactured Housing Contract Pass-Through Certificates  7.900 3/15/2027 1,822,442 1,346,053 Bear Stearns Asset-Backed Securities, Inc. ~ 3.616 2/25/2008 1,342,387 2,295,291 Bear Stearns Mortgage Funding Trust ±~ 3.516 2/25/2008 1,038,415 386,468 CIT Equipment Collateral ~ 4.420 5/20/2009 387,198 3,000,000 Citibank Credit Card Issuance Trust ± 5.650 9/20/2019 3,016,173 3,230,014 Countrywide Asset-Backed Certificates ±« 5.549 4/25/2036 3,159,710 4,000,000 Credit Based Asset Servicing and Securitization, LLC  3.486 2/25/2008 3,941,316 2,500,000 Credit Based Asset Servicing and Securitization, LLC ± 5.501 12/25/2036 2,503,702 5,000,000 DaimlerChrysler Master Owner Trust ±~ 4.286 2/15/2008 5,000,710 3,500,000 Discover Card Master Trust ± 5.650 3/16/2020 3,551,779 2,500,000 First Franklin Mortgage Loan Asset-Backed Certificates ± 3.466 2/25/2008 2,410,578 3,066,605 First Horizon ABS Trust « 3.506 2/25/2008 2,576,160 2,581,741 First Horizon ABS Trust « 3.536 2/25/2008 1,955,902 5,000,000 GE Dealer Floorplan Master Note Trust  3.974 2/20/2008 5,002,155 4,000,000 GMAC Mortgage Corporation Loan Trust ±« 3.446 2/25/2008 3,979,564 5,000,000 GMAC Mortgage Corporation Loan Trust « 3.466 2/25/2008 4,981,655 1,021,100 GMAC Mortgage Corporation Loan Trust « 3.476 2/25/2008 969,687 1,062,066 Green Tree Financial Corporation ± 7.650 10/15/2027 1,097,444 2,300,000 Merna Re, Ltd.  ≤ 6.580 3/31/2008 2,272,400 1,354,953 National Collegiate Student Loan Trust  3.436 2/25/2008 1,355,526 563,406 PG&E Energy Recovery Funding, LLC ~ 3.870 6/25/2011 565,756 562,140 Popular ABS Mortgage Pass-Through Trust ± 4.000 12/25/2034 558,130 5,000,000 Renaissance Home Equity Loan Trust ± 5.608 5/25/2036 5,015,710 479,710 Residential Asset Securities Corporation ~ 4.160 7/25/2030 478,475 2,890,104 Residential Funding Mortgage Securities II « 3.506 2/25/2008 2,739,793 1,037,779 SLM Student Loan Trust  3.341 4/25/2008 1,038,048 5,000,000 Textron Financial Floorplan Master Note Trust ± ≤ 4.439 2/13/2008 5,000,575 3,548,113 Wachovia Asset Securitization, Inc. 
